


AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

dated as of

November 19, 2015

among

NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION,

THE BANKS LISTED HEREIN,
MIZUHO BANK, LTD.,
as Administrative Agent and Initial Issuing Bank,

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
KEYBANK NATIONAL ASSOCIATION,
and
ROYAL BANK OF CANADA
as Co-Documentation Agents
_________________________
MIZUHO BANK, LTD.,
J.P. MORGAN SECURITIES LLC,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
KEYBANK NATIONAL ASSOCIATION,
and
RBC CAPITAL MARKETS
as Co-Lead Arrangers and Joint Bookrunners

1

--------------------------------------------------------------------------------




TABLE OF CONTENTS


PAGE
ARTICLE 1
DEFINITIONS


Section 1.01. Definitions
.................................................................................1
Section 1.02.
Accounting Terms and Determinations .................................. 23

Section 1.03.
Types of Borrowings
............................................................... 23    

Section 1.04.
Letter of Credit
....................................................................... 24    



ARTICLE 2
THE CREDITS


Section 2.01.
Commitments to Lend and Issue Letters of Credit ................... 24

Section 2.02.
Notice of Committed Borrowings ............................................
27    

Section 2.03. Money Market Borrowings
....................................................... 27
Section 2.04.
Notice to Banks; Funding of Loans .........................................
31    

Section 2.05.
Notes
........................................................................................
32    

Section 2.06.
Maturity of Loans
.................................................................... 33    

Section 2.07.
Interest Rates
...........................................................................
33    

Section 2.08.
Method of Electing Interest Rates ............................................
35    

Section 2.09.
Fees
..........................................................................................
37    

Section 2.10.
Optional Termination or Reduction of Commitments .............. 38    

Section 2.11.
Mandatory Termination of Commitments ................................ 38    

Section 2.12.
Optional Prepayments
............................................................. 38    

Section 2.13.
General Provisions as to Payments .........................................
39    

Section 2.14.
Funding Losses
........................................................................ 40    

Section 2.15.
Computation of Interest and Fees ............................................
40    

Section 2.16.
Taxes
.......................................................................................
40    

Section 2.17.
Increase of Commitments ........................................................
45    

Section 2.18.
Replacement of Banks
............................................................. 46    

Section 2.19.
Defaulting Banks
..................................................................... 48    

Section 2.20.
Issuance of Letters of Credit; Drawings and

Reimbursements; Auto-Extension Letters of Credit;
Funding of
Participations......................................................... 50    
Section 2.21.
2017 Conversion
...................................................................... 59    



ARTICLE 3
CONDITIONS


Section 3.01.
Effectiveness
............................................................................
59    

Section 3.02.
Reserved
..................................................................................
61

Section 3.03.
Borrowings and L/C Credit Extensions ................................... 61

    

i

--------------------------------------------------------------------------------




ARTICLE 4
REPRESENTATIONS AND WARRANTIES


Section 4.01.
Corporate Existence, Power and Authority ............................ 62    

Section 4.02.
Financial Statements
............................................................... 63    

Section 4.03.
Litigation
.................................................................................
64    

Section 4.04.
Governmental Authorizations .................................................
64    

Section 4.05.
Members’ Subordinated Certificates .......................................
64    

Section 4.06.
No Violation of Agreements .....................................................
64    

Section 4.07.
No Event of Default under the Indentures ............................... 65    

Section 4.08.
Compliance with ERISA ..........................................................
65    

Section 4.09.
Compliance with Other Laws ..................................................
66    

Section 4.10.
Tax Status
......................................................................
.......... 66    

Section 4.11.
Investment Company Act .........................................................
66    

Section 4.12.
Disclosure
................................................................................
66    

Section 4.13.
Subsidiaries
.............................................................................
66    

Section 4.14.
Environmental Matters
............................................................ 66    

Section 4.15.
Anti-Corruption Laws and Sanctions ...................................... 67    



ARTICLE 5
COVENANTS


Section 5.01.
Corporate Existence
............................................................... 67    

Section 5.02.
Disposition of Assets, Merger, Character of Business, etc ..... 67    

Section 5.03.
Financial Information
............................................................. 68    

Section 5.04.
Default Certificates
................................................................. 69

Section 5.05.
Notice of Litigation and Defaults ............................................
70

Section 5.06.
ERISA
......................................................................................
70    

Section 5.07.
Payment of Charges
................................................................ 70    

Section 5.08.
Inspection of Books and Assets ...............................................
71    

Section 5.09.
Indebtedness
............................................................................
71    

Section 5.10.
Liens
........................................................................................
72    

Section 5.11.
Maintenance of Insurance .......................................................
73    

Section 5.12.
Subsidiaries and Joint Ventures ...............................................
73    

Section 5.13.
Minimum TIER
........................................................................ 74    

Section 5.14.
Retirement of Patronage Capital ............................................
74    

Section 5.15.
Use of Proceeds
...................................................................... 74    

Section 5.16.
Compliance with Laws ...........................................................
75    



ARTICLE 6
DEFAULTS


Section 6.01.
Events of Default
..................................................................... 75    

Section 6.02.
Actions In Respect Of Letters Of Credit Upon Default ........... 77    

Section 6.03.
Notice of Default
..................................................................... 78    


ii

--------------------------------------------------------------------------------




ARTICLE 7
THE ADMINISTRATIVE AGENT


Section 7.01.
Appointment and Authorization ..............................................
78    

Section 7.02.
Administrative Agent and Affiliates ........................................ 78

Section 7.03.
General Nature of the Administrative Agent’s Duties ............. 78    

Section 7.04.
Consultation with Experts
....................................................... 79    

Section 7.05.
Liability of Administrative Agent .............................................
79    

Section 7.06.
Indemnification
........................................................................ 79    

Section 7.07.
Credit Decision
........................................................................ 80

Section 7.08.
Successor Administrative Agent ..............................................
80    

Section 7.09.
Co-Documentation Agents, Syndication Agent and Co-

Lead Arrangers Not Liable ......................................................
81    
Section 7.10.
Calculations
.............................................................................
81    



ARTICLE 8
CHANGE IN CIRCUMSTANCES


Section 8.01.
Basis for Determining Interest Rate Inadequate or Unfair
......................................................................................
81    

Section 8.02.
Illegality
..................................................................................
82

Section 8.03.
Increased Cost and Reduced Return ....................................... 82    

Section 8.04.
Base Rate Loans Substituted for Affected Euro-Dollar

Loans
.......................................................................................
85    


ARTICLE 9
MISCELLANEOUS


Section 9.01.
Notices
.....................................................................................
85

Section 9.02.
No
Waivers................................................................................
86    

Section 9.03.
Expenses; Documentary Taxes; Indemnification ..................... 86    

Section 9.04.
Sharing of Set-offs
....................................................................87    

Section 9.05.
Amendments and Waivers ........................................................
88    

Section 9.06.
Successors and Assigns
........................................................... 89    

Section 9.07.
Collateral
................................................................................
91    

Section 9.08.
Governing Law
........................................................................ 91    

Section 9.09.
Counterparts; Integration
........................................................ 92

Section 9.10.
Several Obligations
................................................................. 92    

Section 9.11.
Severability
..............................................................................
92    

Section 9.12.
Confidentiality
......................................................................... 92    

Section 9.13.
WAIVER OF JURY TRIAL .......................................................
93    

Section 9.14.
USA Patriot Act
....................................................................... 93    

Section 9.15.
ICC Transactions
..................................................................... 93    




iii

--------------------------------------------------------------------------------




Schedules


Agent Schedule
Commitment Schedule
Existing Letters of Credit Schedule
Pricing Schedule
Schedule 5.03(a)    Non-GAAP Subsidiaries
Schedule 9.15    ICC Transactions
Exhibits
Exhibit A    -    Form of Note
Exhibits B-1 and B-2    -    Forms of RUS Guarantee
Exhibit C     -    Money Market Quote Request
Exhibit D     -    Invitation for Money Market Quotes
Exhibit E     -    Money Market Quote
Exhibit F     -    Opinion of General Counsel for the Borrower
Annex A - Legal Actions
Annex B - Subsidiaries and Joint Ventures
Exhibit G     -    Assignment and Assumption Agreement
Exhibit H    -    U.S. Tax Certificates



iv

--------------------------------------------------------------------------------




AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
This AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of November 19,
2015, is made by and among NATIONAL RURAL UTILITIES COOPERATIVE FINANCE
CORPORATION, a not-for-profit cooperative association incorporated under the
laws of the District of Columbia, as Borrower, the BANKS listed on the signature
pages hereof, MIZUHO BANK, LTD., as Administrative Agent and as Initial Issuing
Bank for the Letters of Credit issued or to be issued pursuant to this
Agreement, JPMORGAN CHASE BANK, N.A., as Syndication Agent, and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., KEYBANK NATIONAL ASSOCIATION and ROYAL BANK OF
CANADA, as Co-Documentation Agents.
WHEREAS, the Borrower, the several Banks, the Administrative Agent, the
Syndication Agent and Co-Documentation Agents (as each is defined hereinafter)
entered into a Revolving Credit Agreement dated as of October 21, 2011, as
amended by Amendment No. 1 dated as of March 28, 2013, Amendment No. 2 dated as
of October 28, 2013, Amendment No. 3 dated as of October 28, 2014 and Amendment
No. 4 dated as of October 9, 2015 (collectively, the “Existing Credit
Agreement”); and
WHEREAS, the Borrower has requested that the Banks, the Administrative Agent,
the Syndication Agent and the Co-Documentation Agents agree, on the terms and
conditions set forth herein, to amend and restate the Existing Credit Agreement.
The Banks, Administrative Agent, Syndication Agent and Co-Documentation Agents
have indicated their willingness to amend and restate the Existing Credit
Agreement on the terms and conditions of this Agreement.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby amend and restate the Existing Credit
Agreement in its entirety and the parties hereto hereby agree as follows:
         ARTICLE 1
DEFINITIONS


Section 1.01.    Definitions. The following terms, as used herein, have the
following meanings:
“1994 Indenture” means the Indenture dated as of February 15, 1994 and as
amended as of September 16, 1994 between the Borrower and U.S. Bank National
Association, as trustee, as amended and supplemented from time to time,
providing for the issuance in series of certain collateral trust bonds of the
Borrower.
“2007 Indenture” means the Indenture dated as of October 25, 2007 between the
Borrower and U.S. Bank National Association, as trustee, as




--------------------------------------------------------------------------------




amended and supplemented from time to time, providing for the issuance in series
of certain collateral trust bonds of the Borrower.
“2015 Fee Letters” means those certain Fee Letters dated October 13, 2015 among
the Borrower, the Administrative Agent and the Syndication Agent.
“2017 Aggregate Commitment” means the aggregate amount that is equal to the sum
of the amounts of each of the 2017 Commitments.
“2017 Bank” means at any time, any Bank that has a 2017 Commitment specified on
the 2017 Commitment Schedule hereto or any Assignee thereof and any subsequent
Assignee of such Assignee.
“2017 Commitment Schedule” means the commitment schedule attached hereto under
the heading, 2017 Commitment Schedule.
“2017 Commitment Termination Date” means October 28, 2017 or, if such day is not
a Euro-Dollar Business Day, the immediately preceding Euro-Dollar Business Day.
“2017 Commitment” means (i) with respect to any Bank, the amount, if any, set
forth opposite the name of such Bank on the 2017 Commitment Schedule and (ii)
with respect to any Bank that is an Assignee pursuant to Section 9.06(c), the
amount of the transferor Bank’s commitment specified on the 2017 Commitment
Schedule that is assigned to such Bank, and further, any subsequent assignment
made by an Assignee to another Assignee of such amounts pursuant to Section
9.06(c), in each case as such amount may from time to time be increased or
decreased from time to time in accordance with the terms and conditions of this
Agreement.
“2017 Conversion” has the meaning set forth in Section 2.21.
“2017 Conversion Offer” has the meaning set forth in Section 2.21.
“2017 Credit Exposure” means with respect to any 2017 Bank at any time, such
Bank’s Pro Rata Share of each of (i) the aggregate principal amount of the 2017
Loans outstanding at such time and (ii) the Outstanding Amount of all L/C
Obligations at such time (for the avoidance of doubt, the aggregate amount of
such 2017 Bank’s participation in L/C Obligations are deemed to be “held” by
such 2017 Bank for purposes of this definition).
“2017 Loan” means a Loan made by a 2017 Bank.
“2018 Aggregate Commitment” means the aggregate amount that is equal to the sum
of the amounts of each of the 2018 Commitments.
“2018 Bank” means at any time, any Bank that has a 2018 Commitment specified on
the 2018 Commitment Schedule hereto and any Bank that pursuant to

2

--------------------------------------------------------------------------------




the terms herein consummates a 2017 Conversion or any Assignee thereof and any
subsequent Assignee of such Assignee.
“2018 Commitment Schedule” means the commitment schedule attached hereto under
the heading, 2018 Commitment Schedule.
“2018 Commitment Termination Date” means November 19, 2018 or, if such day is
not a Euro-Dollar Business Day, the immediately preceding Euro-Dollar Business
Day.
“2018 Commitment” means (i) with respect to any Bank, the amount, if any, set
forth opposite the name of such Bank on the 2018 Commitment Schedule and (ii)
with respect to any Bank that is an Assignee pursuant to Section 9.06(c), the
amount of the transferor Bank’s commitment specified on the 2018 Commitment
Schedule that is assigned to such Bank, and further, any subsequent assignment
made by an Assignee to another Assignee of such amounts pursuant to Section
9.06(c), in each case as such amount may from time to time be increased or
decreased from time to time in accordance with the terms and conditions of this
Agreement.
“2018 Credit Exposure” means with respect to any 2018 Bank at any time, such
Bank’s Pro Rata Share of each of (i) the aggregate principal amount of the 2018
Loans outstanding at such time and (ii) the Outstanding Amount of all L/C
Obligations at such time (for the avoidance of doubt, the aggregate amount of
such 2018 Bank’s participation in L/C Obligations are deemed to be “held” by
such 2018 Bank for purposes of this definition).
“2018 Loan” means a Loan made by a 2018 Bank.
“Absolute Rate Auction” means a solicitation of Money Market Quotes setting
forth Money Market Absolute Rates pursuant to Section 2.03.
“Adjusted London Interbank Offered Rate” has the meaning set forth in Section
2.07(b).
“Administrative Agent” means Mizuho Bank, Ltd., in its capacity as
administrative agent for the Banks hereunder, and its successors in such
capacity.
“Administrative Questionnaire” means, with respect to each Bank, the
administrative questionnaire in the form submitted to such Bank by the
Administrative Agent and submitted to the Administrative Agent (with a copy to
the Borrower) duly completed by such Bank.
“Aggregate Commitment” means the amount equal to the sum of the 2017 Aggregate
Commitment and the 2018 Aggregate Commitment.
“Agreement” means this Amended and Restated Revolving Credit Agreement, as the
same may be amended from time to time.

3

--------------------------------------------------------------------------------




“Amendment Effective Date” means the date this Agreement becomes effective in
accordance with Section 3.01.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Law” means, with respect to any Person, any and all laws, statutes,
regulations, rules, orders, injunctions, decrees, judgments, writs
determinations or awards having the force or effect of binding such Person at
law and issued by any Governmental Authority, applicable to such Person,
including all Environmental Laws.
“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office, (ii) in the case of its
Euro‑Dollar Loans, its Euro‑Dollar Lending Office and (iii) in the case of its
Money Market Loans, its Money Market Lending Office.
“ASC 815” means Accounting Standards Codification No. 815 Derivatives and
Hedging, as amended from time to time (or any successor provision thereto).
“ASC 830” means Accounting Standards Codification No. 830 Foreign Currency
Matters, as amended from time to time (or any successor provision thereto).
“Assignee” has the meaning set forth in Section 9.06(c).
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.20(a)(iii).
“Back-Up Letter of Credit” has the meaning set forth in Section 2.01(b).
“Bank” means each bank listed on the signature pages hereof, each Assignee which
becomes a Bank pursuant to Section 9.06(c), and their respective successors in
interest from time to time.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the

4

--------------------------------------------------------------------------------




jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Bank Parties” mean the Banks and the Issuing Banks.
“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the Federal Funds Rate for such day plus 0.50% and
(iii) the Adjusted London Interbank Offered Rate for a one month Interest Period
on such day (or if such day is not a Euro-Dollar Business Day, the immediately
preceding Euro-Dollar Business Day) plus 1.00%.
“Base Rate Loan” means a Committed Loan that bears interest at the Base Rate
pursuant to the applicable Notice of Committed Borrowing or Notice of Interest
Rate Election or the last sentence of Section 2.08(a) or Article 8.
“Base Rate Margin” means a rate per annum determined in accordance with the
Pricing Schedule.
“Bonds” means any bonds issued pursuant to any of the Indentures, as the context
may require.
“Borrower” means the National Rural Utilities Cooperative Finance Corporation, a
not-for-profit cooperative association incorporated under the laws of the
District of Columbia, and its successors.
“Borrowing” has the meaning set forth in Section 1.03.
“Cash Collateral Account” means a deposit account or a non-interest bearing
securities account (as contemplated by Section 2.20(e)) opened, or to be opened,
by the Administrative Agent and in which a Lien has been granted to the
Administrative Agent for the benefit of each Bank and each Issuing Bank pursuant
to documentation in form and substance reasonably satisfactory to the
Administrative Agent and each Issuing Bank (which documents are hereby consented
to by the Banks) to the extent that any Letter of Credit is required to be Cash
Collateralized in accordance with this Agreement.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of each Issuing Bank and each Bank, as
collateral for the L/C Obligations, cash or deposit account balances, and “Cash
Collateral” shall refer to such cash or deposit account balances.
“Central Banking Authority” means any central bank, reserve bank or monetary
authority that is principally engaged in the regulation of the currency, money
supply or commercial banking system of any given sovereign state or states.

5

--------------------------------------------------------------------------------




“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the Effective Date, (b) any change in any law, rule, regulation or treaty
or in the interpretation or application thereof by any Governmental Authority
after the Effective Date or (c) compliance by any Bank Party (or, for purposes
of Section 8.03(b), by its Applicable Lending Office or by such Bank Party’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Effective Date; provided however, that notwithstanding anything therein to
the contrary, (i) any requirements imposed under the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or enacted, adopted or issued in connection
therewith and (ii) any requests, rules, guidelines or directives concerning
capital adequacy promulgated by the Bank for International Settlements, the
Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority) or the United States financial regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a “Change
in Law”, regardless of the date adopted, issued, promulgated or implemented, but
only if any such requirements are generally applicable to (and for which
reimbursement is generally being sought by the Banks in respect of) credit
transactions similar to this transaction from borrowers similarly situated to
the Borrower.
“Code” means the Internal Revenue Code of 1986, as amended.
“Co-Documentation Agents” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., KeyBank
National Association and Royal Bank of Canada, each in their respective capacity
as documentation agent hereunder, and their respective successors in such
capacity.
“Co-Lead Arrangers” means Mizuho Bank, Ltd., J.P. Morgan Securities LLC, The
Bank of Tokyo-Mitsubishi UFJ, Ltd., KeyBank National Association, and RBC
Capital Markets, each in their capacity as co-lead arranger and joint
bookrunner.
“Commitment” means (i) with respect to each 2017 Bank, such Bank’s 2017
Commitment and (ii) with respect to each 2018 Bank, such Bank’s 2018 Commitment.
“Committed Borrowing” means a Borrowing under Section 2.01(a).
“Committed Loan” means a Revolving Loan; provided that, if any such loan or
loans (or portions thereof) are combined or subdivided pursuant to a Notice of
Interest Rate Election, the term “Committed Loan” shall refer to the combined
principal amount resulting from such combination or to each of the separate
principal amounts resulting from such subdivision, as the case may be.
“Commitment Termination Date” means (i) with respect to 2017 Commitments and any
2017 Loans and any participations purchased in L/C Obligations by any 2017 Bank,
the 2017 Commitment Termination Date and (ii) with respect to 2018

6

--------------------------------------------------------------------------------




Commitments and any 2018 Loans and any participations purchased in L/C
Obligations by any 2018 Bank, the 2018 Commitment Termination Date.
“Confidential Information” has the meaning set forth in Section 9.12.
“Consolidated Entity” means at any date any Subsidiary, and any other entity the
accounts of which would be combined or consolidated with those of the Borrower
in its combined or consolidated financial statements if such statements were
prepared as of such date.
“Credit Documentation” has the meaning set forth in Section 9.15.
“Credit Exposure” means (i) with respect to each 2017 Bank, each such 2017
Bank’s 2017 Credit Exposure and (ii) with respect to each 2018 Bank, each such
2018 Bank’s 2018 Credit Exposure.
“Default” means any occurrence or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both (as specified in
Section 6.01) would, unless cured or waived, become an Event of Default.
“Defaulting Bank” means any Bank that (a) has failed, within two Domestic
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to the Administrative Agent or any Bank Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Bank notifies the Administrative Agent and the Borrower, in writing that
such failure is the result of such Bank’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower, the Administrative Agent or any Bank Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Bank’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Domestic Business Days after request by the
Administrative Agent (the Administrative Agent hereby agreeing to make any such
written request upon a request from the Borrower) or any Bank Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Bank (with a copy of such certification to be provided to the Borrower)
that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Bank shall cease to be a Defaulting Bank pursuant to this
clause (c) upon such Bank Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has, or has a
Parent, that has become the subject of a Bankruptcy Event.

7

--------------------------------------------------------------------------------




“Derivative Cash Settlements” means, for any period, the line item “derivative
cash settlements” as it appears on the statement of operations of the Borrower
and its Consolidated Entities (or any notes thereto) for such period delivered
to the Banks pursuant to Section 5.03(b), calculated in accordance with U.S.
GAAP as in effect from time to time.
“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.
“Determination Date” has the meaning set forth in Section 5.09.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close.
“Domestic Lending Office” means, as to each Bank Party, its office located at
its address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Bank Party may hereafter designate as its Domestic Lending Office
by notice to the Borrower and the Administrative Agent.
“Effective Date” means October 21, 2011.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and governmental restrictions relating to the environment,
the effect of the environment on human health or to emissions, discharges or
releases of pollutants, contaminants, Hazardous Substances or wastes into the
environment including, without limitation, ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, Hazardous Substances or wastes or the clean‑up or
other remediation thereof.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not

8

--------------------------------------------------------------------------------




incorporated) under common control which, together with the Borrower or any
Subsidiary, are treated as a single employer under Section 414(b) or (c) of the
Code or, for purposes of Section 412 of the Code, under Section 414(b), (c), (m)
or (o) of the Code.
“Euro‑Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.
“Euro‑Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro‑Dollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro‑Dollar Lending Office by notice to the Borrower
and the Administrative Agent.
“Euro‑Dollar Loan” means a Committed Loan that bears interest at a Euro-Dollar
Rate pursuant to the applicable Notice of Committed Borrowing or Notice of
Interest Rate Election.
“Euro‑Dollar Margin” means a rate per annum determined in accordance with the
Pricing Schedule.
“Euro‑Dollar Rate” means, for any day, a rate per annum determined in accordance
with Section 2.07(b).
“Euro‑Dollar Reserve Percentage” has the meaning set forth in Section 2.07(b).
“Event of Default” has the meaning set forth in Section 6.01.
“Excluded Taxes” means, with respect to any payment made by the Borrower under
this Agreement or the Notes, any of the following Taxes imposed on or with
respect to a Recipient:
(a)    income Taxes imposed on (or measured by) net income and franchise Taxes
by the United States of America, or by the jurisdiction under the laws of which
such Recipient is organized or in which its principal office is located or, in
the case of any Bank Party, in which its applicable lending office is located or
are Other Connection Taxes, (b) any branch profits Taxes imposed by the United
States of America or any similar Taxes imposed by any other jurisdiction in
which the Borrower is located or are Other Connection Taxes, (c) in the case of
a Non U.S. Bank Party (other than an assignee pursuant to a request by the
Borrower under Section 2.18(b)), any U.S. Federal withholding Taxes resulting
from any law in effect on the date such Non U.S. Bank Party becomes a party to
this Agreement (or designates a new lending office) or is attributable to such
Non U.S. Bank Party’s failure to comply with Section 2.16(f), except to the
extent that such Non U.S. Bank Party (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from

9

--------------------------------------------------------------------------------




the Borrower with respect to such withholding Taxes pursuant to Section 2.16(a)
and (d) any U.S. Federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning set forth in first WHEREAS clause
above.
“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Credit Agreement as of the Amendment Effective Date and set
forth in the Existing Letters of Credit Schedule hereto.
“Facility Fee Rate” means a rate per annum determined in accordance with the
Pricing Schedule.
“Farmer Mac” means the Federal Agricultural Mortgage Corporation, a corporation
organized and existing under the laws of the United States of America and a
federally-chartered instrumentality of the United States of America and an
institution of the Farm Credit System.
“Farmer Mac Master Note Purchase Agreement” means that certain Master Note
Purchase Agreement, dated as of July 31, 2015, among Farmer Mac Mortgage
Securities Corporation, a wholly owned subsidiary of Farmer Mac, Farmer Mac and
the Borrower.
“Farmer Mac Master Note Purchase Agreement Liens” means Liens on any assets of
the Borrower required to be pledged as collateral to support obligations of the
Borrower with respect to any notes issued pursuant to the Farmer Mac Master Note
Purchase Agreement.
“Farmer Mac Master Note Purchase Agreement Limit” shall be the lesser of (i) the
aggregate purchase amount of notes available for purchase at any such time,
without regards to whether any such notes have been purchased, pursuant to one
or more supplemental note purchase agreements to the Farmer Mac Master Note
Purchase Agreement in effect at such time or (ii) $1,000,000,000.
“Farmer Mac Master Note Purchase Agreement Obligations” means notes issued
pursuant to the Farmer Mac Master Note Purchase Agreement.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any regulations or official
interpretations thereof, any agreements entered into pursuant to Section 1471(b)
of the Code, and any applicable intergovernmental agreements and related
legislation and official administrative rules or practices with respect thereto.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on

10

--------------------------------------------------------------------------------




overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Domestic Business Day next succeeding such day;
provided that (i) if such day is not a Domestic Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the next preceding
Domestic Business Day as so published on the next succeeding Domestic Business
Day, and (ii) if no such rate is so published on such next succeeding Domestic
Business Day, the Federal Funds Rate for such day shall be the average rate
quoted to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.
“Fixed Rate Borrowing” means either a Euro‑Dollar Borrowing or a Money Market
LIBOR Borrowing.
“Fixed Rate Loans” means Euro‑Dollar Loans or Money Market Loans (excluding
Money Market LIBOR Loans bearing interest at the Base Rate pursuant to Section
8.01) or any combination of the foregoing.
“Foreclosed Asset” has the meaning set forth in Section 5.12.
“Fronting Fee” has the meaning specified in Section 2.09(d).
“Governmental Authority” means any national, state, county, city, town, village,
municipal or other government department, commission, board, bureau, agency,
authority or instrumentality of a country or any political subdivision thereof,
exercising executive, legislative, judicial, regulatory or administrative powers
or functions of or pertaining to government.
“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Committed Loans which are Base Rate Loans at such time or (ii) all Euro-Dollar
Loans having the same Interest Period at such time; provided that if a Committed
Loan of any particular Bank is converted to or made as a Base Rate Loan pursuant
to Article 8, such Loan shall be included in the same Group or Groups of Loans
from time to time as it would have been in if it had not been so converted or
made.
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Indebtedness or lease payments of
any other Person or otherwise in any manner assuring the holder of any
Indebtedness of, or the obligee under any lease of, any other Person through an
agreement, contingent or otherwise, to purchase Indebtedness or the property
subject to such lease, or to purchase goods, supplies or services primarily for
the purpose of enabling the debtor or obligor to make payment of the
Indebtedness or under such lease or of assuring such Person against loss, or to
supply funds to or in any other manner invest in the debtor or obligor, or
otherwise; provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
when used as a verb has a correlative meaning.

11

--------------------------------------------------------------------------------




“Guaranteed Portion” has the meaning set forth in the definition of RUS
Guaranteed Loan.
“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by‑products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.
“Honor Date” has the meaning specified in Section 2.20(b)(i).
“Increased Amount Date” has the meaning set forth in Section 2.17(b).
“Incremental Bank” has the meaning set forth in Section 2.17(b).
“Incremental Commitments” has the meaning set forth in Section 2.17(b).
“Indebtedness” with respect to any Person means:
(1)    all indebtedness which would appear as indebtedness on a balance sheet of
such Person prepared in accordance with U.S. GAAP (i) for money borrowed, (ii)
which is evidenced by securities sold for money or (iii) which constitutes
purchase money indebtedness;
(2)    all indebtedness of others Guaranteed by such Person;
(3)    all indebtedness secured by any Lien upon property owned by such Person,
even though such Person has not assumed or become liable for the payment of such
indebtedness; and
(4)    all indebtedness of such Person created or arising under any conditional
sale or other title retention agreement (including any lease in the nature of a
title retention agreement) with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession of such property),
but only if such property is included as an asset on the balance sheet of such
Person;
provided that, in computing the “Indebtedness” of such Person, there shall be
excluded any particular indebtedness if, upon or prior to the maturity thereof,
there shall have been deposited with the proper depositary in trust money (or
evidences of such indebtedness) in the amount necessary to pay, redeem or
satisfy such indebtedness, and thereafter such money and evidences of
indebtedness so deposited shall not be included in any computation of the assets
of such Person; and provided further that no provision of this definition shall
be construed to include as “Indebtedness” of the Borrower or its Consolidated
Entities any indebtedness by virtue of any agreement by the Borrower or its
Consolidated Entities to advance or supply funds to Members.

12

--------------------------------------------------------------------------------




“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by the Borrower under this Agreement or the
Notes and (b) to the extent not described in clause (a), Other Taxes.
“Indenture” means either the 1994 Indenture, the 2007 Indenture or any other
Indenture that provides for borrowing on terms not materially more
disadvantageous to the Borrower’s unsecured creditors than the borrowings under
the 1994 Indenture or the 2007 Indenture, and “Indentures” means all such
Indentures.
“Initial Issuing Bank” means Mizuho Bank, Ltd., in its capacity as initial
issuing bank for the letters of credit issued or to be issued pursuant to this
Agreement, and its successors in such capacity as provided in Section 2.20.
“Initial Issuing Bank Sublimit” means $25,000,000. The Initial Issuing Bank
Sublimit is part of, and not in addition to, the Commitment of the Initial
Issuing Bank.
“Interest Expense” means, for any period, the line item “interest expense” as it
appears on the statement of operations of the Borrower and its Consolidated
Entities for such period delivered to the Banks pursuant to Section 5.03(b),
calculated in accordance with U.S. GAAP as in effect from time to time.
“Interest Period” means: (1) with respect to each Euro‑Dollar Borrowing, the
period commencing on the date of such Borrowing and ending one, two, three or
six months thereafter, as the Borrower may elect in the applicable Notice of
Borrowing; provided that:
(a)    any Interest Period which would otherwise end on a day which is not a
Euro‑Dollar Business Day shall be extended to the next succeeding Euro‑Dollar
Business Day unless such Euro‑Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro‑Dollar Business Day;
(b)    any Interest Period which begins on the last Euro‑Dollar Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro‑Dollar Business Day of a calendar month;
and
(c)    any Interest Period of any Euro-Dollar Loan included in such Borrowing
which would otherwise end after the Maturity Date shall, with respect to such
Euro-Dollar Loan, end on such Maturity Date;
(2)    with respect to each Base Rate Borrowing, the period commencing on the
date of such Borrowing and ending 30 days thereafter; provided that:

13

--------------------------------------------------------------------------------




(a)    any Interest Period which would otherwise end on a day which is not a
Domestic Business Day shall be extended to the next succeeding Domestic Business
Day; and
(b)    any Interest Period of any Base Rate Loan included in such Borrowing
which would otherwise end after the Maturity Date shall, with respect to such
Base Rate Loan, end on such Maturity Date;
(3)    with respect to each Money Market LIBOR Borrowing, the period commencing
on the date of such Borrowing and ending any whole number of months thereafter
(but not less than one month) as the Borrower may elect in the applicable Notice
of Borrowing; provided that:
(a)    any Interest Period which would otherwise end on a day which is not a
Euro‑Dollar Business Day shall be extended to the next succeeding Euro‑Dollar
Business Day unless such Euro‑Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro‑Dollar Business Day;
(b)    any Interest Period which begins on the last Euro‑Dollar Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro‑Dollar Business Day of a calendar month;
and
(c)    any Interest Period which would otherwise end after the Commitment
Termination Date shall end on the Commitment Termination Date; and
(4)    with respect to each Money Market Absolute Rate Borrowing, the period
commencing on the date of such Borrowing and ending such number of days
thereafter (but not less than 30 days) as the Borrower may elect in the
applicable Notice of Borrowing; provided that:
(a)    any Interest Period which would otherwise end on a day which is not a
Euro‑Dollar Business Day shall be extended to the next succeeding Euro‑Dollar
Business Day; and
(b)    any Interest Period which would otherwise end after the Commitment
Termination Date shall end on the Commitment Termination Date.
“Interpolated Rate” has the meaning set forth in Section 2.07(b).
“Investments” has the meaning set forth in Section 5.12.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or

14

--------------------------------------------------------------------------------




such later version thereof as may be in effect at the time of issuance of such
Letter of Credit).
“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by any Issuing Bank and the Borrower (or any Consolidated Entity of the
Borrower) or in favor of any Issuing Bank and relating to any such Letter of
Credit.
“Issuing Bank” means the Initial Issuing Bank and any Bank appointed by the
Borrower (with the consent of the Administrative Agent) as such and each Person
that shall become an Issuing Bank hereunder pursuant to Section 2.20(l) or
Section 9.06(f). Each Issuing Bank may, with the consent of the Borrower (such
consent not to be unreasonably withheld), arrange for one or more Letters of
Credit to be issued by affiliates of such Issuing Bank, in which case the term
“Issuing Bank” shall include any such affiliate with respect to Letters of
Credit issued by such affiliate.
“Joint Venture” means any corporation, partnership, association, joint venture
or other entity in which the Borrower, directly or indirectly through
Subsidiaries or Joint Ventures, has an equity interest at the time of 10% or
more but which is not a Subsidiary; provided that no Person whose only assets
are RUS Guaranteed Loans and investments incidental thereto shall be deemed a
Joint Venture; provided further that any investment by the Borrower, directly or
indirectly through Subsidiaries or Joint Ventures, in (or any of their other
interests in) any equity securities of Farmer Mac shall not be deemed a Joint
Venture.
“L/C Advance” means, with respect to each Bank, such Bank’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof, the extension of the expiry date thereof or the increase of the amount
thereof.
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit to be issued hereunder by any
Issuing Bank in the form from time to time in use by such Issuing Bank.

15

--------------------------------------------------------------------------------




“Letter of Credit Expiration Date” means the day that is five Domestic Business
Days prior to the 2018 Commitment Termination Date.
“Letter of Credit Fee” has the meaning specified in Section 2.09(c).
“Letter of Credit Sublimit” means $150,000,000. The Letter of Credit Sublimit is
part of, and not in addition to, the aggregate Commitments.
“Letters of Credit” means letters of credit issued by any Issuing Bank pursuant
to Section 2.01(b) and any Existing Letters of Credit.
“LIBOR Auction” means a solicitation of Money Market Quotes setting forth Money
Market Margins based on the London Interbank Offered Rate pursuant to Section
2.03.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, the Borrower or any Subsidiary shall be deemed to
own subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.
“Lien Exception Amount” means $10,000,000,000 plus an amount equal to the
incremental increase in the allocated amount of REDLG Obligations from the
Amendment Effective Date; provided that the Lien Exception Amount shall at no
time exceed $12,500,000,000.
“Loan” means a Base Rate Loan or a Euro‑Dollar Loan or a Money Market Loan in
each case, made by any 2017 Bank or any 2018 Bank, as applicable and “Loans”
means Base Rate Loans or Euro‑Dollar Loans or Money Market Loans or any
combination of the foregoing in each case, made hereunder by a 2017 Bank or a
2018 Bank.
“London Interbank Offered Rate” has the meaning set forth in Section 2.07(b).
“Maturity Date” means (i) with respect to any Revolving Loan, the Commitment
Termination Date and (ii) with respect to any Money Market Loan, the last day of
the Interest Period applicable thereto.
“Member” means any Person which is a member or a patron of the Borrower.
“Members’ Subordinated Certificate” means a note of the Borrower or its
Consolidated Entities substantially in the form of the membership subordinated
subscription certificates and the loan and guarantee subordinated certificates
outstanding on the date of the execution and delivery of this Agreement and any
other Indebtedness of the Borrower or its Consolidated Entities having
substantially similar provisions as to

16

--------------------------------------------------------------------------------




subordination as those contained in said outstanding membership subordinated
subscription certificates and loan and guarantee subordinated certificates.
“Money Market Absolute Rate” has the meaning set forth in Section
2.03(d)(ii)(D).
“Money Market Absolute Rate Loan” means a loan to be made to the Borrower by a
Bank pursuant to an Absolute Rate Auction.
“Money Market Lending Office” means, as to each Bank, its Domestic Lending
Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Money Market Lending Office by notice to the Borrower
and the Administrative Agent; provided that any Bank may from time to time by
notice to the Borrower and the Administrative Agent designate separate Money
Market Lending Offices for its Money Market LIBOR Loans, on the one hand, and
its Money Market Absolute Rate Loans, on the other hand, in which case all
references herein to the Money Market Lending Office of such Bank shall be
deemed to refer to either or both of such offices, as the context may require.
“Money Market LIBOR Loan” means a loan to be made to the Borrower by a Bank
pursuant to a LIBOR Auction (including such a loan bearing interest at the Prime
Rate pursuant to Section 8.01(a)).
“Money Market Loan” means a Money Market LIBOR Loan or a Money Market Absolute
Rate Loan.
“Money Market Margin” has the meaning set forth in Section 2.03(d).
“Money Market Quote” means an offer by a Bank to make a Money Market Loan in
accordance with Section 2.03.
“Moody’s” means Moody’s Investors Service, Inc., and its successors.
“Multiple Employer Plan” means a single employer plan, as defined in Section
4001 of ERISA and subject to Title IV of ERISA, which has two or more
contributing sponsors, one of whom is the Borrower or a Subsidiary of the
Borrower or any member of the ERISA Group, at least two of whom are not under
common control, within the meaning of Section 4063 of ERISA.
“Net Income” means, for any period, the line item “net income” on the
consolidated statement of operations of the Borrower and its Consolidated
Entities, as it appears in the financial statements for such period delivered to
the Banks pursuant to Section 5.03(b), and each calculated in accordance with
U.S. GAAP as in effect from time to time; provided that non-cash adjustments
(whether positive or negative) required to be made pursuant to ASC 815 and ASC
830 on each such line item shall be excluded from the calculation thereof to the
extent otherwise included therein.

17

--------------------------------------------------------------------------------




“Non-Extension Notice Date” has the meaning specified in Section 2.20(a)(iii).
“Non-U.S. Bank Party” means a Bank Party that is not a U.S. Person.
“Notes” means, to the extent requested by Bank, promissory notes of the
Borrower, substantially in the form of Exhibit A hereto, evidencing the
obligation of the Borrower to repay the Loans, and “Note” means any one of such
promissory notes issued hereunder.
“Notice of Borrowing” means a Notice of Committed Borrowing or a Notice of Money
Market Borrowing.
“Notice of Committed Borrowing” has the meaning set forth in Section 2.02.
“Notice of Interest Rate Election” has the meaning set forth in Section 2.08(a).
“Notice of Money Market Borrowing” has the meaning set forth in Section 2.03(f).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
this Agreement or the Notes, or sold or assigned an interest in this Agreement
or the Notes).
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or the Notes,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment under Section 2.18).
“Outstanding Amount” means with respect to any L/C Obligations on any date, the
amount of such L/C Obligations on such date after giving effect to any relevant
L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of such L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any relevant Letters
of Credit or any reductions in the maximum amount available for drawing under
any relevant Letters of Credit taking effect on such date.
“Parent” means, with respect to any Bank, any Person as to which such Bank is,
directly or indirectly, a subsidiary.
“Participant” has the meaning set forth in Section 9.06(b).

18

--------------------------------------------------------------------------------




“Participant Register” has the meaning set forth in Section 9.06(b).
“Patronage Capital Certificates” means those certificates that evidence the
portion of Net Income allocated by the Borrower among its Members in accordance
with applicable cooperative principles.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Performance Letter of Credit” means any Existing Letter of Credit issued under
the Existing Credit Agreement or any Letter of Credit issued under this
Agreement, in each case, in order to guarantee performance under a contract.
“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.
“Plan” means any multiemployer plan or single employer plan (including any
Multiple Employer Plan), as defined in Section 4001 and subject to Title IV of
ERISA, which is maintained or contributed to by, or at any time during the five
calendar years preceding the date of this Agreement was maintained or
contributed to by, the Borrower or a Subsidiary of the Borrower or any member of
the ERISA Group.
“Pricing Schedule” means the Pricing Schedule attached hereto.
“Prime Rate” means the rate of interest announced to all of its borrowers by the
Administrative Agent as its prime rate in effect at such time at its principal
office; provided that if the Administrative Agent does not or ceases to announce
such rate of interest, then the Prime Rate shall mean the rate of interest
published by the Wall Street Journal from time to time as the “Prime Rate”.
“Pro Rata Share” means, with respect to each Bank at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Bank and the
denominator of which is the total amount of the Commitments, subject to
adjustment as provided in Section 2.19(a)(iv); provided that if the commitment
of each Bank to make Revolving Loans and the obligation of each Issuing Bank to
make L/C Credit Extensions have been terminated pursuant to Sections 2.10 or
6.01, then the Pro Rata Share of each Bank shall be determined based on the Pro
Rata Share of such Bank immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.
“Qualified Subordinated Indebtedness” means the Borrower’s (i) 4.75%
Subordinated Deferrable Interest Notes due 2043 and (ii) any other Indebtedness
of the Borrower having substantially similar terms as to subordination as those
contained in the instruments and documents relating to the foregoing
Indebtedness or that would be junior

19

--------------------------------------------------------------------------------




to any of the foregoing; provided that such Indebtedness (a) will not mature
prior to the Maturity Date and (b) does not require payments of principal prior
to the Commitment Termination Date, except pursuant to acceleration or at the
option of the Borrower.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Bank and
(c) the Issuing Bank.
“REDLG Program Liens” means Liens on any asset of the Borrower required to be
pledged as collateral to support obligations of the Borrower with respect to any
government Guarantee provided pursuant to regulations issued under the Rural
Electrification Act of 1936, 7 U.S.C. 901 et. seq., and the Food, Conservation
and Energy Act of 2008, Pub. L. 110-234 Stat. 923 (“REDLG Obligations”) so long
as such Guarantee supports long-term Indebtedness issued by the Borrower and
permitted by Section 5.09.
“REDLG Obligations” has the meaning set forth in the definition of REDLG Program
Liens.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Reportable Event” means an event described in Section 4043(c) of ERISA or
regulations promulgated by the Department of Labor thereunder (with respect to
which the 30 day notice requirement has not been waived by the PBGC).
“Required Banks” means, subject to Section 2.19, at any time Banks having at
least 51% of the sum of (i) the aggregate amount of the unused Commitments, (ii)
the aggregate principal outstanding amount of the Loans and (iii) the
Outstanding Amount of all L/C Obligations (with the aggregate amount of each
Bank’s participation in L/C Obligations deemed “held” by such Bank for purposes
of this definition).
“Responsible Officer” means (i) with respect to the Borrower, the Chief
Financial Officer, the Chief Executive Officer, the Chief Operating Officer, an
Assistant Secretary-Treasurer, the Controller, the Vice President, Capital
Markets Relations or, in each case, an authorized signatory of such Person and
(ii) with respect to any other Person, the president, any vice-president, the
chief financial officer, any assistant-treasurer or, in each case, an authorized
signatory of such Person.
“Revolving Credit Period” means the period from and including the Effective Date
to but excluding (x) in the case of the 2017 Commitments, the 2017 Commitment
Termination Date and (y) in the case of the 2018 Commitments, the 2018
Commitment Termination Date.

20

--------------------------------------------------------------------------------




“Revolving Loan” means a loan made by a Bank pursuant to Section 2.01(a).
“RUS” means the Rural Utilities Service of the Department of Agriculture of the
United States of America (as successor to the Rural Electrification
Administration of the Department of Agriculture of the United States of America)
or any other regulatory body which succeeds to its functions.
“RUS Guaranteed Loan” means any loan made by any Person, which loan is
guaranteed, in whole or in part, as to principal and interest by the United
States of America through the RUS pursuant to a guarantee, which guarantee
contains provisions no less favorable to the holder thereof than the provisions
set forth in the form of Exhibit B-1 or Exhibit B-2 hereto; and “Guaranteed
Portion” of any RUS Guaranteed Loan means that portion of principal of, and
interest on, such RUS Guaranteed Loan which is guaranteed by the United States
of America through the RUS.
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or any other U.S. Governmental Authority, as may be amended, supplemented
or substituted from time to time, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person controlled by any such
Person.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
“Securities and Exchange Commission” means the Securities and Exchange
Commission or any other U.S. federal governmental authority succeeding to any or
all of the functions of the Securities and Exchange Commission.
“Special Purpose Subsidiary” has the meaning set forth in Section 5.12.
“Standby Letter of Credit” means any Letter of Credit issued under this
Agreement, other than (i) a Trade Letter of Credit, (ii) a Performance Letter of
Credit or (iii) a Backup Letter of Credit in support of either a performance
letter of credit or a trade letter of credit issued by the Borrower.
“Start-up Investments” has the meaning set forth in Section 5.12.

21

--------------------------------------------------------------------------------




“Subsidiary” of any Person means (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person directly or indirectly through
its Subsidiaries, and (ii) any other Person in which such Person directly or
indirectly through Subsidiaries has more than a 50% voting and equity interest;
provided that no Person whose only assets are RUS Guaranteed Loans and
investments incidental thereto shall be deemed a Subsidiary.
“Superior Indebtedness” means all Indebtedness of the Borrower and its
Consolidated Entities (other than Members’ Subordinated Certificates and
Qualified Subordinated Indebtedness), but excluding (i) Indebtedness of the
Borrower or any of its Consolidated Entities to the extent that the proceeds of
such Indebtedness are used to fund Guaranteed Portions of RUS Guaranteed Loans
and (ii) any indebtedness of any Member Guaranteed by the Borrower or any of its
Consolidated Entities (“Guaranteed Indebtedness”), to the extent that either (x)
the long-term unsecured debt of such Member is rated at least BBB+ by S&P or
Baal by Moody’s, (y) the long-term secured debt of such Member is rated at least
A- by S&P or A3 by Moody’s or (z) the payment of principal and interest by the
Borrower or any of its Consolidated Entities in respect of such Guaranteed
Indebtedness is covered by insurance or reinsurance provided by an insurer
having an insurance financial strength rating of AAA by S&P or a financial
strength rating of Aaa by Moody’s.
“Syndication Agent” means JPMorgan Chase Bank, N.A., in its capacity as
Syndication Agent hereunder, and its successors in such capacity.
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“TIER” means, for any period, the ratio of (x) Net Income plus Interest Expense
plus Derivative Cash Settlements to (y) Interest Expense plus Derivative Cash
Settlements, in each case for such period.
“Trade Letter of Credit” means any Existing Letter of Credit issued under the
Existing Credit Agreement or any Letter of Credit issued under this Agreement,
in each case, for the benefit of a supplier of goods or services to effect
payment for such goods or services.
“Type” refers to whether a Loan is a Base Rate Loan, a Euro-Dollar Loan, a Money
Market Absolute Rate Loan or a Money Market LIBOR Loan.
“Unreimbursed Amount” has the meaning specified in Section 2.20(b)(i).

22

--------------------------------------------------------------------------------




“U.S. GAAP” means the generally accepted accounting principles as promulgated,
from time to time, by the Financial Accounting Standards Board.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(D)(2).
“Withholding Agent” means the Borrower and the Administrative Agent.
Section 1.02.    Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made and all financial statements required to
be delivered hereunder shall be prepared in accordance with U.S. GAAP as in
effect from time to time, applied on a basis consistent (except for changes
concurred in by the Borrower’s independent public accountants) with the most
recent audited financial statements of the Borrower and its Consolidated
Entities delivered to the Bank Parties.
Section 1.03.    Types of Borrowings. The term “Borrowing” denotes the
aggregation of Loans of one or more Banks to be made to the Borrower pursuant to
Article 2 on a single date and for a single Interest Period. Borrowings are
classified for purposes of this Agreement either by reference to the pricing of
Loans comprising such Borrowing (e.g., a “Euro‑Dollar Borrowing” is a Borrowing
comprised of Euro‑Dollar Loans) or by reference to the provisions of

23

--------------------------------------------------------------------------------




Article 2 under which participation therein is determined (i.e., a “Revolving
Borrowing” is a Borrowing under Section 2.01(a) in which all Banks participate
in proportion to their Commitments, while a “Money Market Borrowing” is a
Borrowing under Section 2.03 in which the Bank participants are determined on
the basis of their bids in accordance therewith). All Loans and all Borrowings,
including with respect to their respective Interest Periods, under the Existing
Credit Agreement, if any, are listed on the Existing Commitment Schedule, that
are outstanding on the Amendment Effective Date shall become Loans and
Borrowings with the same Interest Period under this Agreement.
Section 1.04.    Letter of Credit. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the stated face amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed the maximum stated amount of such Letter of Credit after
giving effect to all increases or decreases, as applicable, thereof, whether or
not such maximum face amount is in effect at such time. All Existing Letters of
Credit issued and outstanding on the Amendment Effective Date shall be deemed to
be Letters of Credit under this Agreement and from and after the Amendment
Effective Date shall be subject to and governed by the terms and conditions
hereof.

24

--------------------------------------------------------------------------------




ARTICLE 2
THE CREDITS


                
Section 2.01.    Commitments to Lend and Issue Letters of Credit. (a) Revolving
Loans. During the Revolving Credit Period each Bank severally agrees, on the
terms and conditions set forth in this Agreement, to make loans to the Borrower
pursuant to this Section from time to time in amounts such that the sum of (x)
the aggregate principal amount of Revolving Loans by such Bank at any one time
outstanding plus (y) such Bank’s Pro Rata Share of the Outstanding Amount of all
L/C Obligations shall not exceed the amount of its Commitment. Each Borrowing
shall be in an aggregate principal amount of $10,000,000 or any larger multiple
of $1,000,000 (except that any such Borrowing may be in the maximum aggregate
amount available in accordance with Section 3.03(d)) and shall be made from the
several Banks ratably in proportion to their respective Commitments. Within the
foregoing limits, the Borrower may borrow under this Section, repay or, to the
extent permitted by Section 2.12, prepay Loans and reborrow at any time during
the Revolving Credit Period under this Section. All Loans will be made by all
Banks (pro rata between the 2017 Banks and 2018 Banks) in accordance with their
Pro Rata Share of the Aggregate Commitments until the 2017 Commitment
Termination Date; thereafter, all Loans will be made by the 2018 Banks in
accordance with their Pro Rata Share of the 2018 Aggregate Commitments until the
2018 Commitment Termination Date, and in each case subject to the limitations
set forth in Section 3.03(d).
(b)    Letters of Credit. Subject to the terms and conditions set forth herein,
(i) each Issuing Bank agrees, in reliance upon the agreements of the other Banks
set forth in Section 2.20, (A) from time to time on any Domestic Business Day
during the period from the Amendment Effective Date until the Letter of Credit
Expiration Date, to make L/C Credit Extensions either (i) for the account of the
Borrower, its Consolidated Entities, its Members or members of its Consolidated
Entities or (ii) in support of a letter of credit issued by the Borrower as a
back-up confirmation or backup credit support of such letter of credit (“Back-Up
Letter of Credit”), and to amend or extend Letters of Credit previously issued
by it, in accordance with Section 2.20(a)(i) and (ii), and (B) to honor drawings
under the Letters of Credit issued by it; and (ii) the Banks severally agree to
participate in Letters of Credit issued for the account of the Borrower, its
Consolidated Entities, its Members or members of its Consolidated Entities and
any L/C Borrowings thereunder; provided that after giving effect to any L/C
Credit Extension with respect to any Letter of Credit, (1) the sum of (x) the
aggregate principal amount of Revolving Loans of any Bank, plus (y) such Bank’s
Pro Rata Share of the Outstanding Amount of all L/C Obligations shall not exceed
such Bank’s Commitment, (2) the Outstanding Amount of all L/C Obligations shall
not exceed the Letter of Credit Sublimit and (3) the Outstanding Amount of all
L/C Obligations of each Initial Issuing Bank shall not exceed the

25

--------------------------------------------------------------------------------




Initial Issuing Bank Sublimit of such Initial Issuing Bank unless otherwise
agreed by such Initial Issuing Bank; provided, further that the 2017 Banks
agreement to purchase participations in Letters of Credit shall be limited to
their Pro Rata Share of any Letters of Credit with an expiration date that is no
later than five Domestic Business Days prior to the 2017 Commitment Termination
Date and is otherwise subject to the limitations set forth in Section 3.03(d).
Each request by the Borrower for the issuance of, or an amendment to increase
the amount of, any Letter of Credit shall be deemed to be a representation by
the Borrower that the L/C Credit Extension so requested complies with the
condition set forth in the proviso to the preceding sentence. Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. Notwithstanding anything to the contrary herein, no Issuing Bank
shall issue any Letter of Credit other than a Standby Letter of Credit.
(c)    Letters of Credit Generally. (i) No Issuing Bank shall issue any Letter
of Credit if the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Banks have approved
such expiry date; provided that in no event shall the expiry date of any
requested Letter of Credit occur on or after the Domestic Business Day
immediately preceding the Commitment Termination Date.
(ii)    No Issuing Bank shall be under any obligation to make any L/C Credit
Extension if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any Applicable Law applicable to such Issuing Bank or
any request or directive (whether or not having the force of law, but if not
having the force of law, being a request or directive which is generally
complied with by comparable financial institutions) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from the issuance of Letters of Credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Amendment Effective Date, or shall impose upon such Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Amendment Effective Date and which such Issuing Bank in good faith reasonably
deems material to it; provided, however, that in the

26

--------------------------------------------------------------------------------




event a Bank Party participating in the Letters of Credit is not affected by any
such restriction, requirement or imposition, and is able to issue such Letter of
Credit and expressly agrees in its sole discretion to issue such Letter of
Credit, such Bank Party, subject to the consent of the Administrative Agent,
such consent not to be unreasonably withheld, conditioned or delayed, shall
issue such Letter of Credit and shall be deemed the Issuing Bank with regard to
such Letter of Credit for all purposes of this Agreement;
(B)    the making of such L/C Credit Extension would violate any Applicable
Laws;
(C)    except as otherwise agreed by the Administrative Agent and such Issuing
Bank, such Letter of Credit is in an initial face amount less than $25,000;
(D)    such L/C Credit Extension is to be denominated in a currency other than
Dollars;
(E)    such L/C Credit Extension contains any provisions for automatic
reinstatement of the stated amount after any L/C Borrowing thereunder; or
(F)    a default of any Bank’s obligations to fund under Section 2.20 exists, or
any Bank is then a Defaulting Bank, unless, after giving effect to Section
2.19(a)(iv)) with respect to such Bank, such Issuing Bank has entered into
satisfactory arrangements, including the delivery of Cash Collateral
satisfactory to the Issuing Bank (in its sole discretion) with the Borrower or
such Bank to eliminate such Issuing Bank’s risk.
(iii)    No Issuing Bank shall be under the obligation to amend any Letter of
Credit if (A) such Issuing Bank would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
Section 2.02.    Notice of Committed Borrowings. The Borrower shall give the
Administrative Agent notice (a “Notice of Committed Borrowing”) not later than
12:00 noon (New York City time) on (x) the date of such Borrowing, in the case
of each Base Rate Borrowing, and (y) the third Euro‑Dollar Business Day before
such Borrowing, in the case of each Euro-Dollar Borrowing, specifying:
(a)    the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing or a Euro‑Dollar Business Day in the case of a
Euro‑Dollar Borrowing,

27

--------------------------------------------------------------------------------




(b)    the aggregate principal amount of such Borrowing,
(c)    whether the Loans comprising such Borrowing are to bear interest
initially at the Base Rate or a Euro-Dollar Rate, and
(d)    in the case of a Euro-Dollar Borrowing, the duration of the Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period.
Notwithstanding the foregoing, no more than 15 Fixed Rate Borrowings shall be
outstanding at any one time, and any Borrowing which would exceed such
limitation shall be made as a Base Rate Borrowing.
Section 2.03.    Money Market Borrowings. (a) In addition to Committed
Borrowings pursuant to Section 2.01(a), the Borrower may, as set forth in this
Section, request the Banks during the Revolving Credit Period to make offers to
make Money Market Loans to the Borrower. The Banks may, but shall have no
obligation to, make such offers and the Borrower may, but shall have no
obligation to, accept any such offers in the manner set forth in this Section.
(b)    Money Market Quote Request. When the Borrower wishes to request offers to
make Money Market Loans under this Section, it shall transmit to the
Administrative Agent by facsimile transmission or other electronic submission a
Money Market Quote Request substantially in the form of Exhibit C hereto so as
to be received no later than 10:00 A.M. (New York City time) on (x) the fourth
Euro‑Dollar Business Day prior to the date of Borrowing proposed therein, in the
case of a LIBOR Auction or (y) the Domestic Business Day next preceding the date
of Borrowing proposed therein, in the case of an Absolute Rate Auction (or, in
either case, such other time or date as the Borrower and the Administrative
Agent shall have mutually agreed and shall have notified to the Banks not later
than the date of the Money Market Quote Request for the first LIBOR Auction or
Absolute Rate Auction for which such change is to be effective) specifying:
(i)    the proposed date of Borrowing, which shall be a Euro-Dollar Business Day
in the case of a LIBOR Auction or a Domestic Business Day in the case of an
Absolute Rate Auction,
(ii)    the aggregate amount of such Borrowing, which shall be $10,000,000 or
any larger multiple of $1,000,000,
(iii)    the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period, and
(iv)    whether the Money Market Quotes requested are to set forth a Money
Market Margin or a Money Market Absolute Rate.

28

--------------------------------------------------------------------------------




The Borrower may request offers to make Money Market Loans for more than one
Interest Period in a single Money Market Quote Request. No Money Market Quote
Request shall be given within four Euro‑Dollar Business Days (or such other
number of days as the Borrower and the Administrative Agent may agree) of any
other Money Market Quote Request.
(c)    Invitation for Money Market Quotes. Promptly upon receipt of a Money
Market Quote Request, the Administrative Agent shall send to the Banks by
facsimile transmission or other electronic submission an Invitation for Money
Market Quotes substantially in the form of Exhibit D hereto, which shall
constitute an invitation by the Borrower to each Bank to submit Money Market
Quotes offering to make the Money Market Loans to which such Money Market Quote
Request relates in accordance with this Section.
(d)    Submission and Contents of Money Market Quotes. (i) Each Bank may submit
a Money Market Quote containing an offer or offers to make Money Market Loans in
response to any Invitation for Money Market Quotes. Each Money Market Quote must
comply with the requirements of this subsection (d) and must be submitted to the
Administrative Agent by facsimile transmission or other electronic submission at
its offices specified in or pursuant to Section 9.01 not later than (x) 9:30
A.M. (New York City time) on the third Euro‑Dollar Business Day prior to the
proposed date of Borrowing, in the case of a LIBOR Auction or (y) 9:30 A.M. (New
York City time) on the proposed date of Borrowing, in the case of an Absolute
Rate Auction (or, in either case, such other time or date as the Borrower and
the Administrative Agent shall have mutually agreed and shall have notified to
the Banks not later than the date of the Money Market Quote Request for the
first LIBOR Auction or Absolute Rate Auction for which such change is to be
effective); provided that Money Market Quotes submitted by the Administrative
Agent (or any affiliate of the Administrative Agent) in the capacity of a Bank
may be submitted, and may only be submitted, if the Administrative Agent or such
affiliate notifies the Borrower of the terms of the offer or offers contained
therein not later than (x) 8:30 A.M. (New York City time) on the third
Euro‑Dollar Business Day prior to the proposed date of Borrowing, in the case of
a LIBOR Auction or (y) 9:15 A.M. (New York City time) on the proposed date of
Borrowing, in the case of an Absolute Rate Auction. Subject to Articles 3 and 6,
any Money Market Quote so made shall be irrevocable except with the written
consent of the Administrative Agent given on the instructions of the Borrower.
(ii)    Each Money Market Quote shall be in substantially the form of Exhibit E
hereto and shall in any case specify:
(A)    the proposed date of Borrowing,
(B)    the principal amount of the Money Market Loan for which each such offer
is being made, which principal amount

29

--------------------------------------------------------------------------------




(w) may be greater than or less than the Commitment of the quoting Bank, (x)
must be $1,000,000 or any larger multiple thereof, (y) may not exceed the
principal amount of Money Market Loans for which offers were requested and (z)
may be subject to an aggregate limitation as to principal amount of Money Market
Loans for which offers being made by such quoting Bank may be accepted,
(C)    in the case of a LIBOR Auction, the margin above or below the applicable
London Interbank Offered Rate (the “Money Market Margin”) offered for each such
Money Market Loan, expressed as a percentage (rounded to the nearest 1/10,000th
of 1%) to be added to or subtracted from such base rate,
(D)    in the case of an Absolute Rate Auction, the rate of interest per annum
(rounded to the nearest 1/10,000th of 1%) (the “Money Market Absolute Rate”)
offered for each such Money Market Loan, and
(E)    the identity of the quoting Bank.
A Money Market Quote may set forth up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Money Market Quotes.
(iii)    Any Money Market Quote shall be disregarded if it:
(A)    is not substantially in conformity with Exhibit E hereto or does not
specify all of the information required by subsection (d)(ii),
(B)    contains qualifying, conditional or similar language,
(C)    proposes terms other than or in addition to those set forth in the
applicable Invitation for Money Market Quotes, or
(D)    arrives after the time set forth in subsection (d)(i).
(e)    Notice to Borrower. The Administrative Agent shall promptly notify the
Borrower of the terms (x) of any Money Market Quote submitted by a Bank that is
in accordance with subsection (d) and (y) of any Money Market Quote that amends,
modifies or is otherwise inconsistent with a previous Money Market Quote
submitted by such Bank with respect to the same Money Market Quote Request. Any
such subsequent Money Market Quote shall be disregarded by the Administrative
Agent unless such subsequent Money Market Quote is submitted solely to correct a
manifest error in such former Money Market Quote.

30

--------------------------------------------------------------------------------




The Administrative Agent’s notice to the Borrower shall specify (A) the
aggregate principal amount of Money Market Loans for which offers have been
received for each Interest Period specified in the related Money Market Quote
Request, (B) the respective principal amounts and Money Market Margins or Money
Market Absolute Rates, as the case may be, so offered and (C) if applicable,
limitations on the aggregate principal amount of Money Market Loans for which
offers in any single Money Market Quote may be accepted.
(f)    Acceptance and Notice by Borrower. Not later than 10:30 A.M. (New York
City time) on (x) the third Euro-Dollar Business Day prior to the proposed date
of Borrowing, in the case of a LIBOR Auction or (y) the proposed date of
Borrowing, in the case of an Absolute Rate Auction (or, in either case, such
other time or date as the Borrower and the Administrative Agent shall have
mutually agreed and shall have notified to the Banks not later than the date of
the Money Market Quote Request for the first LIBOR Auction or Absolute Rate
Auction for which such change is to be effective), the Borrower shall notify the
Administrative Agent of its acceptance or non‑acceptance of the offers so
notified to it pursuant to subsection (e). In the case of acceptance, such
notice (a “Notice of Money Market Borrowing”) shall specify the aggregate
principal amount of offers for each Interest Period that are accepted. The
Borrower may accept any Money Market Quote in whole or in part; provided that:
(i)    the aggregate principal amount of each Money Market Borrowing may not
exceed the applicable amount set forth in the related Money Market Quote
Request,
(ii)    the aggregate principal amount of each Money Market Borrowing must be
$10,000,000 or any larger multiple of $1,000,000,
(iii)    acceptance of offers may only be made on the basis of ascending Money
Market Margins or Money Market Absolute Rates, as the case may be, and
(iv)    the Borrower may not accept any offer that is described in subsection
(d)(iii) or that otherwise fails to comply with the requirements of this
Agreement.
(g)    Allocation by Agent. If offers are made by two or more Banks with the
same Money Market Margins or Money Market Absolute Rates, as the case may be,
for a greater aggregate principal amount than the amount in respect of which
such offers are accepted for the related Interest Period, the principal amount
of Money Market Loans in respect of which such offers are accepted shall be
allocated by the Administrative Agent among such Banks as nearly as possible (in
such multiples, not greater than $100,000, as the Administrative Agent may deem
appropriate) in proportion to the aggregate principal amounts of such offers.

31

--------------------------------------------------------------------------------




Determinations by the Administrative Agent of the amounts of Money Market Loans
shall be conclusive in the absence of manifest error.
Section 2.04.    Notice to Banks; Funding of Loans. (a) Upon receipt of a Notice
of Borrowing, the Administrative Agent shall promptly notify each Bank on the
same Domestic Business Day of the contents thereof and of such Bank’s share (if
any) of such Borrowing and such Notice of Borrowing shall not thereafter be
revocable by the Borrower.
(b)    Not later than 2:00 P.M. (New York City time) on the date of each
Borrowing, each Bank participating therein shall (except as provided in
subsection (c) of this Section) make available its share of such Borrowing, in
Federal or other funds immediately available in New York City, to the
Administrative Agent at its address specified in or pursuant to Section 9.01.
Unless the Administrative Agent determines that any applicable condition
specified in Article 3 has not been satisfied, the Administrative Agent will
thereafter make the funds so received from the Banks available to the Borrower
at the Administrative Agent’s aforesaid address, provided, however, that the
Administrative Agent shall first make a portion of such funds equal to the
aggregate principal amount of any L/C Borrowings made by any Issuing Bank and by
any Bank, as the case may be, and outstanding on the date of such Borrowing,
plus interest accrued and unpaid thereon to and as of such date, available to
such Issuing Bank or such other Bank, as the case may be, for repayment of such
L/C Borrowing.
(c)    If any Bank makes a new Loan hereunder on a day on which the Borrower is
to repay all or any part of an outstanding Loan from such Bank, such Bank shall
apply the proceeds of its new Loan to make such repayment and only an amount
equal to the difference (if any) between the amount being borrowed and the
amount being repaid shall be made available by such Bank to the Administrative
Agent as provided in subsection (b), or remitted by the Borrower to the
Administrative Agent as provided in Section 2.13, as the case may be.
(d)    Unless the Administrative Agent shall have been notified by any Bank
prior to the date of Borrowing (or prior to 2:00 P.M. (New York City time) on
the date of Borrowing in the case of a Base Rate Borrowing) that such Bank does
not intend to make available to the Administrative Agent such Bank’s portion of
the Borrowing to be made on such date, the Administrative Agent may assume that
such Bank has made such amount available to the Administrative Agent on such
date and the Administrative Agent may (but shall have no obligation to), in
reliance upon such assumption, make available to the Borrower a corresponding
amount, subject to the provisions of subsection (c). If such corresponding
amount is not in fact made available to the Administrative Agent by such Bank,
the

32

--------------------------------------------------------------------------------




Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Bank. If such Bank does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower and the Borrower shall promptly pay
such corresponding amount to the Administrative Agent. The Administrative Agent
shall also be entitled to recover from such Bank or the Borrower interest on
such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (x) in the case of a Bank,
the Federal Funds Rate for each such day and (y) in the case of the Borrower,
the then applicable rate for Base Rate Loans, Euro‑Dollar Loans or Money Market
Loans, as appropriate. Nothing herein shall be deemed to relieve any Bank from
its obligation to fulfill its Commitment hereunder or to prejudice any rights
which the Borrower may have against any Bank as a result of any default by such
Bank hereunder. For purposes of this subsection (d), no amount paid to the
Administrative Agent hereunder shall be considered to have been recovered by the
Administrative Agent on the date of payment unless such amount shall have been
received by the Administrative Agent by 2:30 P.M. (New York City time) on such
date.
Section 2.05.    Notes. (a) Any Bank Party may request that the Loans and/or L/C
Borrowings of such Bank be evidenced by a single Note payable to the order of
such Bank Party for the account of its Applicable Lending Office in an amount
equal to the aggregate unpaid principal amount of such Bank Party’s Loans and/or
L/C Borrowings.
(b)    Each Bank Party that has requested that its Loans and/or L/C Borrowings
be evidenced by a Note may, by notice to the Borrower and the Administrative
Agent, request that its Loans and/or L/C Borrowings of a particular Type be
evidenced by a separate Note in an amount equal to the aggregate unpaid
principal amount of such Loans and/or L/C Borrowings. Each such Note shall be in
substantially the form of Exhibit A hereto with appropriate modifications to
reflect the fact that it evidences solely Loans and/or L/C Borrowings of the
relevant Type. Each reference in this Agreement to the “Note” of such Bank Party
shall be deemed to refer to and include any or all of such Notes, as the context
may require.
(c)    Upon the Administrative Agent’s receipt of each Note that was requested
by a Bank Party pursuant to Section 3.01(b), the Administrative Agent shall
forward such Note to such Bank Party. Each Bank Party shall record the date,
amount, type and maturity of each Loan and/or L/C Borrowings made by it and the
date and amount of each payment of principal made by the Borrower with respect
thereto, and may, if such Bank Party so elects in connection with any transfer
or enforcement of its Note, endorse on the schedule forming a part thereof
appropriate notations to evidence the foregoing information with respect to each
such Loan and/or L/C Borrowings then outstanding; provided that the failure of

33

--------------------------------------------------------------------------------




any Bank Party to make any such recordation or endorsement shall not affect the
obligations of the Borrower hereunder or under the Notes. Each Bank Party is
hereby irrevocably authorized by the Borrower so to endorse its Note and to
attach to and make a part of its Note a continuation of any such schedule as and
when required.
(d)    Any Note evidencing a Loan (as such term is defined in the Existing
Credit Agreement) made prior to the Amendment Effective Date may be exchanged
upon request of the relevant Bank, made through the Administrative Agent, and
simultaneous surrender of such Note to the Borrower through the Administrative
Agent in exchange for one or more new Notes evidencing the 2017 Loans and the
2018 Loans, respectively, outstanding hereunder, if any, as of the Amendment
Effective Date.
Section 2.06.    Maturity of Loans. Each Loan hereunder shall mature, and the
principal amount thereof shall be due and payable on the Maturity Date with
respect to such Loan.
Section 2.07.    Interest Rates. (a) Each Base Rate Loan shall bear interest on
the outstanding principal amount thereof, for each day from the date such Loan
is made until it becomes due, at a rate per annum equal to the Base Rate plus
the applicable Base Rate Margin for such day. Such interest shall be payable for
each Interest Period on the last day thereof and, with respect to the principal
amount of any Base Rate Loan that is prepaid or converted to a Euro-Dollar Loan,
on the date of such prepayment or conversion. Any overdue principal of or
interest on any Base Rate Loan shall bear interest, payable on demand, for each
day until paid at a rate per annum equal to the sum of 2% plus the rate
otherwise applicable to Base Rate Loans for such day.
(b)    Each Euro‑Dollar Loan shall bear interest on the outstanding principal
amount thereof, for the Interest Period applicable thereto, at a rate per annum
equal to the sum of the Euro‑Dollar Margin plus the applicable Adjusted London
Interbank Offered Rate. Such interest shall be payable for each Interest Period
on the last day thereof and, if such Interest Period is longer than three
months, three months after the first day thereof and, with respect to the
principal amount of any Euro-Dollar Loan that is prepaid or converted to a Base
Rate Loan, on the date of such prepayment or conversion.
The “Adjusted London Interbank Offered Rate” applicable to any Interest Period
means a rate per annum equal to the quotient obtained (rounded upward, if
necessary, to the next higher 1/100 of 1%) by dividing (i) the applicable London
Interbank Offered Rate by (ii) 1.00 minus the Euro-Dollar Reserve Percentage.
The “London Interbank Offered Rate” applicable to any Interest Period means the
rate appearing on pages LIBOR01 or LIBOR02 of the Reuters screen

34

--------------------------------------------------------------------------------




that displays such rate (or on any successor or substitute page of such Reuters
Service, or if the Reuters Service ceases to be available, any successor to or
substitute for such Reuters Service, providing rate quotations comparable to
those currently provided on such page of such Reuters Service, as determined by
the Administrative Agent from time to time for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market)
at approximately 11:00 A.M. (London time) two Euro-Dollar Business Days prior to
the commencement of such Interest Period, as the rate for the offering of dollar
deposits with a maturity comparable to such Interest Period; provided, that if
such rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement; provided further, that if the London Interbank
Offered Rate is not available for such Interest Period, then the applicable
London Interbank Offered Rate shall be the Interpolated Rate. “Interpolated
Rate” means, at any time, for any Interest Period, the rate per annum (rounded
to the same number of decimal places as the London Interbank Offered Rate)
reasonably determined by the Administrative Agent (which determination shall be
conclusive absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the London Interbank Offered Rate
for the longest period (for which the London Interbank Offered Rate is
available) that is shorter than the Interest Period and (b) the London Interbank
Offered Rate for the shortest period (for which the London Interbank Offered
Rate is available) that exceeds the Interest Period; provided that, if the
Administrative Agent reasonably determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means still do
not exist for ascertaining the Interpolated Rate, then the Administrative Agent
shall give written notice thereof to the Borrower and the Banks as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Banks that the circumstances giving rise to such notice no longer exist,
(i) any interest election request that requests the conversion of any Base Rate
Loan to, or continuation of any Euro-Dollar Loan as, a Euro-Dollar Loan shall be
ineffective and (ii) if any Loan requests a Euro-Dollar Loan, such Borrowing
shall be made as a Base Rate Loan.
“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion Dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro‑Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non‑United States office of any Bank to United States
residents). The Adjusted London Interbank Offered Rate shall be adjusted
automatically on and as of the effective date of any change in the Euro-Dollar
Reserve Percentage.

35

--------------------------------------------------------------------------------




(c)    Any overdue principal of or interest on any Euro-Dollar Loan and any
other overdue amount payable hereunder (other than in respect of any Money
Market Loan as provided in the following paragraph) shall bear interest, payable
on demand, for each day from and including the date payment thereof was due to
but excluding the date of actual payment, at a rate per annum equal to the sum
of 2% plus (i) in the case of principal, the rate otherwise applicable to
Euro-Dollar Loans for such day or (ii) in the case of interest and any other
overdue amount payable hereunder (other than in respect of any Money Market Loan
as provided in the following paragraph), the sum of the Base Rate plus the
applicable Base Rate Margin for such day.
(d)    Subject to Section 8.01(a), each Money Market LIBOR Loan shall bear
interest on the outstanding principal amount thereof, for the Interest Period
applicable thereto, at a rate per annum equal to the sum of the London Interbank
Offered Rate for such Interest Period (determined in accordance with Section
2.07(b)) plus (or minus) the Money Market Margin quoted by the Bank making such
Loan in accordance with Section 2.03. Each Money Market Absolute Rate Loan shall
bear interest on the outstanding principal amount thereof, for the Interest
Period applicable thereto, at a rate per annum equal to the Money Market
Absolute Rate quoted by the Bank making such Loan in accordance with Section
2.03. Such interest shall be payable for each Interest Period on the last day
thereof and, if such Interest Period is longer than three months, at intervals
of three months after the first day thereof. Any overdue principal of or
interest on any Money Market Loan shall bear interest, payable on demand, for
each day until paid at a rate per annum equal to the sum of 2% plus the Prime
Rate for such day.
(e)    The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall give prompt notice to the
Borrower and the participating Banks of each rate of interest so determined, and
its determination thereof shall be conclusive in the absence of manifest error.
Section 2.08.    Method of Electing Interest Rates. (a) The Loans included in
each Committed Borrowing shall bear interest initially at the type of rate
specified by the Borrower in the applicable Notice of Committed Borrowing.
Thereafter, the Borrower may from time to time elect to change or continue the
type of interest rate borne by each Group of Loans (subject to Section 2.08(d)
and the provisions of Article 8), as follows:
(i)    if such Loans are Base Rate Loans, the Borrower may elect to convert such
Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day;
(ii)    if such Loans are Euro-Dollar Loans, the Borrower may elect to convert
such Loans to Base Rate Loans as of any Domestic

36

--------------------------------------------------------------------------------




Business Day, subject to Section 2.14 if any such conversion is effective on any
day other than the last day of an Interest Period applicable to such Loans, or
may elect to continue such Loans as Euro-Dollar Loans, as of the end of any
Interest Period applicable thereto, for an additional Interest Period.
Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 10:30 A.M. (New York
City time) on the third Euro-Dollar Business Day before the conversion or
continuation selected in such notice is to be effective. A Notice of Interest
Rate Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group and (ii) such
portion, and the remaining portion to which such Notice does not apply, are each
at least $10,000,000 (unless such portion is comprised of Base Rate Loans). If
no such notice is timely received before the end of an Interest Period for any
Group of Euro-Dollar Loans, the Borrower shall be deemed to have elected that
such Group of Loans be converted to Base Rate Loans at the end of such Interest
Period.
(b)    Each Notice of Interest Rate Election shall specify:
(i)    the Group of Loans (or portion thereof) to which such notice applies;
(ii)    the date on which the conversion or continuation selected in such notice
is to be effective, which shall comply with the applicable clause of Section
2.08(a);
(iii)    if the Loans comprising such Group are to be converted to Euro-Dollar
Loans, the duration of the next succeeding Interest Period applicable thereto;
and
(iv)    if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.
Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.
(c)    Promptly after receiving a Notice of Interest Rate Election from the
Borrower pursuant to Section 2.08(a), the Administrative Agent shall notify each
Bank of the contents thereof and such notice shall not thereafter be revocable
by the Borrower.

37

--------------------------------------------------------------------------------




(d)    The Borrower shall not be entitled to elect to convert any Committed
Loans to, or continue any Committed Loans for an additional Interest Period as,
Euro-Dollar Loans if (i) the aggregate principal amount of any Group of
Euro-Dollar Loans created or continued as a result of such election would be
less than $10,000,000 or (ii) a Default shall have occurred and be continuing
when the Borrower delivers notice of such election to the Administrative Agent.
(e)    If any Committed Loan is converted to a different Type of Loan, the
Borrower shall pay, on the date of such conversion, the interest accrued to such
date on the principal amount being converted.
Section 2.09.    Fees. (a) Facility Fee. Subject to Section 2.19(a)(i), the
Borrower shall pay to the Administrative Agent for the account of each Bank
facility fees accruing at the Facility Fee Rate on the daily average amount of
such Bank’s Commitment (whether used or unused), for the period from and
including the Amendment Effective Date to but excluding the date such Bank’s
Commitment is terminated; provided that, if such Bank continues to have any
Committed Loans outstanding after its Commitment terminates, then such facility
fee shall continue to accrue on the daily outstanding principal amount of such
Bank’s Committed Loans from and including the date on which its Commitment
terminates to but excluding the date on which such Bank ceases to have any
Committed Loans outstanding. Accrued facility fees shall be payable on each
January 1, April 1, July 1, and October 1 and on the date the Commitment of such
Bank is terminated (and, if later, on the date the Loans of such Bank shall be
repaid in their entirety); provided that any facility fees accruing after the
first anniversary of the Commitment Termination Date shall be payable on demand.
(b)    Agents’ Fees. The Borrower shall pay to the Administrative Agent and the
Syndication Agent, each for its own account, one or more fees in such amounts
and at such times as has been previously agreed in writing between the Borrower
and each of them.
(c)    Letter of Credit Fees. Upon the issuance of each Letter of Credit
pursuant to Section 2.01(b) and until termination, cancellation or expiration of
such Letter of Credit, subject to Section 2.19(a)(iv), the Borrower agrees to
pay to the Administrative Agent for the account of each Bank in accordance with
its Pro Rata Share a Letter of Credit fee (the “Letter of Credit Fee”) for each
Letter of Credit equal to a rate per annum equal to the Euro-Dollar Margin in
effect from time to time. Letter of Credit Fees shall be (i) computed on a
quarterly basis in arrears on the basis of the actual number of days elapsed in
a year of 360 days (including the first day but excluding the last day), as
pro-rated for any partial quarter, as applicable, and (ii) subject to Section
2.19(a)(ii), due and payable on each January 1, April 1, July 1 and October 1,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand.
Notwithstanding anything to the

38

--------------------------------------------------------------------------------




contrary contained herein, upon the request of the Required Banks, while any
payment-related Event of Default exists, all Letter of Credit Fees shall accrue
at a rate per annum equal to the Euro-Dollar Margin plus 2%.
(d)    Fronting Fee and Documentary and Processing Charges Payable to Issuing
Banks, Etc. The Borrower shall pay directly to the relevant Issuing Bank for its
own account a fronting fee with respect to each Letter of Credit issued
hereunder on the average daily maximum amount available to be drawn under such
Letter of Credit in an amount to be agreed between the Borrower and the
applicable Issuing Bank of the L/C Obligations (whether or not such maximum
amount is then in effect under such Letter of Credit) (the “Fronting Fee”). The
Fronting Fee shall be computed on a quarterly basis in arrears on the basis of
the actual number of days elapsed in a year of 360 days (including the first day
but excluding the last day), as pro-rated for any partial quarter, as
applicable, and shall be due and payable on each January 1, April 1, July 1 and
October 1, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. In addition, the Borrower shall, with respect to all Letters of Credit
issued at its request, pay directly to each Issuing Bank for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such Issuing Bank relating to letters of credit
as from time to time in effect. Such customary fees and standard costs and
charges are due and payable on demand and are nonrefundable.
(e)    Amendment Fees. The Borrower agrees to pay to the Administrative Agent
for the account of each 2018 Bank on the Amendment Effective Date the upfront
fees required to be paid on such date, as set forth in the 2015 Fee Letters.
Section 2.10.    Optional Termination or Reduction of Commitments. During the
Revolving Credit Period, the Borrower may, upon at least three Domestic Business
Days’ notice to the Administrative Agent (which notice the Administrative Agent
will promptly deliver to the Banks), (i) terminate all 2017 Commitments at any
time, if no 2017 Loans are outstanding at such time, (ii) terminate all
Commitments at any time, if no Loans are outstanding at such time or
(iii) ratably reduce from time to time by an aggregate amount of $10,000,000 or
any larger multiple of $1,000,000, the aggregate amount of the 2017 Commitments,
the 2018 Commitments or the Commitments in excess of the aggregate outstanding
principal amount of the Loans.
Section 2.11.    Mandatory Termination of Commitments. The Commitments shall
terminate on the Commitment Termination Date.
Section 2.12.    Optional Prepayments. (a) Subject in the case of Euro-Dollar
Loans to Section 2.14, the Borrower may (i) on any Domestic Business Day, upon
notice to the Administrative Agent, prepay any Group of Base Rate

39

--------------------------------------------------------------------------------




Loans (or any Money Market Borrowing bearing interest at the Base Rate pursuant
to Section 8.01(a)) or (ii) upon at least three Euro-Dollar Business Days’
notice to the Administrative Agent, prepay any Group of Euro-Dollar Loans, in
each case in whole at any time, or from time to time in part in amounts
aggregating $10,000,000 or any larger multiple of $1,000,000, by paying the
principal amount to be prepaid together with accrued interest thereon to the
date of prepayment; provided that prior to the 2017 Commitment Termination Date,
to the extent an applicable Group of Loans contains both 2017 Loans and 2018
Loans, any such optional prepayment shall be applied to the 2017 Loans and 2018
Loans in such Group of Loans on a pro rata basis; and provided further if the
Borrower desires to terminate all 2017 Commitments in accordance with Section
2.10(i), the Borrower may prepay all 2017 Loans outstanding at such time and
upon such prepayment, terminate the 2017 Commitments in accordance with 2.10(i).
Each such optional prepayment shall be applied to prepay ratably the Loans of
the several Banks included in such Group of Loans (or such Money Market
Borrowing).
(b)    Except as provided in Section 2.12(a), the Borrower may not prepay all or
any portion of the principal amount of any Money Market Loan prior to the
maturity thereof.
(c)    Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Bank of the contents thereof and
of such Bank’s ratable share (if any) of such prepayment and such notice shall
not thereafter be revocable by the Borrower.
Section 2.13.    General Provisions as to Payments. (a) The Borrower shall make
each payment of principal of, and interest on, the Loans or L/C Obligations and
of fees hereunder, not later than 1:00 P.M. (New York City time) on the date
when due, in Federal or other funds immediately available in New York City, to
the Administrative Agent at its address referred to in Section 9.01. The
Administrative Agent will promptly distribute to each Bank Party its ratable
share of each such payment received by the Administrative Agent for the account
of the Bank Parties. Whenever any payment of principal of, or interest on, the
Base Rate Loans or of fees shall be due on a day which is not a Domestic
Business Day, the date for payment thereof shall be extended to the next
succeeding Domestic Business Day. Whenever any payment of principal of, or
interest on, the Euro-Dollar Loans or Money Market Loans shall be due on a day
which is not a Euro-Dollar Business Day, the date for payment thereof shall be
extended to the next succeeding Euro-Dollar Business Day unless such Euro-Dollar
Business Day falls in another calendar month, in which case the date for payment
thereof shall be the next preceding Euro-Dollar Business Day. If the date for
any payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.

40

--------------------------------------------------------------------------------




(b)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Bank Parties
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may (but
shall have no obligation to), in reliance upon such assumption, cause to be
distributed to each Bank Party on such due date an amount equal to the amount
then due such Bank Party. If and to the extent that the Borrower shall not have
so made such payment, each Bank Party shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Bank Party together with
interest thereon, for each day from the date such amount is distributed to such
Bank Party until the date such Bank Party repays such amount to the
Administrative Agent, at the Federal Funds Rate.
Section 2.14.    Funding Losses. If the Borrower makes any payment of principal
with respect to any Fixed Rate Loan or any Fixed Rate Loan is converted to a
different type of Loan (whether such payment or conversion is pursuant to
Article 2, 6 or 8 or otherwise) on any day other than the last day of the
Interest Period applicable thereto, or the end of an applicable period fixed
pursuant to Section 2.07(c), or if the Borrower fails to borrow, prepay, convert
or continue any Fixed Rate Loans after notice has been given to any Bank in
accordance with Section 2.04(a), 2.08(c) or 2.12(c) the Borrower shall reimburse
each Bank within 15 days after demand for any resulting loss or expense incurred
by it (or by an existing Participant in the related Loan), including (without
limitation) any loss incurred in obtaining, liquidating or employing deposits
from third parties, but excluding loss of margin for the period after any such
payment or conversion or failure to borrow, prepay, convert or continue;
provided that such Bank shall have delivered to the Borrower a certificate as to
the amount of such loss or expense, setting forth in reasonable detail the
calculation thereof, which certificate shall be conclusive in the absence of
manifest error.
Section 2.15.    Computation of Interest and Fees. Interest based on the Prime
Rate and fees pursuant to Section 2.09(a) hereunder shall be computed on the
basis of a year of 365 days (or 366 days in a leap year) and paid for the actual
number of days elapsed (including the first day but excluding the last day). All
other interest and fees shall be computed on the basis of a year of 360 days and
paid for the actual number of days elapsed (including the first day but
excluding the last day).
Section 2.16.    Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by the
Borrower under this Agreement or the Notes shall be made without withholding for
any Taxes, unless such withholding is required by any law. If any Withholding
Agent determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant

41

--------------------------------------------------------------------------------




Governmental Authority in accordance with applicable law. If such Taxes are
Indemnified Taxes, then the amount payable by the Borrower shall be increased as
necessary so that, net of such withholding (including withholding applicable to
additional amounts payable under this Section), the applicable Recipient
receives the amount it would have received had no such withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
(c)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, such Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with this Agreement or the Notes (including amounts paid or
payable under this Section 2.16(d)) and any reasonable expenses arising
therefrom or with respect thereto (other than penalties and interest incurred as
a result of the gross negligence or willful misconduct of the Administrative
Agent or Bank Party), whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.16(d) shall be paid within 10 days after the
Recipient delivers to the Borrower a certificate stating the amount of any
Indemnified Taxes so paid or payable by such Recipient and describing, in
reasonable detail, the basis for the indemnification claim. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error. Such
Recipient shall deliver a copy of such certificate to the Administrative Agent.
(e)    Indemnification by the Bank Parties. Each Bank Party shall severally
indemnify the Administrative Agent for any Taxes (but, in the case of any
Indemnified Taxes, only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so) attributable to such Bank
Party that are paid or payable by the Administrative Agent in connection with
this Agreement and the Notes and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 2.16(e) shall be paid within 10 days after the Administrative Agent
delivers to the applicable Bank Party a certificate stating the amount of Taxes
so paid or payable by the Administrative Agent. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.

42

--------------------------------------------------------------------------------




(f)    Status of Bank Parties. (i)  Any Bank Party that is entitled to an
exemption from, or reduction of, any applicable withholding Tax with respect to
any payments under this Agreement or the Notes shall deliver to the Borrower and
the Administrative Agent, at the time or times prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Bank Party, if requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Bank Party is subject to any withholding (including backup
withholding) or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.16(f)(ii)(A) through (E) below) shall not be required if in the Bank
Party’s judgment such completion, execution or submission would subject such
Bank Party to any material unreimbursed cost or expense (or, in the case of a
Change in Law, any incremental material unreimbursed cost or expense) or would
materially prejudice the legal or commercial position of such Bank Party. Upon
the reasonable request of such Borrower or the Administrative Agent, any Bank
Party shall update any form or certification previously delivered pursuant to
this Section 2.16(f). If any form or certification previously delivered pursuant
to this Section expires or becomes obsolete or inaccurate in any respect with
respect to a Bank Party, such Bank Party shall promptly (and in any event within
10 days after such expiration, obsolescence or inaccuracy) notify such Borrower
and the Administrative Agent in writing of such expiration, obsolescence or
inaccuracy and update the form or certification if it is legally eligible to do
so.
(ii)    Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Bank Party with respect to such Borrower shall, if it is
legally eligible to do so, deliver to such Borrower and the Administrative Agent
(in such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Bank Party becomes a
party hereto and from time to time thereafter as reasonably requested by
Borrower or the Administrative Agent, duly completed and executed copies of
whichever of the following is applicable:
(A)    in the case of a Bank Party that is a U.S. Person, IRS Form W-9
certifying that such Bank Party is exempt from U.S. Federal backup withholding
tax;
(B)    in the case of a Non-U.S. Bank Party claiming the benefits of an income
tax treaty to which the United States is a

43

--------------------------------------------------------------------------------




party (1) with respect to payments of interest under any this Agreement or the
Notes, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (2) with respect to any other applicable payments under this Agreement, IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;
(C)    in the case of a Non-U.S. Bank Party for whom payments under this
Agreement constitute income that is effectively connected with such Bank Party’s
conduct of a trade or business in the United States, IRS Form W-8ECI;
(D)    in the case of a Non-U.S. Bank Party claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code both (1) IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, and (2) a certificate
substantially in the form of Exhibit H (a “U.S. Tax Certificate”) to the effect
that such Bank Party is not (a) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (b) a member of the Borrower does not exercise
voting power over Borrower or is not a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code (c) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (d) conducting a
trade or business in the United States with which the relevant interest payments
are effectively connected;
(E)    in the case of a Non-U.S. Bank Party that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Bank Party) (1) an IRS Form W-8IMY on behalf of itself and (2)  the relevant
forms prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii)
that would be required of each such beneficial owner or partner of such
partnership if such beneficial owner or partner were a Bank Party; provided,
however, that if the Bank Party is a partnership and one or more of its direct
or indirect partners are claiming the exemption for portfolio interest under
Section 881(c) of the Code, such Bank Party may provide a U.S. Tax Certificate
on behalf of such direct or indirect partners; or
(F)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation

44

--------------------------------------------------------------------------------




necessary to enable the Borrower or the Administrative Agent to determine the
amount of Tax (if any) required by law to be withheld.
(iii)    If a payment made to a Bank Party under this Agreement or the Notes
would be subject to U.S. Federal withholding Tax imposed by FATCA if such Bank
Party were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Bank Party shall deliver to the Withholding Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Bank Party has or has not complied with such Bank Party’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.16(f)(iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including
additional amounts paid pursuant to this Section 2.16), it shall pay the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made, under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.16(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this Section
2.16(g) if such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 2.16(g) shall not be construed to
require indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

45

--------------------------------------------------------------------------------




(h)    FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Amendment Effective Date, the Borrower and the Administrative
Agent shall treat (and the Banks hereby authorize the Administrative Agent to
treat) the Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
(i)    Survival. Each party’s obligations under this Section 2.16 shall survive
any assignment of rights by, or the replacement of, a Bank Party, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other obligations under this Agreement or the Notes.
Section 2.17.    Increase of Commitments. (a) Upon at least five days’ prior
notice to the Administrative Agent (which notice the Administrative Agent shall
promptly transmit to each of the Banks), the Borrower shall have the right,
subject to the terms and conditions set forth below, to increase the aggregate
amount of the Commitments in multiples of $5,000,000; provided that (i) such
increase may be effected by increasing the 2017 Commitment, the 2018 Commitment
or any combination of the foregoing, so long as such increase satisfies all
terms and conditions herein, including, but not limited to, this Section 2.17,
(ii) the amount of such increase when added to the aggregate amount of all such
prior increases in the Commitments hereunder (including by way of creating new
Commitments), on or after the Amendment Effective Date, does not exceed the sum
of $500,000,000 and the amount of any Commitments terminated by the Borrower
pursuant to Section 2.19(c) and (iii) the total aggregate amount of Commitments
hereunder does not, at any time, exceed $2,200,000,000.
(b)    Any such increase in the Commitments (the “Incremental Commitments”)
hereunder shall apply, at the option of the Borrower, (x) to the Commitment of
one or more Banks; provided that (i) the Administrative Agent, each Issuing Bank
and each Bank the Commitment of which is to be increased shall consent to such
increase, (ii) the amount set forth on the Commitment Schedule opposite the name
of each Bank the Commitment of which is being so increased shall be amended to
reflect the increased Commitment of such Bank and (iii) if any Committed Loans
are outstanding at the time of such an increase, the Borrower will,
notwithstanding anything to the contrary contained in this Agreement, on the
date of such increase, incur and repay or prepay one or more Committed Loans
from the Banks in such amounts so that after giving effect thereto the Committed
Loans shall be outstanding on a pro rata basis (based on the Commitments of the
Banks after giving effect to the changes made pursuant to this Section 2.17 on
such date) from all the Banks or (y) to the creation of a new Commitment of one
or more institutions not then a Bank hereunder; provided that (i) such
institution becomes a party to this Agreement as a Bank by execution and
delivery to the Borrower and the Administrative Agent of counterparts of this
Agreement, (ii) the Commitment Schedule shall be amended to reflect the

46

--------------------------------------------------------------------------------




Commitment of such new Bank, (iii) if requested by such new Bank, the Borrower
shall issue a Note to such new Bank in conformity with the provisions of Section
2.05, (iv) if any Committed Loans are outstanding at the time of the creation of
such Commitment of such Bank, the Borrower will, notwithstanding anything to the
contrary contained in this Agreement, on the date of the creation of such
Commitment, incur and repay or prepay one or more Committed Loans from the Banks
in such amounts so that after giving effect thereto the Committed Loans shall be
outstanding on a pro rata basis (based on the Commitments of the Banks after
giving effect to the changes made pursuant to this Section 2.17 on such date)
from all the Banks and (v) if such institution is neither a banking institution
nor an affiliate of a Bank, such institution must be consented to by the
Administrative Agent and the Issuing Bank. The date on which the conditions set
forth in this paragraph are satisfied is the “Increased Amount Date” and each
such Bank providing an Incremental Commitment, an “Incremental Bank”.
(c)    On any Increased Amount Date on which any Incremental Commitments are
effective, subject to the satisfaction of the foregoing conditions, each
Incremental Bank shall become a Bank hereunder with respect to its Incremental
Commitment and the incremental loans made pursuant thereto.
(d)    The Administrative Agent shall notify the Banks promptly upon receipt of
the Borrower’s notice of the Increased Amount Date and in respect thereof of
Incremental Commitments and the Incremental Banks.
(e)    The terms and provisions of the Incremental Commitments and any Borrowing
in respect of such Incremental Commitments shall be, except as otherwise set
forth herein, identical to the Commitments on the Amendment Effective Date and
any other Loans made under this Agreement.
(f)    It is understood that any increase in the amount of the Commitments
pursuant to this Section 2.17 shall not constitute an amendment of this
Agreement or the Notes and that no Bank shall have any obligation to participate
in such increase except in its absolute and sole discretion.
Section 2.18.    Replacement of Banks. (a) If (i) any Bank requests payment of,
or the Borrower is otherwise required to pay to any Bank, any amount pursuant to
Section 8.01(b) or Section 8.03, (ii) any Bank becomes a Defaulting Bank or
(iii) any Bank notifies the Administrative Agent pursuant to Section 8.02 of its
inability to make, maintain or fund Euro-Dollar Loans, then the Borrower may, at
its sole expense and effort, upon notice to such Bank and the Administrative
Agent, require such Bank to assign and delegate, without recourse, all its
interests, rights and obligations under this Agreement to an Assignee (which
Assignee may be another Bank, if such other Bank agrees to accept such
assignment) that shall assume such obligations pursuant to an Assignment and
Assumption Agreement in substantially the form of Exhibit G hereto which shall
be executed by such Assignee and (except as otherwise provided in this) Section

47

--------------------------------------------------------------------------------




2.18(a) such transferor Bank; provided, that (A) the Borrower shall have
received the prior written consent of the Administrative Agent (and if a
Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, conditioned or delayed, (B) such transferor Bank shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in L/C Obligations, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder (in each case, if any), from
the Assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts), which amounts
shall be the only amounts payable to such transferor Bank in respect of such
assignment and delegation, (C) any Bank being replaced pursuant to this Section
2.18(a) shall be deemed to have granted to the Administrative Agent the
authority to act as its attorney-in-fact solely for the purpose of executing
such Assignment and Assumption Agreement, and (D) in the case of any such
assignment and delegation resulting from a request or claim for payment under
Section 8.03, such assignment will result in a reduction in any payments due to
such transferor Bank on a dollar-for-dollar basis to the extent that such
assignment eliminates or reduces the amount that such transferor Bank is
entitled to receive under Section 8.03. A Bank shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Bank or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. Upon execution and delivery by the
Assignee and (except as otherwise provided in this Section 2.18(a)) the
transferor Bank of the Assignment and Assumption Agreement referred to above and
payment by such Assignee to such transferor Bank of the amount (if any) payable
by such Assignee pursuant to clause (B) above: (1) such Assignee shall be a Bank
party to this Agreement and shall have all the rights and obligations of a Bank
with a Commitment equal to such transferor Bank’s Commitment immediately prior
to the effectiveness of such assignment and delegation (or, if there is more
than one Assignee, the respective portion of such Commitment agreed to be
assumed by each such Assignee). Upon the consummation of any such assignment and
delegation, the transferor Bank, the Administrative Agent and the Borrower shall
make appropriate arrangements so that, if required, a new Note is issued to the
Assignee. If the Assignee is not incorporated under the laws of the United
States of America or a state thereof, it shall, prior to the first date on which
interest or fees are payable hereunder for its account, deliver to the Borrower
and the Administrative Agent certification as to exemption from deduction or
withholding of any United States federal income taxes in accordance with Section
2.16. In connection with any assignment pursuant to this Section 2.18(a),
(I) the Borrower shall cause to be paid to the Administrative Agent an
administrative fee for processing such assignment in the amount of $3,500, and
(II) notwithstanding anything to the contrary set forth herein, and without
limiting the authority set forth in the immediately preceding clause (C), if the
transferor Bank does not execute and deliver to the Administrative Agent a duly
completed Assignment and Assumption Agreement reflecting such assignment within
five Domestic Business

48

--------------------------------------------------------------------------------




Days of the date on which the Assignee executes and delivers such Assignment and
Assumption Agreement to the transferor Bank, then such transferor Bank shall be
deemed to have executed and delivered such Assignment and Assumption Agreement.
(b)    If (i) any Bank requests payment of, or the Borrower is otherwise
required to pay to any Bank, any amount pursuant to Section 8.01(b) or Section
8.03 or (ii) any Bank becomes a Defaulting Bank, the Borrower may, upon at least
two Domestic Business Days’ written notice to the Administrative Agent, and
provided that no Default or Event of Default has occurred and is continuing,
terminate the Commitment of such Bank (without affecting the Commitment of any
other Bank) and, in connection therewith, prepay the outstanding Loans and L/C
Advances of such Bank in full at par, together with accrued interest thereon,
accrued fees and any other amounts payable hereunder for the account of such
Bank; provided that in connection with such termination, the parties hereto
shall comply with the procedures set forth in Section 2.19(a)(iv) (it being
understood that for purposes of this proviso, such Bank shall be deemed to be a
Defaulting Bank). Any such prepayment pursuant to this Section 2.18(b) shall be
subject to the provisions of Section 2.14 hereof.
(c)    With respect to a demand for compensation from a Bank pursuant to Section
8.03(a), the Borrower’s rights under Section 2.18(a) shall be an alternative to
the Borrower’s rights under Section 8.04.
Section 2.19.    Defaulting Banks. (a) Notwithstanding any provision of this
Agreement to the contrary, if any Bank becomes a Defaulting Bank, then the
following provisions shall apply for so long as such Bank is a Defaulting Bank:
(i)    facility fees shall cease to accrue, or to be payable by the Borrower, on
the unfunded portion of the Commitment of such Defaulting Bank pursuant to
Section 2.09(a) for the account of such Defaulting Bank or otherwise; provided,
for the avoidance of doubt, that, to the extent Loans made by such Defaulting
Bank are repaid by the Borrower, no facility fees shall accrue or be payable on
that portion of such Defaulting Bank’s Commitment corresponding to such repaid
amount;
(ii)    Letter of Credit Fees shall cease to accrue, or to be payable by the
Borrower, on the Pro Rata Share of a Letter of Credit of such Defaulting Bank
pursuant to Section 2.09(c) for the account of such Defaulting Bank or
otherwise;
(iii)    the Commitment or Credit Exposure of such Defaulting Bank shall not be
included in determining whether all Banks or the Required Banks have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.05); provided, however, that this
clause (iii) shall not (subject to

49

--------------------------------------------------------------------------------




Section 9.05) apply to the vote of a Defaulting Bank in the case of an
amendment, waiver or other modification specifically requiring the consent of
such Bank or each Bank affected thereby (and in circumstances where the consent
of “all Banks” is required, such Defaulting Bank’s vote shall not be included
except (A) such Defaulting Bank’s Commitment may not be increased or extended
without its consent and (B) the principal amount of, or interest or fees payable
on, Loans or L/C Borrowings may not be reduced or excused or the scheduled date
of payment may not be postponed as to such Defaulting Bank without such
Defaulting Bank’s consent); and
(iv)    if any L/C Obligation exists at the time such Bank becomes a Defaulting
Bank then:
(A)    provided that no Default or Event of Default exists, all or any part of
such Defaulting Bank’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations shall be reallocated among the non-Defaulting Banks in accordance
with their respective Pro Rata Shares but only to the extent the aggregate
principal amount of Revolving Loans of all non-Defaulting Bank’s plus such
Defaulting Bank’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations do not exceed the total of all non-Defaulting Banks’ Commitments;
(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the Borrower shall within one Domestic Business Day
following notice by the Administrative Agent Cash Collateralize for the benefit
of the Issuing Bank such Defaulting Bank’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.20(e)(i) for so long as such L/C Obligations are outstanding;
(C)    if the Borrower Cash Collateralizes any portion of such Defaulting Bank’s
L/C Obligations pursuant to clause (B) above, the Borrower shall not be required
to pay any fees to such Defaulting Bank pursuant to Section 2.09(c) with respect
to such L/C Obligations during the period such Defaulting Bank’s L/C Obligations
are Cash Collateralized;
(D)    if the L/C Obligations of the non-Defaulting Banks are reallocated
pursuant to clause (A) above, then the fees payable to the Banks pursuant to
Section 2.09(a) and Section 2.09(c) shall be adjusted in accordance with such
non-Defaulting Banks’ Pro Rata Shares; and

50

--------------------------------------------------------------------------------




(E)    if all or any portion of such Defaulting Bank’s L/C Obligations are
neither reallocated nor Cash Collateralized pursuant to clause (A) or (B) above,
then, without prejudice to any rights or remedies of the Issuing Bank or any
other Bank hereunder, all facility fees that otherwise would have been payable
to such Defaulting Bank (solely with respect to the portion of such Defaulting
Bank’s Commitment that was utilized by such L/C Obligations) and Letter of
Credit Fees payable under Section 2.09(c) with respect to such Defaulting Bank’s
L/C Obligations shall be payable to the Issuing Bank until and to the extent
that such L/C Obligations are reallocated and/or Cash Collateralized; and
(b)    So long as any Bank is a Defaulting Bank, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the Defaulting Bank’s related exposure and its then outstanding
L/C Advance will be 100% covered in accordance with the terms of this Agreement
by the Commitments of the non-Defaulting Banks and/or cash collateral will be
provided by the Borrower in accordance with Section 2.19(a)(iv), and
participating interests in any newly issued or increased Letter of Credit shall
be allocated among non-Defaulting Banks in a manner consistent with Section
2.19(a)(iv)(A) (and such Defaulting Bank shall not participate therein).
In the event that the Administrative Agent, the Borrower, and the Issuing Bank
each agrees that a Defaulting Bank has adequately remedied all matters that
caused such Bank to be a Defaulting Bank, then the L/C Obligations of the Banks
shall be readjusted to reflect the inclusion of such Bank’s Commitment and on
such date such Bank shall purchase at par such of the Loans of the other Banks
as the Administrative Agent shall determine may be necessary in order for such
Bank to hold such Loans in accordance with its Pro Rata Share.
(c)    At the Borrower’s option, the Borrower may elect to terminate the
Commitment of any Defaulting Bank upon notice to such Defaulting Bank and the
Administrative Agent (irrespective of whether such Defaulting Bank holds any
outstanding Loans) and such notice shall be effective upon receipt by both the
Defaulting Bank and the Administrative Agent; provided that, for the avoidance
of doubt, if such Defaulting Bank holds any Loans, and such Loans are not
assigned pursuant to Section 2.18 or otherwise, then such Defaulting Bank shall
continue to hold such Loans until such time as such Loans are repaid by the
Borrower or assigned pursuant to this Agreement. Upon termination of a Bank’s
Commitment under this Section 2.19, the Borrower shall (x) to the extent
applicable after giving effect to Section 2.19(a)(iv) and any Cash Collateral
provided by the Defaulting Bank, Cash Collateralize such Defaulting Bank’s Pro
Rata Share of the aggregate undrawn amount of all outstanding Letters of Credit,
(y) subject to Section 2.19(a), pay or cause to be paid all accrued facility
fees or Letter of Credit Fees payable to such Bank and all other amounts due and
payable to such Bank

51

--------------------------------------------------------------------------------




hereunder and (z) if such Bank is an Issuing Bank, the Borrower shall pay to the
Administrative Agent for deposit an amount equal to the available amount of all
Letters of Credit issued by such Issuing Bank, and upon such payments, the
obligations of such Bank hereunder with respect to such unused Commitment which
have been terminated shall, by the provisions hereof, be released and
discharged.
Section 2.20.    Issuance of Letters of Credit; Drawings and Reimbursements;
Auto-Extension Letters of Credit; Funding of Participations.
(a)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit. (i) Each Letter of Credit shall be issued or
amended, as the case may be, from time to time upon the request of the Borrower
delivered to an Issuing Bank (with a copy to the Administrative Agent) in the
form of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower and may, at the request of the Borrower,
include the issuance of a Letter of Credit confirming a letter of credit issued
by the Borrower. For the avoidance of doubt, the Borrower shall be the sole
party to any Letter of Credit Application notwithstanding that any Letter of
Credit may be issued or amended, as the case may be, for the account of the
Borrower, its Consolidated Entities, its Members or any member of its
Consolidated Entities. Such Letter of Credit Application must be received by
such Issuing Bank and the Administrative Agent not later than 2:00 p.m. (New
York City time) at least one (1) Domestic Business Day (or such later date and
time as the Administrative Agent and the Issuing Bank may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the respective Issuing Bank: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Domestic
Business Day); (B) the amount thereof; (C) the expiry date thereof (which date
shall be not later than the earlier of (1) the date which is twelve (12) months
after the proposed issuance date and (2) the Letter of Credit Expiration Date
(or such later date as may be agreed by the Banks in accordance with Section
2.01(c)(i)); (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (G) such other matters as such Issuing Bank may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the respective Issuing Bank (w) the Letter of Credit to be
amended; (x) the proposed date of amendment thereof (which shall be a Domestic
Business Day); (y) the nature of the proposed amendment; and (z) such other
matters as such Issuing Bank may require. Additionally, the Borrower shall
furnish to the Issuing Bank and the Administrative Agent such other documents
and information pertaining to such requested Letter of Credit issuance or

52

--------------------------------------------------------------------------------




amendment, including any Issuer Documents, as the Issuing Bank or the
Administrative Agent may reasonably require; provided that furnishing such
documents shall not adversely affect the timing of such Letter of Credit
issuance or amendment.
(ii)    Promptly after receipt of any Letter of Credit Application, the Issuing
Bank will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, such Issuing Bank will provide the
Administrative Agent with a copy thereof. Unless such Issuing Bank has received
written notice from any Bank, the Administrative Agent or the Borrower, at least
one (1) Domestic Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article 3 shall not then be satisfied, then, subject to
the terms and conditions hereof, such Issuing Bank shall, on the requested date,
make an L/C Credit Extension for the account of the Borrower, its Consolidated
Entities, its Members or any member of its Consolidated Entities, or enter into
the applicable amendment, as the case may be, in each case in accordance with
such Issuing Bank’s usual and customary business practices. Immediately upon the
making of each L/C Credit Extension, each Bank shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from such Issuing Bank a
risk participation in such L/C Credit Extension in an amount equal to the
product of such Bank’s Pro Rata Share times the amount of such L/C Credit
Extension.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, (i) upon the expiration of the initial term of each Letter of
Credit, such Letter of Credit shall terminate or (ii) upon the expiration of the
initial and each successive term of each Letter of Credit, such Letter of Credit
shall then be automatically extended for successive one-year terms (each such
automatically extending Letter of Credit, an “Auto-Extension Letter of Credit”),
except that the last term in each case shall in any event expire not later than
the Letter of Credit Expiration Date (or such later date as may be agreed by the
Banks in accordance with Section 2.01(c)(i)); provided that any such
Auto-Extension Letter of Credit must permit such Issuing Bank to prevent any
such extension at least once in each twelve-month period (commencing with the
date of issuance of such Letter of Credit) or upon notice to such Issuing Bank
by the Administrative Agent or the Borrower of an Event of Default pursuant to
Section 6.01(i), by giving prior notice to the beneficiary thereof not later
than a Domestic Business Day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by such Issuing Bank, the Borrower shall not
be required to make a specific request to such Issuing

53

--------------------------------------------------------------------------------




Bank for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Banks shall be deemed to have authorized (but may not require) such
Issuing Bank to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date (or such later
date as may be agreed by the Banks in accordance with Section 2.01(c)(i));
provided, however, that such Issuing Bank shall not permit any such extension if
such Issuing Bank has determined that it would not be permitted, or would have
no obligation at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of Section
2.01(c)(i), or otherwise), or it has received notice (which may be by telephone
or in writing) on or before the day that is five Domestic Business Days before
the Non-Extension Notice Date from the Administrative Agent that the Required
Banks have elected not to permit such extension or from the Administrative Agent
or any Bank that one or more of the applicable conditions specified in Section
3.03 is not then satisfied, and in each such case directing such Issuing Bank
not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, such Issuing Bank will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment thereof.
(b)    Drawings and Reimbursements; Funding of Participations. (i)  On the date
of receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Issuing Bank shall notify the
Administrative Agent and the Borrower thereof (and simultaneously deliver a copy
of the applicable site draft/drawing notice to the Borrower and the
Administrative Agent thereof). Not later than (A) the Domestic Business Day the
Borrower receives notice from the Issuing Bank that payment under a Letter of
Credit will be made on such date, if the Borrower shall have received such
notice on or prior to 11:00 a.m. (New York City time) on such date, or (B) on
the immediately following Domestic Business Day, if the Borrower shall have
received such notice after 11:00 a.m. (New York City time) (either of such
dates, as applicable, the “Honor Date”), the Borrower shall reimburse such
Issuing Bank through the Administrative Agent whether with its own funds or with
the proceeds of Loans in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse such Issuing Bank by such time, the
Administrative Agent shall promptly notify each Bank of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Bank’s Pro Rata Share thereof. In such an event, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, and, so long as no
Default has occurred and is continuing, such disbursement shall

54

--------------------------------------------------------------------------------




be deemed to occur automatically without further act and without regard to the
minimum and multiples specified in Section 2.01 for the principal amount of Base
Rate Loans (but subject to the other conditions set forth in Section 2.01) and
without need to satisfy the conditions set forth in Section 3.03. Any notice
given by such Issuing Bank or the Administrative Agent pursuant to this Section
2.20(b) may be given by telephone if immediately confirmed in writing; provided
that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
(ii)    Each Bank (including the Bank acting as Issuing Bank) shall upon any
notice pursuant to Section 2.20(b)(i) make funds available to the Administrative
Agent for the account of such Issuing Bank in an amount equal to its Pro Rata
Share of the Unreimbursed Amount with respect to such Letter of Credit not later
than 1:00 p.m. (New York City time) on the Domestic Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.20(b)(iii), each Bank that so makes funds available shall be deemed to
have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to such Issuing Bank.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Base Rate Loans because the conditions set forth in Section
2.20(b)(i) have not been satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the Issuing Bank an L/C Borrowing in the amount
of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
a rate equal to the sum of (A) the Base Rate in effect from time to time, plus
(B) the Base Rate Margin in effect from time to time, plus (C) 2% per annum. In
such an event, each Bank’s payment to the Administrative Agent for the account
of such Issuing Bank pursuant to Section 2.20(b)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Bank in satisfaction of its participation obligation under
this Section 2.20.
(iv)    Until each Bank funds its Loan or L/C Advance pursuant to this Section
2.20(b) to reimburse such Issuing Bank for any Unreimbursed Amount in respect of
such Letter of Credit, interest in respect of such Bank’s Pro Rata Share of the
related Unreimbursed Amount shall be solely for the account of such Issuing
Bank.
(v)    Each Bank’s obligation to make Loans or L/C Advances to reimburse any
Issuing Bank for Unreimbursed Amounts in respect of such Letter of Credit, as
contemplated by this Section 2.20(b), shall be

55

--------------------------------------------------------------------------------




irrevocable, absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Bank may have against the Issuing Bank, the Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing. No such making of an L/C Advance shall relieve
or otherwise impair the obligation of the Borrower to reimburse any Issuing Bank
for the amount of any payment made by the Issuing Bank under any Letter of
Credit, together with interest as provided herein.
(vi)    If any Bank fails to make available to the Administrative Agent for the
account of any Issuing Bank any amount required to be paid by such Bank pursuant
to the foregoing provisions of this Section 2.20(b) by the time specified in
Section 2.20(b)(ii), such Issuing Bank shall be entitled to recover from such
Bank (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such Issuing Bank at a
rate per annum equal to the Federal Funds Rate from time to time in effect. A
certificate of such Issuing Bank submitted to any Bank (through the
Administrative Agent) with respect to any amounts owing under this Section
2.20(b)(vi) shall be conclusive absent manifest error.
(c)    Repayment of Participations. (i) At any time after an Issuing Bank has
made a payment under any Letter of Credit and has received from any Bank such
Bank’s L/C Advance in respect of such payment in accordance with Section
2.20(b), if the Administrative Agent receives for the account of such Issuing
Bank any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including the proceeds
of Cash Collateral, if any, applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Bank its Pro Rata Share thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Bank’s L/C Advance was outstanding) in the same funds
as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
an Issuing Bank pursuant to Section 2.20(b)(i) is required to be returned under
any circumstances (including pursuant to any settlement entered into by such
Issuing Bank in its discretion), each Bank shall pay to the Administrative Agent
for the account of such Issuing Bank its Pro Rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Bank, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.

56

--------------------------------------------------------------------------------




(d)    Role of Issuing Bank. Each Bank and the Borrower agree that, in paying
any drawing under a Letter of Credit, each Issuing Bank shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by any Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing Bank,
the Administrative Agent nor any of the respective correspondents, participants
or assignees of such Issuing Bank, nor any of their respective officers,
directors, agents, employees, attorneys and advisors, shall be liable to any
Bank for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Banks or the Required Banks, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application.
(e)    Cash Collateral. (i) Upon the occurrence and during the continuance of
any Event of Default, at the request of the Administrative Agent or the Required
Banks, if, as of the Letter of Credit Expiration Date (or, if the expiry date of
such Letter of Credit is after the Letter of Credit Expiration Date (as may be
agreed by the Banks in accordance with Section 2.01(c)(i)), as of such later
expiry date), any Letter of Credit for any reason remains outstanding and
partially or wholly undrawn, the Borrower shall immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such Letter of Credit Expiration
Date (or such later date as may be agreed by the Banks in accordance with
Section 2.01(c)(i)), as the case may be).
(ii)    The Borrower, and to the extent provided by any Bank, such Bank hereby
grants to the Administrative Agent, for the benefit of each Issuing Bank and the
Banks, a security interest in all such cash, deposit accounts, securities
accounts and all balances held in the Cash Collateral Account and all proceeds
of the foregoing. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Upon
the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
Applicable Law, to reimburse each Issuing Bank and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the L/C Obligations at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Banks with L/C
Obligations representing at least 51% of the total L/C Obligations), be applied
to satisfy other obligations of the Borrower under this Agreement.
(iii)    The Administrative Agent shall invest for the account of the Borrower
the funds from time to time held by it in the Cash Collateral

57

--------------------------------------------------------------------------------




Account in such overnight U.S. treasury or similar short-term instruments as are
selected by the Borrower and approved by the Administrative Agent, and shall
maintain records adequate to determine the interest from time to time earned on
such funds. The Administrative Agent shall have no responsibility for any loss
on any investments made by it with respect to the funds in such Cash Collateral
Account.
(f)    Applicability of ISP. Unless otherwise expressly agreed by an Issuing
Bank and the Borrower upon issuing an L/C Credit Extension, the rules of the ISP
shall apply to each Letter of Credit.
(g)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(h)    Letters of Credit Issued for Consolidated Entities, Members, members of
Consolidated Entities or Beneficiaries of Letter of Credit Issued by the
Borrower. Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Consolidated Entity, Member or member of a Consolidated Entity, the Borrower
shall be obligated to reimburse the Issuing Bank hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
L/C Credit Extensions for the account of Consolidated Entities, Members or
members of the Consolidated Entities inure to the benefit of the Borrower, and
that the Borrower’s business derives substantial benefits from the businesses of
such Consolidated Entities, Members and members of such Consolidated Entities.
(i)    Letter of Credit Reports. Each Issuing Bank shall furnish (A) to the
Administrative Agent (with a copy to the Borrower) on the first Domestic
Business Day of each month a written report summarizing issuance and expiration
dates of L/C Credit Extensions issued during the preceding month and drawings
during such month under each Letter of Credit and (B) to the Administrative
Agent and each Bank (with a copy to the Borrower) on the first Domestic Business
Day of each calendar quarter a written report setting forth the average daily
aggregate L/C Obligations during the preceding calendar quarter of all Letters
of Credit.
(j)    Obligations Absolute. The obligation of the Borrower to reimburse each
Issuing Bank for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, the Notes, the Issuer Documents or any other instrument in connection
herewith;

58

--------------------------------------------------------------------------------




(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such Issuing Bank or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by such Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit (so long as such draft or certificate
substantially complies with such terms); or any payment made by such Issuing
Bank under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit; or
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it pursuant to Section 2.20(a)(iv) and,
in the event of any claim of noncompliance with the Borrower’s instructions or
other irregularity, the Borrower will notify the Issuing Bank promptly upon
becoming aware thereof. The Borrower shall be conclusively deemed to have waived
any such claim against the Issuing Bank and its correspondents unless such
notice is given as aforesaid.
(k)    Liability. The Borrower assumes all risks of the acts or omissions of any
beneficiary or transferee of any Letter of Credit with respect to such Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.
Neither any Issuing Bank, any of its affiliates, nor any of its respective
officers, directors, agents, employees, attorneys and advisors shall be liable
or responsible for: (i) the use that may be made of any Letter of Credit or any
acts or omissions of any

59

--------------------------------------------------------------------------------




beneficiary or transferee in connection therewith; (ii) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (iii) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of any Letter of Credit (so long as
such draft or certificate substantially complies with such terms); or (iv) any
other circumstances whatsoever in making or failing to make payment under any
Letter of Credit, except that, anything in such clauses (i) through (iv) to the
contrary notwithstanding, the Borrower shall have a claim against such Issuing
Bank, and such Issuing Bank shall be liable to the Borrower, to the extent of
any direct (but not special, indirect, consequential or punitive) damages
suffered by the Borrower that the Borrower proves were caused by (A) such
Issuing Bank’s willful misconduct or gross negligence as determined in a final,
non-appealable judgment by a court of competent jurisdiction in determining
whether documents presented under any Letter of Credit comply with the terms
thereof or (B) such Issuing Bank’s willful failure to make lawful payment under
any Letter of Credit after the presentation to it by the beneficiary of a draft
and certificate(s) strictly complying with the terms and conditions of any
Letter of Credit. In furtherance and not in limitation of the foregoing, such
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary.
(l)    Replacement or Addition of Issuing Bank. An Issuing Bank may be replaced
or added at any time by written agreement among the Borrower, the Administrative
Agent (unless, in the case of the replacement of an Issuing Bank, the successor
Issuing Bank is a Bank and, if applicable, such agreement not to be unreasonably
withheld, conditioned or delayed) and the successor or additional Issuing Bank,
as applicable. The Administrative Agent shall notify the Banks of any such
replacement or addition, as applicable, of an Issuing Bank. Where an Issuing
Bank is replaced, at the time such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for account of the replaced Issuing
Bank. Furthermore, from and after the effective date of such replacement, the
successor Issuing Bank, shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter. References herein to the term “Issuing Bank” shall be
deemed to refer to any successor or additional Issuing Bank, as applicable, or
to any previous Issuing Bank, or to any successor or additional Issuing Banks,
as applicable, and all previous Issuing Banks, as the context shall require.
After the replacement of an Issuing Bank hereunder, the replaced Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.



60

--------------------------------------------------------------------------------




Section 2.21.    2017 Conversions. Notwithstanding anything to the contrary in
this Agreement, subject to the consent of the Administrative Agent and the
Issuing Bank, such consent not to be unreasonably withheld, conditioned or
delayed and pursuant to an offer (a “2017 Conversion Offer”) made by the
Borrower after the Amendment Effective Date to any 2017 Bank, the Borrower is
hereby permitted to consummate from time to time transactions with any
individual 2017 Bank that in its sole and absolute discretion elects to consent
to and accept such 2017 Conversion Offer to convert all (but not less than all)
of such accepting 2017 Bank’s 2017 Commitment and 2017 Credit Exposure to an
equal principal amount of a 2018 Commitment and 2018 Credit Exposure (a “2017
Conversion”). Upon the effectiveness of any such 2017 Conversion, (i) such
accepting 2017 Bank shall become a 2018 Bank, (ii) such accepting 2017 Bank’s
2017 Commitments shall become 2018 Commitments in an aggregate principal amount
equal to such accepting 2017 Bank’s 2017 Commitments and (iii) such accepting
2017 Bank’s 2017 Credit Exposure shall become a 2018 Credit Exposure in an
aggregate principal amount equal to such accepting 2017 Bank’s 2017 Credit
Exposure. In connection with any 2017 Conversion, the Borrower shall provide the
Administrative Agent and Issuing Bank at least five Domestic Business Days’ (or
such shorter period as may be agreed by the Administrative Agent) prior written
notice thereof.


ARTICLE 3
CONDITIONS






Section 3.01.    Effectiveness. (i) The Existing Credit Agreement became
effective on the Effective Date and this Agreement shall become effective on the
date (the “Amendment Effective Date”) on which the Administrative Agent shall
have received the following documents or other items, each dated the Amendment
Effective Date unless otherwise indicated:
(a)    receipt by the Administrative Agent of counterparts hereof signed by each
of the parties hereto (or, in the case of any party as to which an executed
counterpart shall not have been received, receipt by the Administrative Agent in
form satisfactory to it in facsimile transmission, electronic submission or
other writing from such party of execution of a counterpart hereof by such
party);
(b)    receipt by the Administrative Agent for the account of each Bank that has
requested a Note of a duly executed Note dated on or before the Amendment
Effective Date complying with the provisions of Section 2.05;
(c)    receipt by the Administrative Agent of an opinion of the General Counsel
of the Borrower, substantially in the form of Exhibit F hereto, provided that an
enforceability opinion under New York law, that is reasonably acceptable

61

--------------------------------------------------------------------------------




to the Administrative Agent, shall be furnished by the Borrower’s New York
counsel, Norton Rose Fulbright US LLP, subject to customary assumptions,
qualifications and limitations;
(d)    receipt by the Administrative Agent of a certificate signed by any one of
the Chief Financial Officer, the Chief Executive Officer, the Chief Operating
Officer, an Assistant Secretary-Treasurer, the Controller or the Vice President,
Capital Markets Relations of the Borrower to the effect that the conditions set
forth in clauses (c) through (g), inclusive, of Section 3.03 have been satisfied
as of the Amendment Effective Date and, in the case of clauses (c), (e) and (g),
setting forth in reasonable detail the calculations required to establish such
compliance;
(e)    receipt by the Administrative Agent, with a copy for each Bank, of a
certificate of an officer of the Borrower acceptable to the Administrative Agent
stating that all consents, authorizations, notices and filings required or
advisable in connection with this Agreement are in full force and effect, and
the Administrative Agent shall have received evidence thereof reasonably
satisfactory to it;
(f)    receipt by the Administrative Agent and the Syndication Agent (or their
respective assigns) and by each Bank Party of all fees required to be paid in
the respective amounts heretofore mutually agreed in writing, and all expenses
for which invoices have been presented, on or before the Amendment Effective
Date;
(g)    receipt by the Administrative Agent and the Banks of all documentation
and other information requested by the Administrative Agent or such Bank and
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
USA PATRIOT Act (Title III of Pub. L. 107-56; and
(h)    receipt by the Administrative Agent of all documents the Required Banks
may reasonably request relating to the existence of the Borrower, the corporate
authority for and the validity of this Agreement and the Notes, and any other
matters relevant hereto, all in form and substance reasonably satisfactory to
the Administrative Agent.
The Administrative Agent shall promptly notify the Borrower and the Bank Parties
of the Amendment Effective Date, and such notice shall be conclusive and binding
on all parties hereto.
Section 3.02.    [Reserved]
Section 3.03.    Borrowings and L/C Credit Extensions. The obligation of any
Bank to make a Loan on the occasion of any Borrowing and the obligation of the
Issuing Bank to issue, amend or increase the principal amount thereof or

62

--------------------------------------------------------------------------------




extend any Letter of Credit (other than an extension pursuant to an
Auto-Extension Letter of Credit in accordance with the original terms thereof)
is subject to the satisfaction of the following conditions, in each case at the
time of such Borrowing or L/C Credit Extensions and immediately thereafter:
(a)    The Amendment Effective Date shall have occurred on or prior to November
19, 2015;
(b)    receipt by the Administrative Agent of a Notice of Borrowing as required
by Section 2.02 or 2.03, as the case may be;
(c)    the fact that the Borrower is in compliance with Section 7.11 of the 1994
Indenture, as such Indenture is in effect as of the Effective Date and the
Amendment Effective Date;
(d)    Prior to the 2017 Commitment Termination Date, the fact that the sum of
(i) the aggregate outstanding principal amount of the Loans and (ii) the
Outstanding Amount of L/C Obligations will not exceed the Aggregate Commitments
(as such Commitments may be increased or decreased from time to time in
accordance with the terms and conditions of this Agreement) and that after the
2017 Commitment Termination Date, the fact that the sum of (i) the aggregate
outstanding principal amount of the 2018 Loans and (ii) the Outstanding Amount
of L/C Obligations will not exceed the 2018 Agreement Commitments (as such
Commitments may be increased or decreased from time to time in accordance with
the terms and conditions of this Agreement);
(e)    the fact that no Default shall have occurred and be continuing;
(f)    the fact that the representations and warranties of the Borrower (in the
case of a Borrowing or L/C Credit Extension, other than the representations set
forth in Section 4.02(c), Section 4.03 and Section 4.14) contained in this
Agreement shall be true in all material respects (other than any such
representations or warranties that, by their terms, refer to a specific date
other than the date of Borrowing or L/C Credit Extension, in which case such
representations and warranties shall be true in all material respects as of such
specific date); provided that, (i) in the case of the representations set forth
in Section 4.02(a) and Section 4.02(b) being made after the Amendment Effective
Date shall be deemed to refer to the most recent balance sheets and statements
furnished pursuant to Section 5.03(b)(ii) and Section 5.03(b)(i), respectively
and (ii) in the case of the representation set forth in Section 4.06 being made
after the Amendment Effective Date, such representation shall be true except to
the extent not reasonably expected to have a material adverse effect on the
business, financial position or results of operations of the Borrower; and
(g)    the fact that (i) there shall be no collateral securing Bonds issued
pursuant to any Indenture of a type other than the types of collateral permitted
to

63

--------------------------------------------------------------------------------




secure Bonds issued pursuant to such Indenture as of the date hereof, (ii) the
allowable amount of eligible collateral then pledged under any Indenture shall
not exceed 150% of the aggregate principal amount of Bonds then outstanding
under such Indenture and (iii) no collateral shall secure Bonds other than (A)
eligible collateral under such Indenture, the allowable amount of which is
included within the computation under subsection (ii) above or (B) collateral
previously so pledged which ceases to be such eligible collateral not as a
result of any acts or omissions to act of the Borrower (other than the
declaration of an “event of default” as defined in a mortgage which results in
the exercise of any right or remedy described in such mortgage).
Each Borrowing or L/C Credit Extension hereunder shall be deemed to be a
representation and warranty by the Borrower on the date of such Borrowing or L/C
Credit Extension as to the facts specified in clauses (c), (d), (e), (f) and (g)
of this Section 3.03.

64

--------------------------------------------------------------------------------




         ARTICLE 4    
REPRESENTATIONS AND WARRANTIES
The Borrower makes the following representations, warranties and agreements,
which shall survive the execution and delivery of this Agreement and the Notes
and the making of the Loans or L/C Credit Extensions:




    
Section 4.01.    Corporate Existence, Power and Authority. The Borrower is a
cooperative association duly incorporated, validly existing and in good standing
under the laws of the District of Columbia and has the corporate power and
authority and all material governmental licenses, authorizations, consents and
approvals required to own its property and assets and to transact the business
in which it is engaged. The Borrower is duly qualified or licensed as a foreign
corporation in good standing in every jurisdiction in which the nature of the
business in which it is engaged makes such qualification or licensing necessary,
except in those jurisdictions in which the failure to be so qualified or
licensed would not (after qualification, assuming that the Borrower could so
qualify without the payment of any fee or penalty and retain the rights as they
existed prior to such qualification all to an extent so that any fees or
penalties required to be so paid or any rights not so retained would not,
individually or in the aggregate, have a material adverse effect on the business
or financial position of the Borrower), individually or in the aggregate, have a
material adverse effect upon the business or financial position of the Borrower
and its Consolidated Entities, taken as a whole. The Borrower has the corporate
power and authority to execute, deliver and carry out the terms and provisions
of this Agreement and the Notes. This Agreement has been, and the Notes when
executed and delivered will have been, duly and validly authorized, executed and
delivered by the Borrower, and this Agreement constitutes a legal, valid and
binding agreement of the Borrower, and the Notes, when executed and delivered by
the Borrower in accordance with this Agreement, will constitute legal, valid and
binding obligations of the Borrower, in each case enforceable in accordance with
its terms, except as the same may be limited by bankruptcy, insolvency,
moratorium, reorganization or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or law).

65

--------------------------------------------------------------------------------




Section 4.02.    Financial Statements. (a) The consolidated balance sheets of
the Borrower and its Consolidated Entities as at May 31, 2015 and the related
consolidated statements of operations, changes in equity and cash flows for the
fiscal year ended May 31, 2015, including the related notes, accompanied by the
opinion and report thereon of KPMG LLP, independent public accountants,
heretofore delivered to the Banks, present fairly in all material respects in
accordance with U.S. GAAP (i) the consolidated financial position of the
Borrower and its Consolidated Entities as at the date of said balance sheets and
(ii) the consolidated results of the operations of the Borrower and its
Consolidated Entities for said fiscal year. The Borrower has no material
liabilities (contingent or otherwise) of the type required to be disclosed in
financial statements or footnotes which are not disclosed by or reserved against
in the most recent audited financial statements or in the notes thereto other
than (i) Indebtedness incurred and (ii) loan and guarantee commitments issued in
each case by the Borrower in the ordinary course of business since the date of
such financial statements. All such financial statements have been prepared in
accordance with U.S. GAAP applied on a basis consistent with prior periods,
except as disclosed therein. The same representations as are set forth in this
Section 4.02 shall be deemed to have been made by the Borrower in respect of the
most recent annual and quarterly financial statements of the Borrower and its
Consolidated Entities (except that the annual opinion and report of KPMG LLP may
be replaced by an opinion and report of another nationally recognized firm of
independent public accountants) furnished or required to be furnished to the
Banks prior to or at the time of the making of each Loan hereunder, at the time
the same are furnished or required to be furnished.
(b)    The unaudited consolidated balance sheets of the Borrower and its
Consolidated Entities as of August 31, 2015 and the related unaudited
consolidated statements of operations, changes in equity and cash flows for the
three months then ended, heretofore delivered to the Banks, present fairly in
conformity with U.S. GAAP applied on a basis consistent with the financial
statements referred to in subsection (a) of this Section 4.02, the consolidated
financial position of the Borrower and its Consolidated Entities as of such date
and their consolidated results of operations and changes in financial position
for such three-month period (subject to normal year-end adjustments). The
Borrower and its Consolidated Entities have no material liabilities (contingent
or otherwise) of the type required to be disclosed in financial statements or
footnotes which are not disclosed by or reserved against in such financial
statements for such three-month period other than (i) Indebtedness incurred and
(ii) loan and guarantee commitments issued in each case by the Borrower or its
Consolidated Entities in the ordinary course of business since the date of such
financial statements.
(c)    Since August 31, 2015 and except as disclosed in the Borrower’s public
filings two Domestic Business Days prior to the date of this Agreement, there
has been no material adverse change in the business, financial position or

66

--------------------------------------------------------------------------------




results of operations of the Borrower and its Consolidated Entities, considered
as a whole.
Section 4.03.    Litigation. There are no actions, suits, proceedings or
investigations pending or, to the Borrower’s knowledge, threatened by or before
any court or any Governmental Authority, body or agency or any arbitration board
which are reasonably likely to materially adversely affect the business,
financial position or results of operations of the Borrower and its Consolidated
Entities, taken as a whole or the authority or ability of the Borrower to
perform its obligations under this Agreement or the Notes.
Section 4.04.    Governmental Authorizations. No material authorization,
consent, approval or license of, or declaration, filing or registration with or
exemption by, any Governmental Authority, body or agency is required in
connection with the execution, delivery or performance by the Borrower of this
Agreement or the Notes. The Banks acknowledge that the Borrower may file this
Agreement with the Securities and Exchange Commission after the Amendment
Effective Date.
Section 4.05.    Members’ Subordinated Certificates. The holders of the
Borrower’s Members’ Subordinated Certificates are not and will not be entitled
to receive any payments with respect to the principal thereof or interest
thereon solely because of withdrawing or being expelled from membership in the
Borrower.
Section 4.06.    No Violation of Agreements. Neither the Borrower nor any
Subsidiary is in default in any material respect under any material agreement or
other material instrument to which it is a party or by which it is bound or its
property or assets may be affected. No event or condition exists which
constitutes, or with the giving of notice or lapse of time or both would
constitute, such a default under any such material agreement or other
instrument. Neither the execution and delivery of this Agreement or the Notes,
nor the consummation of any of the transactions herein or therein contemplated,
nor compliance with the terms and provisions hereof or thereof, will contravene
any material provision of law, statute, rule or regulation to which the Borrower
is subject or any material judgment, decree, award, franchise, order or permit
applicable to the Borrower, or will conflict or be inconsistent with, or will
result in any breach of, any of the material terms, covenants, conditions or
provisions of, or constitute (or with the giving of notice or lapse of time, or
both, would constitute) a material default under (or condition or event
entitling any Person to require, whether by purchase, redemption, acceleration
or otherwise, the Borrower to perform any obligations prior to the scheduled
maturity thereof), or result in the creation or imposition of any Lien upon any
of the property or assets of the Borrower pursuant to the terms of, any material
indenture, mortgage, deed of trust, agreement or other instrument to which it
may be subject, or violate any provision of the certificate of

67

--------------------------------------------------------------------------------




incorporation or by-laws of the Borrower. Without limiting the generality of the
foregoing, the Borrower is not a party to, or otherwise subject to any provision
contained in, any instrument evidencing Indebtedness of the Borrower, any
agreement or indenture relating thereto or any other material contract or
agreement (including its certificate of incorporation and by-laws), which would
be violated by the incurring of the Indebtedness to be evidenced by the Notes.
Section 4.07.    No Event of Default under the Indentures. The Borrower has
complied fully with all of the material provisions of each Indenture. No Event
of Default (within the meaning of such term as defined in each Indenture) and no
event, act or condition (except for possible non‑compliance by the Borrower with
any immaterial provision of such Indenture which in itself is not such an Event
of Default under such Indenture) which with notice or lapse of time, or both,
would constitute such an Event of Default has occurred and is continuing under
such Indenture. The Borrowings by the Borrower contemplated by this Agreement
will not cause such an Event of Default under, or the violation of any covenant
contained in, any Indenture.
Section 4.08.    Compliance with ERISA. The Plans (other than Plans consisting
of multiemployer plans (as defined in Section 4001 of ERISA)) are in substantial
compliance with ERISA other than any failure to comply that is not reasonably
likely to have a material adverse effect on the business, results of operations
or financial position of the Borrower, no such Plan is insolvent or in
reorganization other than an insolvency or reorganization that is not reasonably
likely to have a material adverse effect on the business, results of operations
or financial position of the Borrower, and no such Plan has an accumulated or
waived funding deficiency within the meaning of Section 412 of the Internal
Revenue Code other than any accumulated or waived funding deficiency that is not
reasonably likely to have a material adverse effect on the business, results of
operations or financial position of the Borrower. No Plan consisting of a
multiemployer plan (as defined in Section 4001 of ERISA) is in reorganization.
Neither the Borrower nor a Subsidiary of the Borrower nor any member of the
ERISA Group has incurred any material liability (including any material
contingent liability) to or on account of a Plan pursuant to Section 4062, 4063,
4064, 4201 or 4204 of ERISA, no proceedings have been instituted to terminate
any Plan, and no condition exists which presents a material risk to the Borrower
of incurring a material liability to or on account of a Plan pursuant to any of
the foregoing Sections of ERISA.
Section 4.09.    Compliance with Other Laws. The Borrower and each Subsidiary is
in compliance with all applicable requirements of law and all applicable rules
and regulations of each Federal, State, municipal or other governmental
department, agency or authority, domestic or foreign, except to the extent that
the failure to comply would not reasonably be expected to have a

68

--------------------------------------------------------------------------------




material adverse effect on the business, financial position or results of
operations of the Borrower and its Consolidated Entities, taken as a whole.
Section 4.10.    Tax Status. The Borrower is exempt from payment of Federal
income tax under Section 501(c)(4) of the Internal Revenue Code.
Section 4.11.    Investment Company Act. The Borrower is not an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.
Section 4.12.    Disclosure. Neither this Agreement nor any document,
certificate or financial statement furnished to any Bank by or on behalf of the
Borrower in connection herewith (all such documents, certificates and financial
statements, taken as a whole) contains, as of the date of delivery thereof and
taken as a whole, any untrue statement of a material fact or omits to state any
material fact necessary in order to make the statements contained herein and
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed by it to be reasonable at the time.
Section 4.13.    Subsidiaries. Each of the Borrower’s corporate Subsidiaries is
a corporation duly incorporated, validly existing and in good standing under the
laws of its jurisdiction of incorporation, and has all corporate powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted.
Section 4.14.    Environmental Matters. In the ordinary course of its business,
the Borrower conducts reviews, to the extent appropriate given the nature of its
business operations, of the effect of Environmental Laws on the business,
operations and properties of the Borrower and its Subsidiaries, in the course of
which it identifies and evaluates associated liabilities and costs (including,
without limitation, any capital or operating expenditures required for clean‑up
or closure of properties presently or previously owned, any capital or operating
expenditures required to achieve or maintain compliance with environmental
protection standards imposed by law or as a condition of any license, permit or
contract, any related constraints on operating activities, including any
periodic or permanent shutdown of any facility or reduction in the level of or
change in the nature of operations conducted thereat, any costs or liabilities
in connection with off-site disposal of wastes or Hazardous Substances, and any
actual or potential liabilities to third parties, including employees, and any
related costs and expenses). On the basis of this review, the Borrower has
reasonably concluded that such associated liabilities and costs, including the
cost of compliance with Environmental Laws, are unlikely to have a material
adverse effect on the business, financial position or results of operations of
the Borrower and its Consolidated Entities, considered as a whole.

69

--------------------------------------------------------------------------------




Section 4.15.    Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures designed to cause
compliance by the Borrower and its Subsidiaries and, when conducting business of
behalf of the Borrower or its Subsidiaries, their respective directors, officers
and employees with Anti-Corruption Laws and applicable Sanctions, and the
Borrower and its Subsidiaries and, to the knowledge of the Borrower, their
respective officers, employees and directors, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or to the knowledge of the Borrower or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or directly benefit from the credit
facility established hereby, is a Sanctioned Person. No Borrowing or Letter of
Credit, use of proceeds or other transaction contemplated by this Agreement will
violate Anti-Corruption Laws or applicable Sanctions.

70

--------------------------------------------------------------------------------




                 ARTICLE 5    
COVENANTS
The Borrower agrees that, so long as any Bank Party has any Commitment hereunder
or any amount payable under any Note or any fee payable pursuant to Section 2.09
or any other amount then due and payable hereunder remains unpaid or any Letter
of Credit remains outstanding:






Section 5.01.    Corporate Existence. Except as otherwise permitted by Section
5.02 hereof, the Borrower, at its own cost and expense, will, and will cause
each Subsidiary to, do or cause to be done all things necessary to preserve and
keep in full force and effect its corporate existence, and its material rights
and franchises; provided, however, that neither the Borrower nor any Subsidiary
shall be required to preserve any right or franchise or, in the case of a
Subsidiary, its corporate existence, if its Board of Directors shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of the Borrower or such Subsidiary (provided that the termination of
the corporate existence of a Subsidiary shall be permitted if the Board of
Directors of the Borrower shall determine that its existence is not desirable in
the conduct of the business of the Borrower) and that the loss thereof is not
disadvantageous in any material respect to the Banks.
Section 5.02.    Disposition of Assets, Merger, Character of Business, etc. The
Borrower will not wind up or liquidate its business or sell, lease, transfer or
otherwise dispose of all or substantially all of its assets as an entirety or in
a series of related transactions and will not consolidate with or merge with or
into any other Person other than a merger with a Subsidiary in which the
Borrower is the surviving Person. The Borrower will not engage in any business
other than the business contemplated by its certificate of incorporation and
by‑laws, each as in effect on the Amendment Effective Date.
Section 5.03.    Financial Information. (a) The Borrower will, and will cause
each Subsidiary other than the Subsidiaries listed on Schedule 5.03(a) to, keep
its books of account in accordance with U.S. GAAP.
(b)    The Borrower will (subject to the last paragraph of this Section 5.03)
furnish to the Administrative Agent for distribution to the Banks:
(i)    as soon as available and in any event within 60 days after the close of
each of the first three quarters of each fiscal year of the Borrower, as at the
end of, and for the period commencing at the end of

71

--------------------------------------------------------------------------------




the previous fiscal year and ending with, such quarter, unaudited consolidated
balance sheets of the Borrower and its Consolidated Entities and the related
unaudited consolidated statements of operations, changes in equity and cash flow
of the Borrower and its Consolidated Entities for such quarter and for the
portion of the Borrower’s fiscal year ended at the end of such quarter, setting
forth in each case in comparative form the figures for the corresponding quarter
and the corresponding portion of the Borrower’s previous fiscal year, all in
reasonable detail and certified (subject to normal year‑end adjustments) as to
fairness of presentation in accordance with U.S. GAAP in all material respects
and consistency (except for changes concurred in by the Borrower’s independent
public accountants) by the Chief Executive Officer, the Chief Financial Officer,
Chief Operating Officer, an Assistant Secretary-Treasurer or the Controller of
the Borrower;
(ii)    as soon as practicable and in any event within the earlier of (i) two
Domestic Business Days after filing with the Securities and Exchange Commission
and (ii) 120 days after the close of each fiscal year of the Borrower, as at the
end of and for the fiscal year just closed, consolidated balance sheets of the
Borrower and its Consolidated Entities and the related consolidated statements
of operations, changes in equity and cash flow for such fiscal year for the
Borrower and its Consolidated Entities, all in reasonable detail and certified
(without any qualification as to the scope of the audit) by KPMG LLP or other
independent public accountants of nationally recognized standing selected by the
Borrower, who shall have audited the books and accounts of the Borrower for such
fiscal year;
(iii)    with reasonable promptness, copies of all regular and periodical
reports (including Current Reports on Form 8-K) filed with, or furnished to, the
Securities and Exchange Commission;
(iv)    promptly after the public announcement of, or promptly after receiving a
written notice of, a change (whether an increase or decrease) in any rating
issued by either S&P or Moody’s, solely to the extent that the Borrower is then
under an existing contract with such agency for the provision of ratings
information pertaining to any securities of, or guaranteed by, the Borrower or
any of its Subsidiaries or affiliates, a notice setting forth such change; and
(v)    with reasonable promptness, such other information respecting the
business, operations and financial condition of the Borrower or any of its
Subsidiaries or any Joint Venture as any Bank may, from time to time, reasonably
request, including, without limitation, with respect to

72

--------------------------------------------------------------------------------




the performance and observance by the Borrower of the covenants and conditions
contained in this Agreement.
Reports or financial information required to be delivered pursuant to clauses
(b)(i), (b)(ii) and (b)(iii) of this Section 5.03 shall be deemed to have been
delivered on the date on which the Borrower posts such reports or financial
information on the Borrower’s website (www.nrucfc.org) or at such other website
as may be notified to the Administrative Agent and the Banks or when such
reports or financial information are posted on the SEC’s website at www.sec.gov;
provided, that the Borrower shall notify the Administrative Agent of any such
posting; and provided further that the Borrower shall deliver paper copies of
the reports or financial information required to be delivered pursuant to
clauses (b)(i), (b)(ii) and (b)(iii) of this Section 5.03 to the Administrative
Agent, if so requested by any Bank to the Administrative Agent, until written
notice to cease delivering such paper copies is given by such Bank to the
Administrative Agent.
Section 5.04.    Default Certificates. Concurrently with each financial
statement delivered to the Administrative Agent pursuant to clauses (i) and (ii)
of Section 5.03(b), the Borrower will furnish to the Administrative Agent a
certificate signed by the Chief Executive Officer, the Chief Financial Officer,
the Treasurer, an Assistant Secretary-Treasurer or the Controller of the
Borrower to the effect that the review of the activities of the Borrower during
such year or the portion thereof covered by such financial statement and of the
performance of the Borrower under this Agreement has been made under his
supervision and that to the best of his knowledge, based on such review, there
exists no event which constitutes a Default or an Event of Default under this
Agreement or, if any such event exists, specifying the nature thereof, the
period of its existence and what action the Borrower has taken and proposes to
take with respect thereto, which certificate shall set forth the calculations or
other data required to establish compliance with the provisions of Section 5.09
and Sections 5.12 through 5.14, inclusive, at the end of such fiscal quarter or
fiscal year, as the case may be. The Borrower further covenants that upon any
such officer of the Borrower obtaining knowledge of any Default or Event of
Default under this Agreement, it will forthwith, and in no event later than the
close of business on the fourth (4th) Domestic Business Day immediately after
the day such knowledge is obtained, deliver to the Administrative Agent a
statement of any officer referred to above specifying the nature and the period
of existence thereof and what action the Borrower has taken and proposes to take
with respect thereto.
Section 5.05.    Notice of Litigation and Defaults. The Borrower will promptly
give written notice to the Administrative Agent of (i) any action, proceeding or
claim of which the Borrower may have notice, which may be commenced against the
Borrower or any Subsidiary in which the amount involved is $50,000,000 or more
and is not covered in full by insurance or as to which any insurer has
disclaimed liability; and (ii) any default by the Borrower or any

73

--------------------------------------------------------------------------------




Subsidiary or event or condition known to the Borrower which with the giving of
notice or lapse of time, or both, would constitute a default, with respect to
any payment or payments in respect of Indebtedness of the Borrower or such
Subsidiary aggregating in excess of $50,000,000 (whether in payment of principal
thereof or interest thereon or with respect to any material covenant or
agreement contained in any instrument, mortgage, deed of trust or agreement
evidencing or relating to such Indebtedness or otherwise), provided that if any
matter described in clauses (i) or (ii) of this Section has previously been
disclosed by the Borrower in its regular or periodical reports filed with, or
furnished to, the Securities and Exchange Commission, then no additional written
notice shall be required under this Section.
Section 5.06.    ERISA. As soon as possible and, in any event, within 10 days
after the Borrower or a Subsidiary of the Borrower knows or has reason to know
that a Reportable Event has occurred, that an accumulated funding deficiency has
been incurred or an application may be or has been made to the Secretary of the
Treasury for a waiver of the minimum funding standard under Section 412 of the
Internal Revenue Code with respect to a Plan, that a Plan has been or may be
terminated, that proceedings may be or have been instituted to terminate a Plan,
or that the Borrower, a Subsidiary of the Borrower or any member of the ERISA
Group will or may incur any liability in excess of $5,000,000 to or on account
of a Plan under Section 4062, 4063, 4064, 4201 or 4204 of ERISA, the Borrower
will deliver to the Administrative Agent a certificate of the Chief Financial
Officer of the Borrower setting forth details as to such occurrence and action,
if any, which the Borrower or such Subsidiary is required or proposes to take,
together with any notices required to be filed by the Borrower, such Subsidiary,
such member of the ERISA Group or the plan administrator with the PBGC with
respect thereto.
Section 5.07.    Payment of Charges. The Borrower will, and will cause each
Subsidiary to, duly pay and discharge (i) all taxes, assessments and
governmental charges or levies imposed upon or against it or its property or
assets, prior to the date on which material penalties attach thereto, unless and
to the extent only that such taxes, assessments and governmental charges or
levies are being contested in good faith by appropriate proceedings or unless
the failure to do so will not have a material adverse effect on the business,
financial position or results of operations of the Borrower and its Consolidated
Entities, taken as a whole; and (ii) all lawful claims, including, without
limitation, claims for labor, materials, supplies or services, which might or
could, if unpaid, become a Lien upon such property or assets, unless and to the
extent only that the validity or the amount thereof is being contested in good
faith by appropriate proceedings or unless the failure to do so will not have a
material adverse effect on the business, financial position or results of
operations of the Borrower and its Consolidated Entities, taken as a whole.

74

--------------------------------------------------------------------------------




Section 5.08.    Inspection of Books and Assets. The Borrower will, and will
cause each Subsidiary to, permit any representative of any Bank Party (or any
agent or nominee of such Bank) to visit and inspect any of the property of the
Borrower or such Subsidiary, to examine the books of record and account of the
Borrower or such Subsidiary and to discuss the affairs, finances and accounts of
the Borrower or such Subsidiary with the officers and independent public
accountants of the Borrower or such Subsidiary, all at such reasonable times and
as often as such Bank may reasonably request.
Section 5.09.    Indebtedness. (a) The Borrower will not, and will not permit
any of its Consolidated Entities (other than Rural Telephone Finance Cooperative
and National Cooperative Services Corporation) to, incur, assume or Guarantee
any Superior Indebtedness, or make any optional prepayment on any Members’
Subordinated Certificate; provided that (i) subject to the provisions of Section
5.12, any such Subsidiary may incur Superior Indebtedness owing to the Borrower
or assume or Guarantee Indebtedness of any Person (other than the Borrower or
any of its Subsidiaries) owing to the Borrower and (ii) the Borrower may incur,
assume or Guarantee Superior Indebtedness or make optional prepayments on
Members’ Subordinated Certificates if, after giving effect to any such action
specified above in this clause (ii), on the date of such incurrence, assumption
or Guarantee or making of such optional prepayment (the “Determination Date”)
the aggregate principal amount of Superior Indebtedness then outstanding would
not exceed ten times the sum of (a) the aggregate principal amount of Members’
Subordinated Certificates outstanding on the Determination Date, (b) the
aggregate amount of the line item “total equity” shown on the consolidated
balance sheet of the Borrower and its Consolidated Entities on the Determination
Date, and (c) the aggregate principal amount of Qualified Subordinated
Indebtedness outstanding on the Determination Date; provided that the non-cash
adjustments (whether positive or negative) required to be made pursuant to ASC
815 and ASC 830 shall be excluded from calculations under clause (ii) above to
the extent otherwise included therein. The respective principal amounts of
Superior Indebtedness, Members’ Subordinated Certificates and Qualified
Subordinated Indebtedness to be outstanding on such given future date shall be
determined after giving effect to mandatory sinking fund payments, other
mandatory prepayments and serial and other maturity payments required to be made
on or prior to said given future date by the terms of such Superior
Indebtedness, Members’ Subordinated Certificates, Qualified Subordinated
Indebtedness or any indenture or other instrument pursuant to which they are
respectively issued.
(b)    If any Loan or L/C Obligation is outstanding hereunder, the Borrower will
not take any action which would prevent it from then complying, or fail to take
any action which would enable it then to comply, with the provisions of Section
3.03(g), assuming for this purpose only that the Borrower then intended to
borrow from one or more of the Bank Parties hereunder.

75

--------------------------------------------------------------------------------




Section 5.10.    Liens. The Borrower will not create or permit to exist any Lien
on or with respect to any Indebtedness of any Member which is an asset of the
Borrower, now existing or hereafter created, or on any notes, mortgages or other
documents or instruments evidencing any such Indebtedness, and the Borrower will
not permit any Consolidated Entity to create or permit to exist any Lien on or
with respect to any of such Subsidiary’s assets, except (i) Liens granted by the
Borrower to the trustee pursuant to any Indenture, (ii) Liens on any such
Indebtedness granted by the Borrower or its Consolidated Entity to secure any
borrowing for the purpose of making loans to Member power supply systems or
loans to Members for bulk power supply projects or loans to Members for the
purpose of providing financing to telephone and related systems eligible to
borrow from the RUS or loans to borrowers borrowing from National Cooperative
Services Corporation or Rural Telephone Finance Cooperative, which borrowing or
borrowings are on terms (except as to terms of interest, premium, if any, and
amortization) not materially more disadvantageous to the Borrower’s unsecured
creditors than the borrowings under any Indenture (it being understood that the
Borrower cannot pledge such assets to an extent the aggregate value is greater
than 150% of the aggregate principal amount of such Indebtedness), (iii) Liens
of current Taxes not delinquent or a security for Taxes being contested in good
faith, (iv) Liens other than in favor of the PBGC, created by or resulting from
any legal proceedings (including legal proceedings instituted by the Borrower or
any Subsidiary) which are being contested in good faith by appropriate
proceedings, including appeals of judgments as to which a stay of execution
shall have been issued, and adequate reserves shall have been established, (v)
Liens created by the Borrower to secure Guarantees by the Borrower of
Indebtedness, the interest on which is excludable from the gross income of the
recipient thereof for Federal income tax purposes as provided in Section 103(a)
of the Internal Revenue Code or Section 103(a) of the Internal Revenue Code of
1954, as amended, (x) of a Member which is a state or political subdivision
thereof or (y) of a state or political subdivision thereof incurred to benefit a
Member for one of the purposes provided in Section 142(a)(2), (4), (5), (6),
(8), (9), (10) or (12) of the Internal Revenue Code or Section 103(b)(4)(D),
(E), (F), (G), (H) or (J) of the Internal Revenue Code of 1954, as amended, (vi)
Liens granted by any Subsidiary to the Borrower, (vii) REDLG Program Liens
securing REDLG Obligations with respect to government Guarantees of Indebtedness
of the Borrower, (viii) Farmer Mac Master Note Purchase Agreement Liens securing
Farmer Mac Master Note Purchase Agreement Obligations provided that the Borrower
cannot grant liens on such assets to the extent that the aggregate value of such
assets on which Liens are granted is greater than 150% of the Farmer Mac Master
Note Purchase Agreement Limit and (ix) Liens on any such Indebtedness granted by
the Borrower to secure any borrowings, which borrowings are on terms (except as
to terms of interest, premium, if any, and amortization) not materially more
disadvantageous to the Borrower’s unsecured creditors than the borrowings under
any Indenture (it being understood that the Borrower cannot pledge such assets
to an extent that the aggregate value is greater than 150% of the aggregate
principal

76

--------------------------------------------------------------------------------




amount of such Indebtedness); provided that Liens incurred in reliance on
clauses (ii), (vii), (viii) and (ix) of this Section 5.10 shall not secure
amounts exceeding, in the aggregate, the Lien Exception Amount at any one time
outstanding.
Section 5.11.    Maintenance of Insurance. The Borrower will maintain, and will
cause each Subsidiary to maintain, insurance in such amounts, on such forms and
with such companies as is necessary or appropriate for its business.
Section 5.12.    Subsidiaries and Joint Ventures. The Borrower will not permit
(a) the sum of (i) the amount of Indebtedness owing to the Borrower by all of
its Subsidiaries and Joint Ventures plus (ii) the amount paid by the Borrower in
respect of the stock, obligations or securities of or any other interest in such
Subsidiaries and Joint Ventures plus (iii) any capital contributions by the
Borrower to such Subsidiaries and Joint Ventures (the amounts referred to in
paragraphs (i) through (iii), the “Investments”) plus (iv) the amount of assets
(excluding Foreclosed Assets) otherwise sold or transferred by the Borrower to
such Subsidiaries and Joint Ventures (other than sales at fair market value)
minus (v) any Start-up Investments minus (vi) any Investment made in cash by the
Borrower in any Special Purpose Subsidiary (up to a maximum amount not to exceed
the lesser of (x) the amount necessary to provide such Special Purpose
Subsidiary with sufficient working capital to conduct its business as
contemplated hereby and (y) $150,000,000) to exceed at any time (b) 10% of the
sum of (i) all accounts which, in accordance with U.S. GAAP, constitute equity
in the Borrower and its Consolidated Entities at such time plus (ii) all
Indebtedness of the Borrower shown on its balance sheet dated as of May 31, 2015
as Members’ Subordinated Certificates as such Indebtedness shall be reduced from
time to time and any other Indebtedness of the Borrower incurred after May 31,
2015 having substantially similar provisions as to subordination as those
contained in said outstanding certificates as such other Indebtedness shall be
reduced from time to time, in each case at such time plus (iii) all Qualified
Subordinated Indebtedness outstanding at such time; provided that non-cash
adjustments (whether positive or negative) required to be made pursuant to ASC
815 and ASC 830 shall be excluded from the calculation of the amounts specified
in clauses (b)(i), (b)(ii), and (b)(iii) of this Section 5.12 to the extent
otherwise included therein; provided, further, that, in addition to the
foregoing, the Borrower may transfer assets with an aggregate fair market value
of not more than $150,000,000 to a bankruptcy remote trust required to be
established to support REDLG Obligations of the Borrower, and any such transfer
shall be excluded from any calculation under clauses (a) and (b) above to the
extent otherwise included therein. For the purpose of this Section 5.12,
“Foreclosed Asset” means (x) any property distributed to the Borrower with the
authority of any Bankruptcy Court in connection with the bankruptcy of any of
the Borrower’s debtors and (y) property received by the Borrower upon
enforcement by the Borrower of its security interest (if any) in such property
or in settlement of delinquent accounts or other overdue amounts owed to it by
any of the Borrower’s debtors; “Special Purpose

77

--------------------------------------------------------------------------------




Subsidiary” means any domestic Subsidiary (which shall include any Subsidiary
organized under the laws of the United States Virgin Islands) and any Subsidiary
organized under the laws of the Netherlands Antilles or the British Virgin
Islands all of the shares of capital stock or other ownership interest of which
are directly or indirectly owned by the Borrower, which Subsidiary is
established for the sole purpose of, and whose sole business shall at all times
be, holding Foreclosed Assets; and “Start-up Investments” means Investments made
in a Special Purpose Subsidiary solely to finance such Special Purpose
Subsidiary’s initial acquisition of Foreclosed Assets.
Section 5.13.    Minimum TIER. The Borrower shall not permit, as of the last day
of each fiscal quarter, the average of the TIERs for the six (6) immediately
preceding fiscal quarters (including the fiscal quarter ending on such date) of
the Borrower to be less than 1.025:1.00.
Section 5.14.    Retirement of Patronage Capital. The Borrower shall not make,
or permit any Subsidiaries of the Borrower to make, any payments to Members in
respect of Patronage Capital Certificates unless (i) the TIER for the
immediately preceding fiscal year for which financial statements have been
delivered to the Administrative Agent pursuant to Section 5.03(b) equals or
exceeds 1.05:1.00 and (ii) there exists (and would exist after giving effect to
any such payment) no Default or Event of Default under this Agreement.
Section 5.15.    Use of Proceeds. The proceeds of the Loans or L/C Credit
Extensions made hereunder may be used by the Borrower for general corporate
purposes. None of such proceeds will be used, directly or indirectly, for the
purpose, whether immediate, incidental or ultimate, of buying or carrying any
“margin stock”, within the meaning of Regulation U. Neither the Borrower nor any
of its Subsidiaries has taken or will take any action which might cause this
Agreement or the Notes to violate Regulation U or Regulation X. The Borrower has
implemented and maintains in effect policies and procedures designed to cause
compliance by the Borrower and its Subsidiaries and, when conducting business on
behalf of the Borrower or its Subsidiaries, their respective directors, officers
and employees with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and, to the knowledge of the Borrower, their
respective officers, employees and directors, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or to the knowledge of the Borrower or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or directly benefit from the credit
facility established hereby, is a Sanctioned Person. No Borrowing or Letter of
Credit, use of proceeds or other transaction contemplated by this Agreement will
violate Anti-Corruption Laws or applicable Sanctions.

78

--------------------------------------------------------------------------------




Section 5.16.    Compliance with Laws. The Borrower will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and, when conducting business on behalf of the Borrower or its
Subsidiaries, their respective directors, officers and employees with
Anti-Corruption Laws and applicable Sanctions.

79

--------------------------------------------------------------------------------




ARTICLE 6    

DEFAULTS




Section 6.01.    Events of Default. If one or more of the following events (each
an “Event of Default”) shall have occurred and be continuing:
(a)    Principal and Interest. The Borrower shall (i) fail to pay when due
(whether upon stated maturity, by acceleration or otherwise) any principal of
any Loan or any L/C Obligation or (ii) fail, and such failure shall continue
uncured for five or more Domestic Business Days, to pay when due (whether upon
stated maturity, by acceleration or otherwise) any interest on any Loan or any
L/C Obligation;
(b)    Other Amounts. The Borrower shall fail to pay when due any fee or other
amount payable under this Agreement (including pursuant to Section 2.09(b)) and
such failure remains uncured for ten (10) or more Domestic Business Days after
the due date thereof;
(c)    Covenants Without Notice. The Borrower shall fail to observe or perform
any covenant or agreement on its part to be observed or performed which is set
forth in Sections 5.01 (only with respect to the Borrower’s corporate
existence), 5.02, 5.09, 5.10, 5.12, 5.13, 5.14 or 5.15;
(d)    Covenants With 10 Days Grace. The Borrower shall fail to observe or
perform any covenant or agreement on its part to be observed or performed, which
is set forth in the last sentence of Section 5.04, or in Section 5.05(ii) and
such non-observance or non-performance shall continue unremedied for a period of
more than 10 days;
(e)    Other Covenants. The Borrower shall fail to observe or perform any
covenant, condition or agreement on its part to be observed or performed, other
than as referred to in subsections (a), (b), (c), and (d) above, for a period of
30 days after written notice specifying such failure and requesting that it be
remedied is given by any Bank Party to the Borrower and the other Bank Parties;
provided that, if the failure be such that it cannot be corrected within the
applicable period, but can be corrected within a reasonable period of time
thereafter, it shall not constitute a Default if corrective action is instituted
by the Borrower within the applicable period and diligently pursued until the
failure is corrected, but any such failure that is not so corrected within 60
days after such applicable period shall constitute a Default;
(f)    Representations. Any representation, warranty, certification or statement
made or deemed to be made by the Borrower in this Agreement or in any
certificate, financial statement or other document delivered pursuant to this

80

--------------------------------------------------------------------------------




Agreement shall prove to have been incorrect in any material respect when made
or deemed to be made;
(g)    Non-Payments of Indebtedness and/or Derivatives Obligations. The Borrower
or any Subsidiary of the Borrower shall fail to make any payment or payments
aggregating for the Borrower and its Subsidiaries in excess of $50,000,000 in
respect of Indebtedness and/or Derivatives Obligations of the Borrower or any
Subsidiary (other than the Loans or any Indebtedness under this Agreement) when
due (whether upon stated maturity, by acceleration or otherwise) or within any
applicable grace period;
(h)    Defaults Under Other Agreements. The Borrower or any Subsidiary shall
fail to observe or perform within any applicable grace period any covenant or
agreement contained in any agreement or instrument relating to any Indebtedness
of the Borrower or any Subsidiary, aggregating for the Borrower and its
Subsidiaries in excess of $50,000,000 if the effect of such failure is to
accelerate, or to permit the holder of such Indebtedness or any other Person to
accelerate, the maturity of such Indebtedness;
(i)    Bankruptcy. Any proceeding shall be instituted by or against the Borrower
or any Subsidiary seeking to adjudicate it bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
conservation or proceeding in the nature thereof, relief or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief or protection of debtors, or seeking the entry of an order for relief or
the appointment of a receiver (including state regulatory authorities acting in
a similar capacity), trustee, custodian or other similar official for it or for
any substantial part of its property, and, in the case of any such proceeding
instituted against it (but not instituted by it) shall remain undismissed or
unstayed for a period of 60 days; or the Borrower or any Subsidiary shall take
any action to authorize any of the actions set forth above in this subsection
6.01(i);
(j)    ERISA. A Plan shall fail to maintain the minimum funding standard
required by Section 412 of the Internal Revenue Code for any plan year or a
waiver of such standard is sought or granted under Section 412(d) of the
Internal Revenue Code, or a Plan is, shall have been or is likely to be
terminated or the subject of termination proceedings under Section 4042 of
ERISA, or the Borrower or a Subsidiary of the Borrower or any member of the
ERISA Group has incurred or is likely to incur a liability to or on account of a
Plan under Section 4062, 4063, 4064, 4201 or 4204 of ERISA, and there shall
result from any such event or events either a liability or a material risk of
incurring a liability to the PBGC or a Plan, which in the opinion of the
Required Banks, will have a material adverse effect upon the business, results
of operations or financial position of the Borrower; or

81

--------------------------------------------------------------------------------




(k)    Money Judgment. A final judgment or order for the payment of money in
excess of $50,000,000 shall be rendered against the Borrower or any Subsidiary
and such judgment or order shall continue unsatisfied and in effect for a period
of 45 days during which execution shall not be effectively stayed or deferred
(whether by action of a court, by agreement or otherwise); provided, however,
that any such judgment or order shall not give rise to an Event of Default under
this paragraph (k) if and for so long as (i) the amount of such judgment or
order is covered by a valid and binding policy of insurance and (ii) within 90
days of the rendering of such judgment or order the insurer thereunder has
affirmed liability;
(l)    Insolvency. The Borrower or any Subsidiary shall generally not pay its
debts as they become due, or shall admit in writing its inability to pay its
debts generally or shall make a general assignment for the benefit of creditors;
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the request of the
Required Banks, shall by notice to the Borrower, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent,
any Bank or the holder of any Note to enforce its claims against the Borrower:
(a) declare the Commitments terminated, whereupon the Commitment of each Bank
shall forthwith terminate immediately and any fee payable pursuant to Section
2.09 shall forthwith become due and payable without any other notice of any
kind; and/or (b) declare the principal of and accrued interest on the Loans, and
all other obligations owing hereunder, to be, whereupon the same shall become,
forthwith due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower; provided that, if
an Event of Default specified in subsection (i) shall occur, the result which
would occur upon the giving of written notice by the Administrative Agent to the
Borrower, as specified in clauses (a) and (b) above, shall occur automatically
without the giving of any such notice.
Section 6.02.    Actions In Respect Of Letters Of Credit Upon Default. If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may, or shall at the request of the Required Banks, irrespective of whether it
is taking any of the actions described in Section 6.01 or otherwise, subject to
Section 2.20(e) and after giving effect to Section 2.19(a)(iv) and any Cash
Collateral provided by the Defaulting Bank, make demand upon the Borrower to,
and forthwith upon demand the Borrower will, Cash Collateralize, for deposit in
the Cash Collateral Account, an amount equal to the Outstanding Amount of all
L/C Obligations. Subject to Section 2.19(a)(iv) and 2.20(e), if at any time the
Administrative Agent determines that any Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent and the Bank Parties
or that the Cash Collateral is less than the Outstanding Amount of all L/C
Obligations, the Borrower, and to the extent provided by any Bank, such Bank

82

--------------------------------------------------------------------------------




will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent additional Cash Collateral to be deposited and held in the
Cash Collateral Account, in an amount equal to the excess of (a) such aggregate
Outstanding Amount of all L/C Obligations over (b) the total amount of Cash
Collateral that the Administrative Agent determines to be free and clear of any
such right and claim.
Section 6.03.    Notice of Default. The Administrative Agent shall give notice
to the Borrower under Section 6.01(e) promptly upon being requested to do so by
any Bank Party and shall thereupon notify all the Bank Parties thereof.

83

--------------------------------------------------------------------------------




             ARTICLE 7    
THE ADMINISTRATIVE AGENT



Section 7.01.    Appointment and Authorization. Each Bank Party irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and the Notes as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with all such powers as are reasonably incidental thereto.
Section 7.02.    Administrative Agent and Affiliates. Mizuho Bank, Ltd. shall
have the same rights and powers under this Agreement as any other Bank Party and
may exercise or refrain from exercising the same as though it were not the
Administrative Agent, and the terms “Banks,” “holders of Notes” and like terms
shall include Mizuho Bank, Ltd. in its individual capacity as such. Mizuho Bank,
Ltd. and its affiliates may, without liability to account, make loans to, accept
deposits from, acquire debt or equity interests in, act as trustee under
indentures of, and engage in any other business with, the Borrower and any
stockholder, subsidiary or affiliate of the Borrower, as though Mizuho Bank,
Ltd. were not the Administrative Agent hereunder.
Section 7.03.    General Nature of the Administrative Agent’s Duties.
Notwithstanding anything to the contrary elsewhere in this Agreement or in any
other Credit Documentation:
(a)    The Administrative Agent shall not have any duties or responsibilities
except those expressly set forth in this Agreement and the other Credit
Documentation, and no implied duties or responsibilities on the part of the
Administrative Agent shall be read into this Agreement or any Credit
Documentation or shall otherwise exist. Without limiting the generality of the
foregoing, the Administrative Agent shall not be required to take any action
with respect to any Default, except as expressly provided in Article 6.
(b)    The duties and responsibilities of the Administrative Agent under this
Agreement and the other Credit Documentation shall be mechanical and
administrative in nature, and the Administrative Agent shall not have a
fiduciary relationship in respect of any Lender or Issuing Bank.
(c)    The Administrative Agent is and shall be solely the agent of the Banks
and the Issuing Banks. The Administrative Agent does not assume, and shall not
at any time be deemed to have, any relationship of agency or trust with or for,
or any other duty or responsibility to, any Borrower or any other Person (except
only for its relationship as agent for, and its express duties and

84

--------------------------------------------------------------------------------




responsibilities to, the Banks and Issuing Banks as provided in this Agreement
and the other Credit Documentation).
(d)    The Administrative Agent shall not be under any obligation to take any
action hereunder or under any other Credit Documentation if the Administrative
Agent believes in good faith that taking such action may conflict with any law
or any provision of this Agreement or any other Credit Documentation, or may
require the Administrative Agent to qualify to do business in any jurisdiction
where it is not then so qualified.
Section 7.04.    Consultation with Experts. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.
Section 7.05.    Liability of Administrative Agent. Neither the Administrative
Agent nor any of its affiliates nor any of their respective directors, officers,
agents, or employees shall be liable for any action taken or not taken by it in
connection herewith (i) with the consent or at the request of the Required Banks
or (ii) in the absence of its own gross negligence or willful misconduct.
Neither the Administrative Agent nor any of its affiliates nor any of their
respective directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into or verify (i) any statement, warranty
or representation made in connection with this Agreement or any borrowing
hereunder; (ii) the performance or observance of any of the covenants or
agreements of the Borrower; (iii) the satisfaction of any condition specified in
Article 3, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness or genuineness of this
Agreement, the Notes or any other instrument or writing furnished in connection
herewith. The Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, facsimile transmission or similar electronic
submission) reasonably believed by it to be genuine or to be signed by the
proper party or parties.
Section 7.06.    Indemnification. Each Bank shall, ratably in accordance with
the sum of (i) its unused Commitment, (ii) its Pro Rata Share of all L/C
Obligations outstanding and (iii) any Loans outstanding of such Bank, indemnify
the Administrative Agent, its affiliates and their respective directors,
officers, agents and employees (to the extent not reimbursed by the Borrower)
against any cost, expense (including counsel fees and disbursements), claim,
demand, loss, damages or liability (except such as result from such indemnitee’s
gross negligence or willful misconduct as determined by a final, non-appealable
judgment of a court of competent jurisdiction) that such indemnitees may suffer
or incur in connection with the Existing Credit Agreement or this Agreement, as

85

--------------------------------------------------------------------------------




the case may be, or any action taken or omitted by such indemnitees hereunder.
Each Bank severally agrees to indemnify each Issuing Bank (to the extent not
promptly reimbursed by the Borrower and without limiting its obligation to do so
in accordance with the Existing Credit Agreement or this Agreement) from and
against such Bank’s Pro Rata Share of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against such Issuing Bank in its capacity as such in any way
relating to or arising out of the Existing Credit Agreement or this Agreement,
the Notes or the Issuer Documents, or any action taken or omitted by such
Issuing Bank under the Existing Credit Agreement or this Agreement, the Notes or
the Issuer Documents (including the issuance or transfer of, or payment or
failure to pay under, any Letter of Credit); provided that no Bank shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
directly and primarily from such Issuing Bank’s gross negligence or willful
misconduct as found in a final, non-appealable judgment by a court of competent
jurisdiction. Without limitation of the foregoing, each Bank agrees to reimburse
such Issuing Bank promptly upon demand for its Pro Rata Share of any costs and
expenses (including, without limitation, reasonable fees and expenses of
counsel) payable by the Borrower under Section 9.03, to the extent that such
Issuing Bank is not promptly reimbursed for such costs and expenses by the
Borrower in accordance with the Existing Credit Agreement or this Agreement.
Section 7.07.    Credit Decision. Each Bank Party acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Bank Party, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Bank Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Bank Party, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking any
action under this Agreement.
Section 7.08.    Successor Administrative Agent. The Administrative Agent may,
upon giving 5 Domestic Business Days prior written notice to the Borrower, and
for so long as long as no Event of Default has occurred and is continuing, at
the request of the Borrower, shall, resign at any time by giving written notice
thereof to the Banks and the Borrower. Upon any such resignation, the Borrower
shall have the right, with the consent of the Required Banks, such consent not
to be unreasonably withheld, conditioned or delayed, to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Borrower, and shall have accepted such appointment, within 15
days after the retiring Administrative Agent gives notice of resignation, then
the retiring Administrative Agent may, on behalf of the Bank Parties, appoint a

86

--------------------------------------------------------------------------------




successor Administrative Agent, which shall be a commercial bank organized or
licensed under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $1,000,000,000. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Article shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent.
Section 7.09.    Co-Documentation Agents, Syndication Agent and Co-Lead
Arrangers Not Liable. Nothing in this Agreement shall impose upon the
Co-Documentation Agents, the Syndication Agent or the Co-Lead Arrangers, each in
such capacity, any duties or responsibilities whatsoever.
Section 7.10.    Calculations. The Administrative Agent shall not be liable for
any calculation, apportionment or distribution of payments made by it in good
faith. If such calculation, apportionment or distribution is subsequently
determined to have been made in error, the sole recourse of any Lender to whom
payment was due but not made shall be to recover from the other Banks any
payment in excess of the amount to which they are determined to be entitled or,
if the amount due was not paid by the Borrower, to recover such amount from the
Borrower.

87

--------------------------------------------------------------------------------




             ARTICLE 8    
CHANGE IN CIRCUMSTANCES


            
Section 8.01.    Basis for Determining Interest Rate Inadequate or Unfair. If on
or prior to the first day of any Interest Period for any Fixed Rate Borrowing:
(a)    the Administrative Agent determines that the London Interbank Offered
Rate is not available in the manner set forth in the definition of London
Interbank Offered Rate for any such Interest Period (each such Interest Period
an “Affected Interest Period”), or
(b)    in the case of a Committed Borrowing, Banks having 50% or more of the
aggregate amount of the Commitments advise the Administrative Agent in writing
that the Adjusted London Interbank Offered Rate, as determined by the
Administrative Agent, will not adequately and fairly reflect the cost to such
Banks of funding their Euro‑Dollar Loans for such Interest Period, in either the
case of clause (a) or clause (b) above, the Administrative Agent shall forthwith
give notice thereof to the Borrower and the Banks, whereupon until the
Administrative Agent notifies the Borrower that the circumstances giving rise to
such suspension no longer exist, (i) the obligations of the Banks to make
Euro‑Dollar Loans or to continue or convert outstanding Loans as or into
Euro-Dollar Loans shall be suspended and (ii) each outstanding Euro-Dollar Loan
shall be converted into a Base Rate Loan on the last day of the then current
Interest Period applicable thereto. Unless the Borrower notifies the
Administrative Agent at least two Domestic Business Days before the date of any
Fixed Rate Borrowing for which a Notice of Borrowing has previously been given
that it elects not to borrow on such date, (i) if such Fixed Rate Borrowing is a
Euro-Dollar Borrowing, such Borrowing shall instead be made as a Base Rate
Borrowing and (ii) if such Fixed Rate Borrowing is a Money Market LIBOR
Borrowing, the Money Market LIBOR Loans comprising such Borrowing shall bear
interest for each day from and including the first day to but excluding the last
day of the Interest Period applicable thereto at the Base Rate for such day.
Section 8.02.    Illegality. If a Change in Law shall make it unlawful or
impossible for any Bank (or its Euro‑Dollar Lending Office) to make, maintain or
fund its Euro‑Dollar Loans and such Bank shall so notify the Administrative
Agent, the Administrative Agent shall forthwith give notice thereof to the other
Banks and the Borrower, whereupon until such Bank notifies the Borrower and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Bank to make Euro‑Dollar Loans or to
convert outstanding Loans into Euro-Dollar Loans or continue outstanding Loans
as Euro-Dollar Loans, shall be suspended. Before giving any notice to the
Administrative Agent pursuant to this Section, such Bank shall designate a
different Euro‑Dollar

88

--------------------------------------------------------------------------------




Lending Office if such designation will avoid the need for giving such notice
and will not, in the judgment of such Bank, be otherwise disadvantageous to such
Bank. The Borrower hereby agrees to pay the reasonable costs and expenses
incurred by such Bank in connection with any such designation. If such Bank
shall determine that it may not lawfully continue to maintain and fund any of
its outstanding Euro‑Dollar Loans to maturity and shall so specify in such
notice, the Borrower shall immediately prepay in full the then-outstanding
principal amount of each such Euro‑Dollar Loan, together with accrued interest
thereon. Concurrently with prepaying each such Euro‑Dollar Loan, the Borrower
shall borrow a Base Rate Loan in an equal principal amount from such Bank (on
which interest and principal shall be payable contemporaneously with the related
Euro‑Dollar Loans of the other Banks), and such Bank shall make such a Base Rate
Loan.
Section 8.03.    Increased Cost and Reduced Return. (a) If on or after (x) the
Effective Date, in the case of any Committed Loan or L/C Credit Extension or any
obligation to make or participate in Committed Loans or L/C Credit Extensions or
(y) the date of the related Money Market Quote, in the case of any Money Market
Loan, any Change in Law shall:
(i)    impose on any Bank Party or the London interbank market any other
condition, cost or expense affecting this Agreement or Fixed Rate Loans made by
such Bank Party or participation therein; or
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Taxes described in clauses (c) and (d) of Excluded Taxes and (C)  Other
Connection Taxes on gross or net income, profits or revenue (including
value-added or similar Taxes)) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
(iii)    impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding with respect to any Euro‑Dollar Loan any
such requirement included in an applicable Euro‑Dollar Reserve Percentage),
special deposit, insurance assessment or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Bank Party (or
its Applicable Lending Office) or shall impose on any Bank Party (or its
Applicable Lending Office) or the London interbank market any other condition
affecting its Fixed Rate Loans, its Notes or its obligation to make Fixed Rate
Loans or make or participate in L/C Credit Extensions; and the result of any of
the foregoing is to increase the cost to such Bank Party (or its Applicable
Lending Office) of making or maintaining any Fixed Rate Loan or any L/C Credit
Extension (or participation therein), or to reduce the amount of any sum

89

--------------------------------------------------------------------------------




received or receivable by such Bank Party (or its Applicable Lending Office)
under this Agreement or under its Note with respect thereto, by an amount deemed
by such Bank Party to be material,
then, within 15 days following the Borrower’s receipt of the certificate
referenced in clause (c) by such Bank Party or such other Recipient (with a copy
to the Administrative Agent), (i) the Borrower shall pay to such Bank Party such
additional amount or amounts as will compensate such Bank Party or such other
Recipient for such increased cost or reduction suffered (including any amount or
amounts equal to any taxes on the overall net income of such Bank Party or such
other Recipient payable by such Bank Party or such other Recipient with respect
to the amount of payments required to be made pursuant to this Section 8.03(a))
as reasonably determined by such Bank Party (which determination shall be made
in good faith (and not on an arbitrary or capricious basis) and only if such
additional amount or amounts are passed on in a similar manner by such Bank
Party to similarly situated borrowers (which are parties to credit or loan
documentation containing a provision similar to this Section 8.03(a), as
determined by such Bank Party in its reasonable discretion, or (ii) convert such
Bank Party’s Loans so affected by such Change in Law to Base Rate Loans and pay
any related breakage costs pursuant to Section 2.14 and any accrued increased
costs pursuant to this Section 8.03).
(b)    If a Bank Party, other than a Defaulting Bank, determines that any Change
in Law, will have the effect of increasing the amount of capital required or
expected to be maintained by such Bank Party based on the existence of such Bank
Party’s Commitment hereunder or its obligations hereunder, it will notify the
Borrower. This determination will be made on a Bank Party-by-Bank Party basis.
The Borrower shall (i) within 15 days following the Borrower’s receipt of the
certificate referenced in clause (c) pay to each Bank Party on demand such
additional amounts as are necessary to compensate for the increased cost to such
Bank Party as a result of any Change in Law or (ii) convert such Bank Party’s
Loans so affected by such Change in Law to a Base Rate Loan and pay any related
breakage costs pursuant to Section 2.14 and any accrued increased costs pursuant
to this Section 8.03. In determining such amount, such Bank Party will act
reasonably and in good faith (and not on an arbitrary or capricious basis) and
will use averaging and attribution methods which are reasonable, and such Bank
Party will pass such costs on to the Borrower only if such costs are passed on
in a similar manner by such Bank Party to similarly situated borrowers (which
are parties to credit or loan documentation containing a provision similar to
this Section 8.03(b)), as determined by such Bank Party in its reasonable
discretion. Each Bank Party’s determination of compensation shall be conclusive
if made in accordance with this provision. Each Bank Party, upon determining
that any increased costs will be payable pursuant to this Section 8.03(b), will
give prompt written notice thereof to the Borrower, which notice shall show the
basis for calculation of such increased costs, although the failure to give any
such notice

90

--------------------------------------------------------------------------------




shall not release or diminish any of the Borrower’s obligations to pay increased
costs pursuant to this Section 8.03(b).
(c)    Each Bank Party will promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Bank Party to compensation pursuant to this Section and
will designate a different Applicable Lending Office if such designation will
avoid the need for, or reduce the amount of, such compensation and will not, in
the judgment of such Bank Party, be otherwise disadvantageous to such Bank
Party. The Borrower hereby agrees to pay the reasonable costs and expenses
incurred by such Bank Party in connection with any such designation. A Bank
Party claiming compensation under this Section shall furnish a certificate to
the Borrower setting forth the additional amount or amounts to be paid to it
hereunder, which shall be conclusive in the absence of manifest error. In
determining such amount, such Bank Party may use any reasonable averaging and
attribution methods.
(d)    Failure or delay on the part of any Bank Party to demand compensation
pursuant to this Section 8.03 shall not constitute a waiver of such Bank Party’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate any Bank Party pursuant to this Section 8.03 for any
increased costs or reductions incurred more than six months prior to the date
that such Bank Party notifies the Borrower and the Administrative Agent of the
Change in Law giving rise to such increased costs or reductions and of such Bank
Party’s intention to claim compensation therefor; provided, further, that, if
the Change in Law giving rise to such increased costs or reductions are
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof.
Section 8.04.    Base Rate Loans Substituted for Affected Euro-Dollar Loans. If
(i) the obligation of any Bank to make, or to continue or convert outstanding
Loans as or to, Euro-Dollar Loans has been suspended pursuant to Section 8.02 or
(ii) any Bank has demanded compensation under Section 8.03(a) with respect to
its Fixed Rate Loans or its obligation to make Fixed Rate Loans, and the
Borrower shall, by at least five Euro-Dollar Business Days’ prior notice to such
Bank through the Administrative Agent, have elected that the provisions of this
Section shall apply to such Bank, then, unless and until such Bank notifies the
Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer apply:
(a)    all Loans which would otherwise be made by such Bank as Euro‑Dollar Loans
shall be made instead as Base Rate Loans (on which interest and principal shall
be payable contemporaneously with the related Euro-Dollar Loans of the other
Banks), and

91

--------------------------------------------------------------------------------




(b)    after each of its Euro‑Dollar Loans has been repaid, all payments of
principal which would otherwise be applied to repay such Euro-Dollar Loans shall
be applied to repay its Base Rate Loans instead.

92

--------------------------------------------------------------------------------




             ARTICLE 9    
MISCELLANEOUS


            
Section 9.01.    Notices. (a) All notices, requests, directions, consents,
approvals and other communications to any party hereunder shall be in writing
(including bank wire, facsimile transmission or other electronic submission or
similar writing) and shall be given to such party (subject to subparagraph (b)
below): (w) in the case of the Borrower:
National Rural Utilities Cooperative Finance Corporation
20701 Cooperative Way
Dulles, Virginia 20166
Attn: Capital Markets Relations
Phone: (703) 467-7402
Fax: (703) 467-5178
Email: BankingRelations@nrucfc.coop
with a copy to:
National Rural Utilities Cooperative Finance Corporation
20701 Cooperative Way
Dulles, Virginia 20166
Attn: General Counsel
Phone: (703) 467-7404
Fax: (703) 467-5651
(x) in the case of the Administrative Agent:
Mizuho Bank, Ltd.
1251 Avenue of the Americas
New York, New York 10020
Attn: Cole Darrington
Email: lau_agent@mizuhocbus.com
(y) in the case of any Bank, at its address, email address or telecopier number
set forth in its Administrative Questionnaire or (z) in the case of any other
party, such other address, email address or telecopier number as such party may
hereafter specify for the purpose by notice to the Administrative Agent and the
Borrower. Each such notice, request, direction, consent, approval or other
communication shall be effective (i) if given by facsimile transmission or other
electronic submission, when such facsimile transmission or other electronic
submission is transmitted to the facsimile number or email address specified in
this Section and

93

--------------------------------------------------------------------------------




receipt is confirmed or (iii) if given by any other means, when delivered or
received at the address specified in this Section; provided that (A) notices to
the Administrative Agent under Article 2 or Article 8 shall also be confirmed by
telephone call and shall not be effective until received and (B) any
communications deemed received hereunder must have been received during the
recipient’s normal business hours; provided, however, that any communication
that is not received during the recipient’s normal business hours on a
particular Domestic Business Day, shall be deemed to be received on the
immediately following Domestic Business Day.
(b)    Notices and other communications to the Bank Parties hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article 2 or Article 8 unless otherwise agreed by
the Administrative Agent and the applicable Bank Party. The Administrative Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(c)    The address, telephone number or facsimile number for any party hereto
may be changed at any time and from time to time upon written notice given by
such changing party to each other party hereto.
Section 9.02.    No Waivers. No failure or delay by the Administrative Agent or
any Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.
Section 9.03.    Expenses; Documentary Taxes; Indemnification. (a) The Borrower
shall pay (i) all documented reasonable out-of-pocket expenses of the
Administrative Agent, including reasonable fees and disbursements of special
counsel for the Administrative Agent, in connection with the preparation of this
Agreement, any waiver or consent hereunder or any amendment hereof or any
Default or alleged Default hereunder and (ii) if an Event of Default occurs, all
documented reasonable out‑of‑pocket expenses incurred by the Administrative
Agent or any Bank, including reasonable fees and disbursements incurred by
counsel or in‑house counsel, in connection with such Event of Default and
collection, bankruptcy, insolvency and other enforcement proceedings resulting
therefrom. The Borrower shall indemnify each Bank Party against any transfer
Taxes, documentary Taxes, assessments or charges made by any Governmental
Authority by reason of the execution and delivery of this Agreement or the Notes
and any and all liabilities with respect to or resulting from any delay or
omission

94

--------------------------------------------------------------------------------




(unless solely attributable to such Bank) to pay such Taxes. This Section
9.03(a) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.
(b)    The Borrower agrees to indemnify each Bank Party, their respective
affiliates and the respective directors, officers and employees of the foregoing
(each an “Indemnitee”) and hold each Indemnitee harmless from and against any
and all liabilities, losses, damages, costs, claims, demands and expenses of any
kind, including, without limitation, the reasonable fees and disbursements of
counsel, which may be incurred by any Indemnitee (or by the Administrative Agent
in connection with its actions as Agent hereunder) in connection with any
investigative, administrative or judicial proceeding (whether or not such
Indemnitee shall be designated a party thereto) relating to or arising out of
this Agreement or any actual or proposed use of proceeds of Loans hereunder;
provided that no Indemnitee shall have the right to be indemnified hereunder for
its own gross negligence, willful misconduct or unlawful conduct as determined
by a final, non-appealable judgment of a court of competent jurisdiction.
Section 9.04.    Sharing of Set-offs. Each Bank agrees that if it shall, by
exercising any right of set‑off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest then due with
respect to any Loans made by it which is greater than the proportion received by
any other Bank in respect of the aggregate amount of principal and interest due
with respect to any Loans made by such other Bank, the Bank receiving such
proportionately greater payment shall purchase such participations in the Loans
held by the other Banks, and such other adjustments shall be made, as may be
required so that all such payments of principal and interest with respect to the
Loans held by the Banks shall be shared by the Banks pro rata; provided that
nothing in this Section shall impair the right of any Bank to exercise any right
of set‑off or counterclaim it may have and to apply the amount subject to such
exercise to the payment of indebtedness of the Borrower other than its
indebtedness under the Loans. The Borrower agrees, to the fullest extent it may
effectively do so under applicable law, that any holder of a participation in a
Loan, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of set‑off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the Borrower in the amount of such participation.
Section 9.05.    Amendments and Waivers. Except as provided by Section 2.17 or
Section 2.19(a)(iii), any provision of this Agreement or the Notes may be
amended or waived if such amendment or waiver is in writing and is signed by the
Borrower and either (a) the Required Banks (and, if the rights or duties of the
Administrative Agent are affected thereby, by the Administrative Agent) or (b)
the Administrative Agent if, but only if, the Administrative Agent has received
the

95

--------------------------------------------------------------------------------




prior written consent of the Required Banks; provided that, no such amendment or
waiver shall (i) increase the Commitment of any Bank or subject any Bank to any
additional obligation without the written consent of such Bank, (ii) reduce the
principal of or rate of interest on any Loan or any fees hereunder without the
written consent of each Bank directly affected thereby, (iii) postpone the date
fixed for any payment of principal of or interest on any Loan or any fees
hereunder without the written consent of each Bank directly affected thereby,
(iv) change the aggregate unpaid principal amount of the Notes without the
written consent of each Bank directly affected thereby, (v) change any provision
which requires the pro rata sharing of payments among the Banks hereunder
without the written consent of each Bank directly affected thereby, (vi) change
clauses (i) through (vi) of this proviso to this Section 9.05 or the definition
of “Required Banks” (other than the percentage indicated therein, which, for the
avoidance of doubt, is subject to clause (vii) below) without the written
consent of each Bank (including, notwithstanding Section 2.19(a)(iii), any
Defaulting Bank) or (vii) modify or change (x) the percentage indicated in the
definition of “Required Banks” or (y) subject to clause (vi) above, any other
provision hereof specifying the number or percentage of Banks required to waive,
amend or modify any rights hereunder, make any determination or grant any
consent hereunder or take any other action under any provision of this
Agreement, without the written consent of each Bank (excluding, for the
avoidance of doubt, any Defaulting Bank to the extent of its unfunded
Commitment). For the avoidance of doubt, no consent or any other action will be
required of any Bank (other than the Defaulting Bank and the Administrative
Agent to the extent required by Section 2.18) for any assignment of any Loans or
termination of any Commitments pursuant to Section 2.18.
Whenever a waiver, amendment or modification requires the consent of a Bank
“affected” or “directly affected” thereby, such waiver, amendment or
modification shall, upon consent of such Bank, become effective as to such Bank
whether or not it becomes effective as to any other Bank, so long as the
Required Banks consent to such waiver, amendment or modification as provided
above.
If the Required Banks shall have approved any amendment which requires the
consent of all of the Banks, the Borrower shall be permitted to replace any
non-consenting Bank with a replacement institution; provided that (i) the
replacement institution shall purchase at par all Loans and other amounts owing
to such replaced Bank on or prior to the date of replacement, (ii) the Borrower
shall be liable to such replaced Bank under Section 2.13 if any Euro-Dollar Loan
owing to such replaced Bank shall be purchased other than on the last day of the
Interest Period relating thereto (as if such purchase constituted a prepayment
of such Loans), (iii) such replacement institution, if not already a Bank, shall
be reasonably satisfactory to the Administrative Agent, (iv) the replaced Bank
shall be obligated to make such replacement in accordance with the provisions of
Section 9.06(c) and (v) any such replacement shall not be deemed to be a waiver

96

--------------------------------------------------------------------------------




of any rights the Borrower, Administrative Agent or any Bank shall have against
the replaced Bank.
Section 9.06.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Borrower may not assign or
otherwise transfer any of its rights under this Agreement without the prior
written consent of all Banks.
(b)    Any Bank may at any time grant to one or more affiliates of such Bank,
banks or other institutions (each a “Participant”) participating interests in
its Commitment or any or all of its Loans or L/C Obligations. In the event of
any such grant by a Bank of a participating interest to a Participant, whether
or not upon notice to the Borrower and the Administrative Agent, such Bank shall
remain responsible for the performance of its obligations hereunder, and the
Borrower and the Administrative Agent shall continue to deal solely and directly
with such Bank in connection with such Bank’s rights and obligations under this
Agreement. Any agreement pursuant to which any Bank may grant such a
participating interest shall provide that such Bank shall retain the sole right
and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Bank will not agree to any modification,
amendment or waiver of this Agreement described in clauses (i), (ii) or (iii) of
Section 9.05 that directly affects such Participant without the consent of such
Participant. Subject to the provisions of subsection (e), the Borrower agrees
that each Participant shall, to the extent provided in its participation
agreement, be entitled to the benefits, and be bound by the obligations, of
Article 8 and Section 2.16 (subject to the requirements and limitations therein,
including the requirements under Section 2.16(f) (it being understood that the
documentation required under Section 2.16(f) shall be delivered to the
participating Bank)) with respect to its participating interest; provided that
such Participant (A) agrees to be subject to the provisions of Section 2.18,
Section 2.19 and Section 9.04 as if it were an assignee under paragraph (b) of
this Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Bank would have been entitled to receive, except to the extent such entitlement
to receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. An assignment or other
transfer which is not permitted by subsection (c) or (d) below shall be given
effect for purposes of this Agreement only to the extent of a participating
interest granted in accordance with this subsection (b). Each Bank that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”);

97

--------------------------------------------------------------------------------




provided that no Bank shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any this
Agreement or the Notes) except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Bank shall treat each person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary.
(c)    Any Bank may at any time assign to one or more banks or other
institutions other than a Defaulting Bank or a bank or other institution that is
subject to Sanctions (each an “Assignee”) all, or a proportionate part (but not
in any case in an amount less than $5,000,000, unless (x) such Assignee is
another Bank or an affiliate of such transferor Bank or (y) such assignment is
for all of such transferor Bank’s rights and obligations under this Agreement
and the Notes) of all of its rights and obligations under this Agreement and the
Notes, and such Assignee shall assume such rights and obligations, pursuant to
an Assignment and Assumption Agreement in substantially the form of Exhibit G
hereto executed by such Assignee and such transferor Bank, with (and subject to)
the written consent of (1) the Borrower and the Administrative Agent, such
consents not to be unreasonably withheld and (2) each Issuing Bank in its sole
discretion; provided that (i) if an Assignee is another Bank or an affiliate of
such transferor Bank, or (ii) in the case of an assignment by any Bank to one or
more Assignees after the occurrence and during the continuance of an Event of
Default, no such consent of the Borrower shall be required; and provided further
that such assignment may, but need not, include the rights of the transferor
Bank in respect of outstanding Money Market Loans. Upon execution and delivery
of such an instrument and payment by such Assignee to such transferor Bank of an
amount equal to the purchase price agreed between such transferor Bank and such
Assignee, such Assignee shall be a Bank party to this Agreement and shall have
all the rights and obligations of a Bank with a Commitment as set forth in such
instrument of assumption, and the transferor Bank shall be released from its
obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required. Upon the consummation of any assignment
pursuant to this subsection (c), the transferor Bank, the Administrative Agent
and the Borrower shall make appropriate arrangements so that, if required, a new
Note is issued to the Assignee. In connection with any such assignment, the
transferor Bank shall pay to the Administrative Agent an administrative fee for
processing such assignment in the amount of $3,500, and if it shall not be an
existing Bank, the Assignee shall deliver to the Administrative Agent and the
Borrower a duly completed and executed Administrative Questionnaire and all
relevant information for notices hereunder. If the Assignee is not incorporated
under the

98

--------------------------------------------------------------------------------




laws of the United States of America or a state thereof, it shall, prior to the
first date on which interest or fees are payable hereunder for its account,
deliver to the Borrower and the Administrative Agent certification as to
exemption from deduction or withholding of any United States federal income
taxes in accordance with Section 2.16.
(d)    Any Bank Party may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement and its Note to a Federal
Reserve Bank or any other Central Banking Authority to secure the obligations of
such Bank thereto. No such pledge or assignment shall release the transferor
Bank from its obligations hereunder or substitute any such pledge or assignee
for such Bank as a party hereto or thereto.
(e)    No Assignee, Participant or other transferee of any Bank’s rights shall
be entitled to receive any greater payment under Section 8.03 than such Bank
would have been entitled to receive with respect to the rights transferred,
unless such transfer is made with the Borrower’s prior written consent.
(f)    Any Issuing Bank may assign all of its rights and obligations under the
undrawn portion of its commitment hereunder to issue Letters of Credit at any
time; provided, however, that (i) the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and record,
an Assignment and Assumption Agreement, together with a processing and
recordation fee of $3,500 and (ii) so long as no Event of Default has occurred
and is continuing, the Borrower has consented to the assignment (such consent
not to be unreasonably withheld).
Section 9.07.    Collateral. Each of the Banks represents to the Administrative
Agent and each of the other Banks that it in good faith is not relying upon any
“margin stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.
Section 9.08.    Governing Law. (a) This Agreement and each Note shall be
governed by and construed in accordance with the laws of the State of New York.
(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County, Borough of Manhattan, and of the
United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees, to the fullest extent
permitted by

99

--------------------------------------------------------------------------------




law, that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement shall affect any right
that the Administrative Agent or any Bank may otherwise have to bring any action
or proceeding relating to this Agreement against the Borrower or its properties
in the courts of any jurisdiction.
(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
Section 9.09.    Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement constitutes the entire agreement and understanding among the parties
hereto and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.
Section 9.10.    Several Obligations. The obligations of the Bank Parties
hereunder are several. Neither the failure of any Bank Party to carry out its
obligations hereunder nor of this Agreement to be duly authorized, executed and
delivery by any Bank Party shall relieve any other Bank Party of its obligations
hereunder (or affect the rights hereunder of such other Bank). No Bank Party
shall be responsible for the obligations of, or any action taken or omitted by,
any other Bank Party hereunder.
Section 9.11.    Severability. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
Section 9.12.    Confidentiality. The Administrative Agent and each Bank Party
represent that they will maintain the confidentiality of any written or oral
information provided by or on behalf of the Borrower or any of its Consolidated
Entities (hereinafter collectively called “Confidential Information”), subject
to the Administrative Agent’s and each Bank’s (a) obligation to disclose any
such

100

--------------------------------------------------------------------------------




Confidential Information pursuant to a request or order under applicable laws or
regulations or from a regulatory authority or pursuant to a subpoena or other
legal process, (b) right to disclose any such Confidential Information to its
bank examiners, auditors, counsel and other professional advisors, and its
employees, officers and directors, and to other Bank Parties (it being
understood that such Persons shall be informed of the confidential nature of
such information and instructed to keep it confidential), (c) right to disclose
any such Confidential Information in connection with any litigation or dispute
involving the Bank Parties and the Borrower or any of its Subsidiaries and
affiliates, (d) right to provide such information to Participants, prospective
Participants to which sales of participating interests are permitted pursuant to
Section 9.06(b) and prospective Assignees to which assignments of interests are
permitted pursuant to Section 9.06(c) if such Participant, prospective
Participant or prospective Assignee agrees in writing to maintain the
confidentiality of such information on terms substantially similar to those of
this Section as if it were a “Bank” party hereto, and (e) right to disclose
Confidential Information to its affiliates if such affiliate agrees in writing
to maintain the confidentiality of such information on terms substantially
similar to those of this Section. Notwithstanding the foregoing, any such
information supplied to a Bank Party, Participant, prospective Participant or
prospective Assignee under this Agreement shall cease to be Confidential
Information if it is or becomes known to such Person by other than unauthorized
disclosure, or if it becomes a matter of public knowledge other than as a result
of a breach of this Section by such Person.
Section 9.13.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
Section 9.14.    USA Patriot Act. Each Bank hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Bank to identify the Borrower in accordance with the Act.
Section 9.15.    ICC Transactions. Notwithstanding anything to the contrary set
forth in this Agreement (without limiting the terms of the penultimate sentence
of this Section 9.15) or in any of the Notes or other instruments or documents
that have been or are in the future executed or delivered pursuant to, or that
otherwise relate to, this Agreement or to any Committed Borrowings or Loans
hereunder (all of the foregoing, collectively with this Agreement, the “Credit
Documentation”), (a) to the extent necessary under the Credit Documentation, the
Banks hereby consent to, and waive any Default, Event of Default or other
breach, violation, default or noncompliance with the provisions

101

--------------------------------------------------------------------------------




of the Credit Documentation that might otherwise be caused by or be attributable
to, the “ICC Transactions” as such term is defined in Schedule 9.15 hereto, and
(b) the ICC Transactions, the “ICC Assets,” the “ICC Related Companies” (as such
terms are respectively defined in Schedule 9.15 hereto), and the assets,
liabilities and operations of the ICC Related Companies (including without
limitation any circumstances, events, occurrences, actions or omissions relating
to, of or by any of the ICC Related Companies), are hereby excluded from, and
shall not be taken into account in applying, interpreting or determining
compliance with, the provisions of the Credit Documentation (including without
limitation, the definitions, representations, warranties, covenants, agreements,
conditions and events of default set forth in the Credit Documentation) and may
be excluded from any certifications, notices, reports or statements delivered or
to be delivered pursuant to the Credit Documentation. Without limiting the
generality of the foregoing, the defined terms “ERISA Group,” “Joint Venture,”
“Member” and “Subsidiary,” among others, as used in the Credit Documentation
shall not include the ICC Related Companies. Notwithstanding the preceding
provisions of this Section 9.15, any new investments in the ICC Related
Companies by purchase of equity and/or debt securities, funding (through capital
contributions and/or newly originated loans) of working capital or capital
expenditure needs of the ICC Related Companies, payment by RTFC (as such term is
defined in Schedule 9.15 hereto) or the Borrower of claims of other creditors of
the ICC Related Companies, and/or provision of any new guarantees, letters of
credit and/or other new credit support or credit enhancement of the debt or
other obligations of the ICC Related Companies, in the case of each of the
foregoing, made or provided by the Borrower and/or RTFC at any time from
December 9, 2008 shall not exceed in the aggregate (but without double-counting
any such new investments) $275,000,000 without the consent of the Required
Banks. To the extent that the Credit Documentation provides that any of the ICC
Transactions may be implemented if certain advance notice thereof is given, all
such conditions or requirements of advance notice shall be deemed to have been
complied with and all such notices shall be deemed to have been duly and timely
given in accordance with the terms of the Credit Documentation.
[remainder of page intentionally left blank]



102

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE
CORPORATION
By:
/s/ J. ANDREW DON
Name: J. Andrew Don
Title: Senior Vice President and
Chief Financial Officer






Signature Page to 2018 Facility

--------------------------------------------------------------------------------






MIZUHO BANK, LTD., as Administrative Agent, as Initial Issuing Bank and as a
Bank
By:
/s/ NELSON CHANG
Name: Nelson Chang
Title: Authorized Signatory
 




Signature Page to 2018 Facility

--------------------------------------------------------------------------------






 
JPMORGAN CHASE BANK, N.A., as Syndication Agent and as a Bank
 
By:
/s/ JUAN JAVELLANA
 
Name: Juan Javellana
 
Title: Executive Director




Signature Page to 2018 Facility

--------------------------------------------------------------------------------






 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 
By:
/s/ ROBERT MACFARLANE
 
Name: Robert MacFarlane
 
Title: Director




Signature Page to 2018 Facility

--------------------------------------------------------------------------------






 
ROYAL BANK OF CANADA
 
By:
/s/ RAHUL D. SHAH
 
Name: Rahul D. Shah
 
Title: Authorized Signatory




Signature Page to 2018 Facility

--------------------------------------------------------------------------------






 
KEYBANK NATIONAL ASSOCIATION, as Co-Documentation Agent and as a Bank
 
By:
/s/ BENJAMIN C. COOPER
 
Name: Benjamin C. Cooper
 
Title: Vice President




Signature Page to 2018 Facility

--------------------------------------------------------------------------------






 
THE BANK OF NOVA SCOTIA, as a Bank
 
By:
/s/ DAVID DEWAR
 
Name: David Dewar
 
Title: Director




Signature Page to 2018 Facility

--------------------------------------------------------------------------------






 
U.S. BANK NATIONAL ASSOCIATION
 
By:
/s/ ERIC J. COSGROVE
 
Name: Eric J. Cosgrove
 
Title: Vice President




Signature Page to 2018 Facility

--------------------------------------------------------------------------------






 
SUNTRUST BANK, as a Lender
 
By:
/s/ SHANNON JUHAN
 
Name: Shannon Juhan
 
Title: Director




Signature Page to 2018 Facility

--------------------------------------------------------------------------------






 
PNC BANK, NATIONAL ASSOCIATION, as a Bank
 
By:
/s/ NANCY ROSA BONNELL
 
Name: Nancy Rosa Bonnell
 
Title: Vice President




Signature Page to 2018 Facility

--------------------------------------------------------------------------------






 
REGIONS BANK
 
By:
/s/ KEVIN MCCONOLA
 
Name: Kevin McConola
 
Title: Portfolio Manager




Signature Page to 2018 Facility

--------------------------------------------------------------------------------






 
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, as a Bank
 
By:
/s/ YUQIANG XIAO
 
Name: Yuqiang Xiao
 
Title: General Manager




Signature Page to 2018 Facility

--------------------------------------------------------------------------------






 
THE KOREA DEVELOPMENT BANK, NEW YORK BRANCH
 
By:
/s/ NAKJOO SEONG
 
Name: Nakjoo Seong
 
Title: General Manager




Signature Page to 2018 Facility

--------------------------------------------------------------------------------






 
APPLE BANK FOR SAVINGS
 
By:
/s/ JOHATHAN C. BYRON
 
Name: Jonathan C. Byron
 
Title: Senior Vice President




Signature Page to 2018 Facility

--------------------------------------------------------------------------------






 
NATIONAL COOPERATIVE SERVICES CORPORATION, as a Bank
 
By:
/s/ J. ANDREW DON
 
Name: J. Andrew Don
 
Title: Senior Vice President and Chief Financial Officer




Signature Page to 2018 Facility

--------------------------------------------------------------------------------






 
COMPASS BANK, as a Bank
 
By:
/s/ MARK HADDAD
 
Name: Mark Haddad
 
Title: Vice President






Signature Page to 2018 Facility

--------------------------------------------------------------------------------




AGENT SCHEDULE
Institution
Title
Mizuho Bank, Ltd.
Administrative Agent
JPMorgan Chase Bank, N.A.
Syndication Agent
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Co-Documentation Agent
KeyBank National Association
Co-Documentation Agent
Royal Bank of Canada
Co-Documentation Agent






Agent Schedule

--------------------------------------------------------------------------------




EXISTING COMMITMENT SCHEDULE


Institution
 
Commitment Prior to the Amendment Effective Date
 
Loans Outstanding on the Amendment Effective Date
Mizuho Bank Ltd.
 
$180,000,000.00
 
$0
JPMorgan Chase Bank, N.A.
 
$180,000,000.00
 
$0
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
$180,000,000.00
 
$0
KeyBank National Association
 
$180,000,000.00
 
$0
Royal Bank of Canada
 
$180,000,000.00
 
$0
The Bank of Nova Scotia
 
$180,000,000.00
 
$0
US Bank National Association
 
$125,000,000.00
 
$0
SunTrust Bank
 
$125,000,000.00
 
$0
PNC Bank, National Association
 
$125,000,000.00
 
$0
National Cooperative Services Corporation
 
$77,500,000.00
 
$0
Regions Bank
 
$75,000,000.00
 
$0
Industrial and Commercial Bank of China Limited, New York Branch
 
$40,000,000.00
 
$0
Compass Bank
 
$25,000,000.00
 
$0
The Korea Development Bank, New York Branch
 
$30,000,000.00
 
$0
Apple Bank for Savings
 
$17,500,000.00
 
$0
Total
 
$1,720,000,000.00
 
$0




Existing Commitment Schedule

--------------------------------------------------------------------------------






COMMITMENT SCHEDULE
2017 Commitment Schedule
2017 Bank
2017 Commitment
 
 
National Cooperative Services Corporation
$
55,000,000.00
 
 
Compass Bank
$
25,000,000.00
 
 
Total
$
80,000,000.00
 
 
 
 
 
2018 Commitment Schedule
 
 
 
 
2018 Bank
2018 Commitment
 
 
 
 
Mizuho Bank Ltd.
$
187,500,000.00
 
 
 
JPMorgan Chase Bank, N.A.
$
180,000,000.00
 
 
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$
187,500,000.00
 
 
 
Royal Bank of Canada
$
187,500,000.00
 
 
 
KeyBank National Association
$
180,000,000.00
 
 
 
The Bank of Nova Scotia
$
180,000,000.00
 
 
 
US Bank National Association
$
125,000,000.00
 
 
 
SunTrust Bank
$
125,000,000.00
 
 
 
PNC Bank, National Association
$
125,000,000.00
 
 
 
Regions Bank
$
75,000,000.00
 
 
 
Industrial and Commercial Bank of China Limited, New York Branch
$
40,000,000.00
 
 
 
The Korea Development Bank, New York Branch
$
30,000,000.00
 
 
 
Apple Bank for Savings
$
17,500,000.00
 
 
Total
$
1,640,000,000.00
 
 






Commitment Schedule

--------------------------------------------------------------------------------




EXISTING LETTERS OF CREDIT


L/C# LCA3045NY – Allamakee – Clayton Electric Cooperative, Inc.


Beneficiary: Universal Service Administrative Company
Amount: $145,360
Effective Date: January 30, 2015
Expiration Date: January 30, 2016



Existing Letters of Credit

--------------------------------------------------------------------------------




PRICING SCHEDULE
The “Euro-Dollar Margin”, the “Base Rate Margin” and the “Facility Fee Rate” for
the Borrower at any date are the respective percentages set forth below in the
applicable row and column based upon the Status of the Borrower that exists on
such date.
Status
Level I
Level II
Level III
Level IV
Level V
Euro-Dollar Margin
0.7000
%
0.8150
%
0.9250
%
1.0250
%
1.1000
%
Base Rate Margin
0
%
0
%
0
%
0.0250
%
0.1000
%
Facility Fee Rate
0.0500
%
0.0600
%
0.0750
%
0.1000
%
0.1500
%



For purposes of this Pricing Schedule, the following terms have the following
meanings, subject to the concluding paragraph of this Pricing Schedule:
“Level I Status” exists at any date if, at such date, the Borrower’s Unsecured
Long-Term Debt is rated AA- or higher by S&P or Aa3 or higher by Moody’s.
“Level II Status” exists at any date if, at such date, (i) the Borrower’s
Unsecured Long-Term Debt is rated A+ or higher by S&P or A1 or higher by
Moody’s, and (ii) Level I Status does not exist.
“Level III Status” exists at any date if, at such date, (i) the Borrower’s
Unsecured Long-Term Debt is rated A or higher by S&P or A2 or higher by Moody’s,
and (ii) Level II Status does not exist.
“Level IV Status” exists at any date if, at such date, (i) the Borrower’s
Unsecured Long-Term Debt is rated A- or higher by S&P or A3 or higher by
Moody’s, and (ii) Level III Status does not exist.
“Level V Status” exists at any date if, at such date, neither Level I Status,
Level II Status, Level III Status or Level IV Status exists.
“Moody’s” means Moody’s Investors Services, Inc.
“Rating Agencies” means each of S&P and Moody’s.
“S&P” means Standard & Poor’s Rating Services.
“Status” refers to the determination of which of Level I Status, Level II
Status, Level III Status, Level IV Status or Level V Status exists at any date.
The credit ratings to be utilized for purposes of this Pricing Schedule are
those assigned to the senior unsecured long-term debt securities of the Borrower
without third-party credit enhancement (the “Borrower’s Unsecured Long-Term

Pricing Schedule

--------------------------------------------------------------------------------




Debt”), and any ratings assigned to any other debt security of the Borrower
shall be disregarded; provided that if at any date there is no such rating
assigned by a particular Rating Agency, such Rating Agency’s rating of the
Borrower’s Unsecured Long-Term Debt shall be deemed to be one notch below such
Rating Agency’s rating of the senior secured debt of the Borrower at such date.
In the event that the two assigned ratings differ, then the higher rating
assigned to the Borrower’s Unsecured Long-Term Debt (after giving effect to the
proviso in the first sentence of this paragraph) shall be used if the ratings
assigned differ by only one rating (e.g., A+/A2 results in Level II Status). In
the event the two assigned ratings differ by more than one rating, the rating
below the highest rating shall be used (e.g., A+/A3 results in Level III
Status).



Pricing Schedule

--------------------------------------------------------------------------------




SCHEDULE 5.03(a)
NON-GAAP SUBSIDIARIES
NONE





Schedule 5.03(a)

--------------------------------------------------------------------------------




SCHEDULE 9.15
ICC TRANSACTIONS
Background
As described in the Borrower’s filings with the U.S. Securities and Exchange
Commission, Rural Telephone Finance Cooperative (“RTFC”), a Consolidated Entity
of the Borrower, made secured loans to Innovative Communication Corporation
(“ICC”), a diversified telecommunications company organized under the laws of
the United States Virgin Islands (“USVI”) and headquartered in St. Croix, USVI
and its affiliates. Through operating divisions and subsidiaries, ICC provided
cellular, wireline local and long-distance telephone, cable television, Internet
access and other telecommunications services in the eastern and southern
Caribbean among other places. ICC and its subsidiaries are hereby defined as the
“ICC Companies.”
Beginning in 2006, ICC and certain of its affiliates were the subject of pending
bankruptcy proceedings and a Bankruptcy Trustee was appointed to manage the
operations and assets of the ICC bankruptcy estate (the “Trustee”). The Trustee
separated the assets of the bankruptcy estates, including certain of the ICC
Companies, into three asset groups (“Group 1,” “Group 2” and “Group 3”). Group 2
and Group 3 were sold in 2009 and 2010 to parties unrelated to the Borrower,
with the proceeds from the sale being applied to pay administrative expenses of
the estates and a portion of RTFC debt. Group 1, which was sold to direct and
indirect subsidiaries of the Borrower, as detailed in the ICC Transactions
below, included companies engaged in wireline telephone operations in the USVI,
wireless telephone operations in the USVI and St. Maarten, cable television
service operations in the USVI, the British Virgin Islands and St.Maarten, and
related telecommunications and complementary operations (collectively, as
ownedby direct and indirect subsidiaries of the Borrower, the “ICC Assets”):
ICC Transactions
Borrower’s Acquisition of the ICC Assets.
In order to effect the acquisition of the ICC Assets, including the equity
interests in the ICC Companies in Group 1, RTFC and the Trustee entered into a
Purchase Agreement, approved by the Bankruptcy Court and proving for a $250
million credit bid (collectively, “ICC Assets”). Following regulatory approval
and satisfaction of other conditions, Borrower’s direct subsidiary, Caribbean
Asset Holdings, LLC (“CAH”), and its direct and indirect subsidiaries took
ownership of the ICC Assets (collectively as the “ICC Related Companies”) in
2010 and 2011.

Schedule 9.15

--------------------------------------------------------------------------------




As part of and following the acquisitions of the ICC Related Companies, (i) the
Borrower has provided equity and/or debt capitalization and ongoing funding,
including working capital and capital expense to the ICC Related Companies; (ii)
Borrower provided funding directly or through the ICC Related Companies for
settlement or satisfaction of third-party claims against the ICC Companies;
(iii) Borrower has provided credit support and/or credit enhancement for
obligations of ICC Related Companies, including guaranties or letters of credit;
(iv) Borrower holds such ICC Assets through the ICC Related Companies, and
operates or provides for their operation for the purpose of preserving and
rehabilitating such ICC Assets, preparing them for resale or other disposition
and reselling or disposing of them in one or more transactions at a price or
prices or for other consideration satisfactory to the Borrower; and (v)
Borrower, through its subsidiaries, has engaged staff and outside consultants,
agents, managers, management companies and other professional advisers to advise
and assist with respect to, or to carry out, the foregoing.
Proposed Disposition of the ICC Companies and ICC Assets.
As set forth in greater detail in Borrower’s Form 8-K filed with the U.S.
Securities and Exchange Commission, dated September 30, 2015, Borrower has
entered into a definitive agreement for a sale to ATN VI Holdings, LLC (the
“Buyer”) and Atlantic Tele-Network, Inc., the parent corporation of the Buyer
(“Atlantic”), of all the issued and outstanding membership interests of
Borrower’s direct subsidiary CAH, which owns the other ICC Related Companies.
(the “Disposition”) for a purchase price of $145 million, subject to certain
adjustments. RTFC has committed to provide debt financing of up to $60 million,
providing Buyer with the option to finance a portion of the purchase price.
Atlantic will provide a guarantee on an unsecured basis of Buyer’s obligations
to RTFC pursuant to the financing.
Completion of the Disposition is subject to the satisfaction or waiver of
various closing conditions under the agreement, including, among other things,
regulatory approvals in the United States, United States Virgin Islands, British
Virgin Islands and St. Maarten, the expiration or termination of applicable
waiting periods under applicable competition laws, and the absence of a material
adverse effect or material adverse regulatory event.
All of the transactions, actions and other matters referred to above (together
with such other related transactions and steps, occurring prior to or
concurrently with or within a reasonable time after the transactions, actions
and other matters referred to above and as may be reasonably necessary to carry
out such transactions, actions and other matters) are hereby defined
collectively as the “ICC Transactions.”
Nothing in this Schedule 9.15 or in Section 9.15 of the Credit Agreement shall
constitute an obligation on the Borrower, RTFC or any other Person to enter

Schedule 9.15

--------------------------------------------------------------------------------




into all or any of the transactions, or to take all or any of the actions,
described in this Schedule 9.15. Transactions and actions referred to in this
Schedule 9.15 are not necessarily listed in the chronological order in which
they may be entered into or taken.



Schedule 9.15

--------------------------------------------------------------------------------




EXHIBIT A
FORM OF NOTE
New York, New York    [DATE]
For value received, National Rural Utilities Cooperative Finance Corporation, a
not‑for‑profit cooperative association incorporated under the laws of the
District of Columbia (the “Borrower”), promises to pay to the order of [•] (the
“Bank”), for the account of its Applicable Lending Office, the principal sum of
$[_________] ($_________), or, if less, the aggregate unpaid principal amount of
each Loan and L/C Borrowing made by the Bank to the Borrower pursuant to the
Revolving Credit Agreement referred to below on the Maturity Date with respect
to such Loan or L/C Borrowing. The Borrower promises to pay interest on the
unpaid principal amount of each such Loan and L/C Borrowing on the dates and at
the rate or rates provided for in the Revolving Credit Agreement. All such
payments of principal and interest shall be made in lawful money of the United
States in Federal or other immediately available funds at the office of Mizuho
Bank, Ltd., 1251 Avenue of the Americas, New York, New York 10020, Attn: Cole
Darrington, Email: lau_agent@mizuhocbus.com.
All Loans and L/C Borrowings made by the Bank, the respective types and
maturities thereof and all repayments of the principal thereof shall be recorded
by the Bank and, prior to any transfer hereof, appropriate notations to evidence
the foregoing information with respect to each such Loan then outstanding may be
endorsed by the Bank on the schedule attached hereto, or on a continuation of
such schedule attached to and made a part hereof; provided that the failure of
the Bank to make any such recordation or endorsement shall not affect the
obligations of the Borrower hereunder or under the Revolving Credit Agreement.
This note is one of the Notes referred to in that certain Amended and Restated
Revolving Credit Agreement, dated as of November 19, 2015, among the Borrower,
the Banks listed on the signature pages thereof, Mizuho Bank, Ltd., as
Administrative Agent and Initial Issuing Bank, JPMorgan Chase Bank, N.A., as
Syndication Agent, and The Bank of Tokyo-Mitsubishi UFJ, Ltd., KeyBank National
Association and Royal Bank of Canada as Co-Documentation Agents (as the same may
be amended, supplemented or otherwise modified, from time to time, in each case,
pursuant to the terms and conditions thereof, the “Revolving Credit Agreement”).
Terms defined in the Revolving Credit Agreement are used herein with the same
meanings. Reference is made to the Revolving Credit Agreement for provisions for
the prepayment hereof and the acceleration of the maturity hereof. This Note
shall be governed by and construed in accordance with the laws of the State of
New York.



A-1

--------------------------------------------------------------------------------




NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
By:
 
Name:
Title:




A-2

--------------------------------------------------------------------------------




Note (cont’d)


LOANS AND PAYMENTS OF PRINCIPAL



Date
Amount of Loan
Type of Loan
Amount of Principal Repaid
Maturity Date
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






A-3

--------------------------------------------------------------------------------




EXHIBIT B-1
FORM OF RUS GUARANTEE
The United States of America acting through the Administrator of the Rural
Utilities Service (“RUS”) hereby unconditionally guarantees to [name of Payee]
the making of [__%] of the payments of principal and interest when and as due on
this Note of _________ (the “Cooperative”) in accordance with the terms hereof
and of the Loan Agreement referred to in this Note, until such principal and
interest shall be indefeasibly paid in full (which includes interest accruing on
such principal between the date of default under this Note and the payment in
full of this Guarantee), irrespective of receipt by RUS of any sums or property
from its enforcement of its remedies for the Cooperative default. This Guarantee
shall be incontestable except for fraud or misrepresentation of which the holder
had actual knowledge at the time it became a holder. RUS hereby waives
diligence, presentment, demand, protest and notice of any kind, as well as any
requirement that [name of Payee] exhaust any right or take any action against
the Cooperative.
This Guarantee is issued pursuant to Title III of the Rural Electrification Act
of 1936, as amended (7 U.S.C. ‘‘ 901, et seq.), and the Loan Guarantee and
Servicing Agreement among RUS, the Cooperative, Bank One, NA and National Rural
Utilities Cooperative Finance Corporation dated ___________, ____.
 
UNITED STATES OF AMERICA
Date________________, ___
By:
 
 
Name:
 
Title: Administrator of Rural
Electrification Administration






B-1-1

--------------------------------------------------------------------------------




EXHIBIT B-2
FORM OF RUS GUARANTEE
The United States of America acting through the Administrator of the Rural
Utilities Service (“RUS”) hereby unconditionally guarantees to the Payee the
making of the payments of principal and Guaranteed Interest when and as due on
the Note of _______________ (the “Cooperative”) dated _____ in the original
principal amount of $ _____ (the “Note”), in accordance with the terms thereof
and of the Loan Agreement and the Master Loan Guarantee and Servicing Agreement
referred to in the Note, until such principal and Guaranteed Interest shall be
indefeasibly paid in full (which includes interest accruing at the Guaranteed
Interest Rate between the date of default under the Note and the payment in full
of this Guarantee), irrespective of receipt by RUS of any sums or property from
its enforcement of its remedies for the Cooperative’s default. This Guarantee
shall be incontestable except for fraud or misrepresentation of which the holder
had actual knowledge at the time it became a holder. RUS hereby waives
diligence, presentment, demand, protest and notice of any kind (except the
“Default Notice” required pursuant to Section 5.3(a) of the Master Loan
Guarantee and Servicing Agreement), and acknowledges that the Payee does not
have any right or obligation to exercise any right or take any action against
the Cooperative.
This Guarantee is issued pursuant to the Rural Electrification Act of 1936, as
amended (7 U.S.C. ‘‘ 901, et seq.) (the “Act”), and the Master Loan Guarantee
and Servicing Agreement between RUS and National Rural Utilities Cooperative
Finance Corporation dated as of February 16, 1999.
THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE UNITED STATES OF AMERICA, TO THE EXTENT APPLICABLE, AND
OTHERWISE THE LAWS OF THE COMMONWEALTH OF VIRGINIA.
THE UNDERSIGNED, AS [ADMINISTRATOR] OF RUS, DOES HEREBY CERTIFY THAT I AM
AUTHORIZED UNDER THE ACT AND 7 CFR PART 1700 TO DELIVER THIS GUARANTEE.
UNITED STATES OF AMERICA
By:
 
Name:
Title: [Administrator] of the Rural Utilities Service

Dated:__________________
RUS Loan No


B-2-1

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF MONEY MARKET QUOTE REQUEST
[Date]
To:
Mizuho Bank, Ltd. (the “Administrative Agent”)

From:
National Rural Utilities Cooperative Finance Corporation (the ”Borrower”)

Re:
Amended and Restated Revolving Credit Agreement, dated as of November 19, 2015,
among the Borrower, the Banks listed on the signature pages thereof, Mizuho
Bank, Ltd., as Administrative Agent and Initial Issuing Bank, JPMorgan Chase
Bank, N.A., as Syndication Agent, and The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
KeyBank National Association and Royal Bank of Canada as Co-Documentation Agents
(as amended, supplemented, or otherwise modified from time to time, in each
case, pursuant to the terms and conditions thereof the “Revolving Credit
Agreement”)

We hereby give notice pursuant to Section 2.03 of the Revolving Credit Agreement
that we request Money Market Quotes for the following proposed Money Market
Borrowing(s):
Date of Borrowing: __________________
Principal Amount    Interest Period
$
Such Money Market Quotes should offer a Money Market [Margin] [Absolute Rate].
[The applicable base rate is the London Interbank Offered Rate.]
Terms used herein have the meanings assigned to them in the Revolving Credit
Agreement.
NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
By:
 
Name:
Title:






C-1

--------------------------------------------------------------------------------




EXHIBIT D
FORM OF INVITATION FOR MONEY MARKET QUOTES
[Date]
To:
[Name of Bank]

Re:
Invitation for Money Market Quotes to the National Rural Utilities Cooperative
Finance Corporation (the “Borrower”)

Pursuant to Section 2.03 of the Amended and Restated Revolving Credit Agreement,
dated as of November 19, 2015, among the Borrower, the Banks listed on the
signature pages thereof, Mizuho Bank, Ltd., as Administrative Agent and Initial
Issuing Bank, JPMorgan Chase Bank, N.A., as Syndication Agent, and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., KeyBank National Association and Royal Bank of
Canada as Co-Documentation Agents (as amended, supplemented or otherwise
modified from time to time, in each case, pursuant to the terms and conditions
thereof, the “Revolving Credit Agreement”):
Date of Borrowing: __________________
Principal Amount
Interest Period

$
Such Money Market Quotes should offer a Money Market [Margin] [Absolute Rate].
[The applicable base rate is the London Interbank Offered Rate.]
Please respond to this invitation by no later than 9:30 A.M. (New York City
time) on [date].
MIZUHO BANK, LTD.
By:
 
Name:
Title: Authorized Officer






D-1

--------------------------------------------------------------------------------




EXHIBIT E
FORM OF MONEY MARKET QUOTE
[Date]
Mizuho Bank, Ltd.,
as Administrative Agent
c/o LAU Loan Administration
Harborside Financial Center
1800 Plaza 10
Jersey City, NJ 07311
Attn: Cole Darrington

Attention:

Re:
Money Market Quote to National Rural Utilities Cooperative
Finance Corporation (the “Borrower”)

In response to your invitation on behalf of the Borrower dated _____________,
20__, we hereby make the following Money Market Quote on the following terms:
1.
Quoting Bank: ________________________________

2.
Person to contact at Quoting Bank: _____________________________

3.
Date of Borrowing: ____________________* 

4.
We hereby offer to make Money Market Loan(s) in the following principal amounts,
for the following Interest Periods and at the following rates:

Principal Amount**
Interest Period***
Money Market [Margin****]
[Absolute Rate*****]
$
 
 
 
$
 
 
 
 
 
 
 

[provided, that the aggregate principal amount of Money Market Loans for which
the above offers may be accepted shall not exceed $____________.]**
We understand and agree that the offer[s] set forth above [is][are] subject to
the satisfaction of the applicable conditions set forth in the Amended and
Restated Revolving Credit Agreement, dated as of November 19, 2015, among the
Borrower, the Banks listed on the signature pages thereof, Mizuho Bank, Ltd., as
Administrative Agent and Initial Issuing Bank, JPMorgan Chase Bank, N.A., as
Syndication Agent, and The Bank of Tokyo-Mitsubishi UFJ, Ltd., KeyBank National
Association and Royal Bank of Canada as Co-Documentation Agents, as

E-1

--------------------------------------------------------------------------------




amended, supplemented or otherwise modified from time to time, in each case,
pursuant to the terms and conditions thereof.
Very truly yours,
[NAME OF BANK]
By:
 
Name:
Title: Authorized Officer



Dated: _______________



E-2

--------------------------------------------------------------------------------




EXHIBIT F
OPINION OF GENERAL COUNSEL OF THE BORROWER
November 19, 2015


To the Administrative Agent and each of the Banks party
to the Revolving Credit Agreement referred to below
c/o Mizuho Bank, Ltd.
1251 Avenue of the Americas
New York, New York 10020


Ladies and Gentlemen:


I, Roberta B. Aronson, General Counsel of the National Rural Utilities
Cooperative Finance Corporation (the “Borrower”), am delivering this opinion
pursuant to the Amended and Restated Revolving Credit Agreement, dated as of
November 19, 2015, (the “Agreement”), among the Borrower, the Banks listed on
the signature pages thereof, Mizuho Bank, Ltd., as Administrative Agent and
Initial Issuing Bank, JPMorgan Chase Bank, N.A., as Syndication Agent, and The
Bank of Tokyo-Mitsubishi UFJ, Ltd., KeyBank National Association, and Royal Bank
of Canada, as Co-Documentation Agents. Terms defined in the Agreement are used
herein as therein defined. This opinion is being rendered to you at the request
of the Borrower, pursuant to Section 3.01(c) of the Agreement.
I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion. This opinion is limited to the laws of the District of Columbia.
Upon the basis of the foregoing, I am of the opinion that:
1.    The Borrower is a cooperative association duly incorporated, validly
existing and in good standing under the laws of the District of Columbia and has
the corporate power and authority and all material governmental licenses,
authorizations, consents and approvals required to own its property and assets
and to transact the business in which it is engaged. The Borrower is duly
qualified or licensed as a foreign corporation in good standing in every
jurisdiction in which the nature of the business in which it is engaged makes
such qualification or licensing necessary, except in those jurisdictions in
which the failure to be so qualified or licensed would not (after qualification,
assuming that the Borrower could so qualify without the payment of any fee or
penalty and retain its rights as they existed prior to such qualification all to
an extent so that any fees or penalties required to be so paid or any rights not
so retained would not, individually or in the aggregate, have a material adverse
effect on the business or financial position

F-1

--------------------------------------------------------------------------------




of the Borrower), individually or in the aggregate, have a material adverse
effect upon the business or financial position of the Borrower.
2.    The Borrower has the corporate power and authority to execute, deliver and
carry out the terms and provisions of the Agreement and each of the Notes dated
the date hereof (the “Subject Notes”). The Agreement and the Subject Notes have
been duly and validly authorized, executed and delivered by the Borrower.
3.    There are no actions, suits, proceedings or investigations pending or, to
my knowledge, threatened against or affecting the Borrower by or before any
court or any governmental authority, body or agency or any arbitration board
which are reasonably likely to materially adversely affect the business,
financial position or results of operations of the Borrower or the authority or
ability of the Borrower to perform its obligations under the Agreement or the
Subject Notes. Without limiting the foregoing opinion, I would like to draw your
attention to the legal actions described on Annex A.
4.    No authorization, consent, approval or license of, or declaration, filing
or registration with or exemption by, any governmental authority, body or agency
is required in connection with the execution, delivery or performance by the
Borrower of the Agreement or the Subject Notes.
5.    The holders of the Borrower’s Members’ Subordinated Certificates are not
and will not be entitled to receive any payments with respect to the principal
thereof or interest thereon solely because of withdrawing or being expelled from
membership in the Borrower.
6.    Neither the Borrower nor any Consolidated Entity is in default in any
material respect under any material agreement or other instrument to which it is
a party or by which it or its property or assets is bound. No event or condition
exists which constitutes, or with the giving of notice or lapse of time or both
would constitute, such a default under any such agreement or other instrument.
Neither the execution and delivery of the Agreement or the Subject Notes, nor
the consummation of any of the transactions therein contemplated, nor compliance
with the terms and provisions thereof, will contravene any provision of law,
statute, rule or regulation to which the Borrower is subject or any judgment,
decree, award, franchise, order or permit applicable to the Borrower, or will
conflict or be inconsistent with, or will result in any material breach of, any
of the material terms, covenants, conditions or provisions of, or constitute (or
with the giving of notice or lapse of time, or both, would constitute) a default
under (or condition or event entitling any Person to require, whether by
purchase, redemption, acceleration or otherwise, the Borrower to perform any
obligations prior to the scheduled maturity thereof), or result in the creation
or imposition of any Lien upon any of the property or assets of the Borrower
pursuant to the terms of, any indenture, mortgage, deed of trust, agreement or
other instrument to which

F-2

--------------------------------------------------------------------------------




it may be subject, or violate any provision of the certificate of incorporation
or by‑laws of the Borrower. Without limiting the generality of the foregoing,
the Borrower is not a party to, or otherwise subject to any provision contained
in, any instrument evidencing Indebtedness of the Borrower, any agreement or
indenture relating thereto or any other contract or agreement (including its
certificate of incorporation and by‑laws), which would be violated by the
incurring of the Indebtedness to be evidenced by the Subject Notes.
7.    The Borrower has complied fully with all of the material provisions of
each Indenture. No Event of Default (within the meaning of such term as defined
in any Indenture) and no event, act or condition (except for possible
non‑compliance by the Borrower with any immaterial provisions of such Indenture
which in itself is not such an Event of Default under such Indenture) which with
notice or lapse of time, or both, would constitute such an Event of Default has
occurred and is continuing under such Indenture. The borrowings by the Borrower
contemplated by the Agreement will not cause such an Event of Default under, or
the violation of any covenant contained in, any Indenture.
8.    Set forth on Annex B attached hereto is a true, correct and complete list
of all of the Borrower’s Subsidiaries and Joint Ventures, the jurisdiction of
incorporation or organization of each such Subsidiary and Joint Venture and the
nature and percentage of the Borrower’s ownership of each such Subsidiary and
Joint Venture.
9.    The Borrower has received a ruling from the Internal Revenue Service to
the effect that it is exempt from payment of Federal income tax under Section
501(c)(4) of the Internal Revenue Code of 1986, and nothing has come to our
attention that leads us to believe that the Borrower is not so exempt.




Sincerely,






Roberta B. Aronson
General Counsel

F-3

--------------------------------------------------------------------------------




Annex A
In June 2015, the Rural Telephone Finance Cooperative (“RTFC”), a Consolidated
Entity of CFC, received a notice of deficiency from the Virgin Islands Bureau of
Internal Revenue (the “BIR”) alleging that RTFC owes tax or other amounts, plus
interest, in connection with tax years 1996 and 1997, and 1999 through 2005. On
September 4, 2015, RTFC filed a petition with the District Court of the Virgin
Islands in response to the BIR’s notice of deficiency. RTFC believes that these
allegations are without merit and plans to timely contest this determination in
the Federal District Court of the Virgin Islands.
Nothing herein constitutes an admission that the foregoing are reasonably likely
to materially adversely affect the business, financial position or results of
CFC or the authority or ability of CFC to perform its obligations under the
Agreement or the Subject Notes.

F-4

--------------------------------------------------------------------------------




Annex B
Subsidiaries, Special Purpose Subsidiaries and Joint Ventures:
a.
Caribbean Asset Holdings, LLC, organized in the State of Delaware. Borrower owns
100% of the membership interests.

Caribbean Asset Holdings, LLC ownership interest:
    
1. DTR Holdings, LLC        100%
DTR Holdings, LLC ownership interest:
VI PowerNet, LLC            99.5%
Innovative Long Distance, Inc.    100%
Virgin Islands Telephone Corporation 100%
Vitelcom Cellular, Inc.        99.5%
Caribbean Communications Corp.     99.5%
St. Croix Cable T.V., Inc.        99.5%
iCC TV, Inc.                99.5%
Group B-200, Inc.            100%
2. BVI Asset Holdings, LLC        100%
BVI Asset Holdings, LLC ownership interest:
B.V.I. Cable T.V., Ltd.        100%
3. STM Asset Holdings, LLC    100%
STM Asset Holdings LLC ownership interest:
Caribbean Teleview Services N.V.     100%    



F-5

--------------------------------------------------------------------------------




EXHIBIT G
ASSIGNMENT AND ASSUMPTION AGREEMENT
AGREEMENT dated as of ___________, 20__ among [ASSIGNOR] (the “Assignor”),
[ASSIGNEE] (the “Assignee”), NATIONAL RURAL UTILITIES COOPERATIVE FINANCE
CORPORATION (the “Borrower”) and MIZUHO BANK, LTD., as Administrative Agent (the
“Agent”).
W I T N E S S E T H
WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Amended and Restated Revolving Credit Agreement, dated as of November 19,
2015 (as amended, supplemented or otherwise modified from time to time, in each
case pursuant to the terms and conditions thereof, (the “Credit Agreement”),
among the Borrower, the Banks listed on the signature pages thereof, Mizuho
Bank, Ltd., as Administrative Agent and Initial Issuing Bank (the “Agent”), and
JPMorgan Chase Bank, N.A., as Syndication Agent, and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., KeyBank National Association and Royal Bank of
Canada, as Co-Documentation Agents.
WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans and/or make or participate in L/C Obligations to the Borrower in
an aggregate principal amount at any time outstanding not to exceed $__________;
WHEREAS, Committed Loans and L/C Obligations made to the Borrower by the
Assignor under the Credit Agreement in the aggregate principal amount of
$__________ are outstanding at the date hereof; and
WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $__________ (the “Assigned Amount”),
together with a corresponding portion of its outstanding Committed Loans and/or
L/C Obligations, and the Assignee proposes to accept assignment of such rights
and assume the corresponding obligations from the Assignor on such terms;
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
SECTION 1.Definitions. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Credit Agreement.
SECTION 2.    Assignment. The Assignor hereby assigns and sells to the Assignee
all of the rights of the Assignor under the Credit Agreement to the extent

G-1

--------------------------------------------------------------------------------




of the Assigned Amount, and the Assignee hereby accepts such assignment from the
Assignor and assumes all of the obligations of the Assignor under the Credit
Agreement to the extent of the Assigned Amount, including the purchase from the
Assignor of the corresponding portion of the principal amount of the Committed
Loans and/or L/C Obligations made by the Assignor outstanding at the date
hereof. Upon the execution and delivery hereof by the Assignor, the Assignee,
the Borrower and the Administrative Agent and the payment of the amounts
specified in Section 3 required to be paid on the date hereof (i) the Assignee
shall, as of the date hereof, succeed to the rights and be obligated to perform
the obligations of a Bank under the Credit Agreement with a Commitment in an
amount equal to the Assigned Amount, and (ii) the Commitment of the Assignor
shall, as of the date hereof, be reduced by a like amount and the Assignor
released from its obligations under the Credit Agreement to the extent such
obligations have been assumed by the Assignee. The assignment provided for
herein shall be without recourse to the Assignor.
SECTION 3.    Payments. As consideration for the assignment and sale
contemplated in Section 2 hereof, the Assignee shall pay to the Assignor on the
date hereof in Federal funds the amount heretofore agreed between them. It is
understood that commitment and/or facility fees accrued to the date hereof are
for the account of the Assignor and such fees accruing from and including the
date hereof are for the account of the Assignee. Each of the Assignor and the
Assignee hereby agrees that if it receives any amount under the Credit Agreement
which is for the account of the other party hereto, it shall receive the same
for the account of such other party to the extent of such other party’s interest
therein and shall promptly pay the same to such other party.
SECTION 4.    Consent of the Borrower and the Administrative Agent. This
Agreement is conditioned upon the consent of [the Borrower,] the Administrative
Agent and the Issuing Bank pursuant to Section 9.06(c) of the Credit Agreement.
The execution of this Agreement [by the Borrower,] the Administrative Agent and
the Issuing Bank is evidence of this consent. Pursuant to Section 9.06(c) of the
Credit Agreement, if requested by the Assignee, the Borrower agrees to execute
and deliver a Note payable to the order of the Assignee to evidence the
assignment and assumption provided for herein.
SECTION 5.    Non‑Reliance on Assignor. The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial position, or statements of the Borrower, or the validity
and enforceability of the obligations of the Borrower in respect of the Credit
Agreement or any Note. The Assignee acknowledges that it has, independently and
without reliance on the Assignor, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and will continue to be responsible for

F-2

--------------------------------------------------------------------------------




making its own independent appraisal of the business, affairs and financial
position of the Borrower.
SECTION 6.    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
SECTION 7.    Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.
[ASSIGNOR]
By:
 
Name:
Title:



[ASSIGNEE]
By:
 
Name:
Title:



NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
By:
 
Name:
Title:



MIZUHO BANK, LTD. as Administrative Agent
By:
 
Name:
Title:


F-3

--------------------------------------------------------------------------------









F-4

--------------------------------------------------------------------------------




EXHIBIT H-1
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Bank Parties That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of November 19, 2015 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the Banks listed
on the signature pages thereof, Mizuho Bank, Ltd., as Administrative Agent and
Initial Issuing Bank, JPMorgan Chase Bank, N.A., as Syndication Agent, and The
Bank of Tokyo-Mitsubishi UFJ, Ltd., KeyBank National Association and Royal Bank
of Canada, as Co-Documentation Agents.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a member of Borrower, it
does not exercise voting power over Borrower and is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code and (v) the interest payments in
question are not effectively connected with the undersigned’s conduct of a U.S.
trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

H-1-1

--------------------------------------------------------------------------------




[NAME OF BANK PARTY]
By:
 
Name:
Title:

Date:     , 20[  ]

F-2

--------------------------------------------------------------------------------




EXHIBIT H-2
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Bank Parties That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of November 19, 2015 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the Banks listed
on the signature pages thereof, Mizuho Bank, Ltd., as Administrative Agent and
Initial Issuing Bank, JPMorgan Chase Bank, N.A., as Syndication Agent, and The
Bank of Tokyo-Mitsubishi UFJ, Ltd., KeyBank National Association and Royal Bank
of Canada, as Co-Documentation Agents.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a member of Borrower, exercise voting power over Borrower or
otherwise is a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question are
not effectively connected with the undersigned’s or its partners/members’
conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

H-2-1

--------------------------------------------------------------------------------




[NAME OF BANK PARTY]
By:
 
Name:
Title:

Date:     , 20[  ]



H-2-2

--------------------------------------------------------------------------------




EXHIBIT H-3
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of November 19, 2015 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the Banks listed
on the signature pages thereof, Mizuho Bank, Ltd., as Administrative Agent and
Initial Issuing Bank, JPMorgan Chase Bank, N.A., as Syndication Agent, and The
Bank of Tokyo-Mitsubishi UFJ, Ltd., KeyBank National Association and Royal Bank
of Canada, as Co-Documentation Agents.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section  871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished its participating Bank with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Bank in writing and
(2) the undersigned shall have at all times furnished such Bank with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:
 
Name:
Title:

Date:     , 20[  ]

H-3-1

--------------------------------------------------------------------------------










--------------------------------------------------------------------------------




EXHIBIT H-4
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of November 19, 2015 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the Banks listed
on the signature pages thereof, Mizuho Bank, Ltd., as Administrative Agent and
Initial Issuing Bank, JPMorgan Chase Bank, N.A., as Syndication Agent, and The
Bank of Tokyo-Mitsubishi UFJ, Ltd., KeyBank National Association and Royal Bank
of Canada, as Co-Documentation Agents.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.
The undersigned has furnished its participating Bank with IRS Form W‑8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Bank and (2) the undersigned shall
have at all times furnished such Bank with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

H-4-1

--------------------------------------------------------------------------------




[NAME OF PARTICIPANT]
By:
 
Name:
Title:

Date:     , 20[  ]

H-4-2